Name: Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/ 106 Official Journal of the European Communities 31 . 12 . 82 COUNCIL REGULATION (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community negotiated agreements with a number of supplier countries on trade in textile products ; whereas both these agreements and the rules concerning their management laid down in Council Regulation (EEC) No 3059/78 (*) apply until 31 December 1982 ; Whereas the Community has accepted the extension of the Arrangement regarding international trade in textiles on the conditions laid down in the Protocol for the extension of the arrangement and the conclusions adopted by the GATT Textiles Committee on 21 December 1981 and annexed to that Protocol ; Whereas the Community has negotiated Agreements with a number of supplying countries on trade in textile products ; whereas the said Agreements are intended to promote the orderly and equitable development of trade in textile products between the Community and its supplier countries, on the basis of cooperation between the contracting parties, and in particular to eliminate the real danger of disruption of the Community market and the textile trade of the supplying countries ; whereas to this end they provide inter alia that supplier countries' exports of certain textile products shall be subject to quantitative limits , and that the Community shall refrain from intro ­ ducing quantitative restrictions under Article XIX of the GATT or Article 3 of the abovementioned Arrangement, or applying measures having equivalent effect to such quantitative restrictions ; should recommend their respective authorities to apply the arrangements set out in the Agreements negotiated on a provisional basis from 1 January 1983, pending their subsequent entry into force ; Whereas it is necessary to ensure that the purpose of each of these Agreements should not be obstructed by deflection of trade and that it is therefore necessary to determine the way in which the origin of the products in question is controlled and the methods by which the appropriate administrative cooperation is achieved ; Whereas compliance with the quantitative limits on exports established under the Agreements is ensured by a double-checking system ; whereas the effectiveness of these measures depends on the Community's establishing a set of Community quantitative limits to be applied to imports of all products from supplier countries whose exports are subject to quantitative limitations ; Whereas products entering the customs territory of the Community under the arrangements for inward processing or other temporary admission arrangements and intended for re-exportation out of the said territory in the same state or after processing should not be subject to such Community quantitative limits ; Whereas special rules are required for products re ­ imported under the arrangements for outward processing ; Whereas, in order to apply Community quantitative limits in conformity with the Agreements negotiated with the supplier countries, it is necessary to establish a special management procedure ; whereas it is desirable that such common management system be decentralized by allocating the quantitative limits among the Member States, and that the import authorizations be issued by the Member States' authorities in accordance with the double-checking system defined in the Agreements ; Whereas, in order to ensure the best possible utilization of the Community quantitative limits, they should be allocated in accordance with the requirements of the Member States and with the quantitative objectives established by the Council ; whereas , however, the extent of the disparities existing in the conditions for importation of these Whereas it was agreed in the course of the negotiations by the delegations from the Community and the supplier countries that the said delegations C) OJ No L 365 , 27 . 12 . 1978 , p. 1 . 31 . 12 . 82 Official Journal of the European Communities No L 374/ 107 products into the Member States and the particularly sensitive position of the Community textiles industry mean that the said conditions can be standardized only gradually; whereas, for these reasons, allocation of supplies cannot immediately be effected on the basis of requirements alone ; Community may, where clear evidence of circumvention is provided, apply the equivalent adjustment ; Whereas in order inter alia to comply with time limits set in the Agreements it is necessary to lay down a rapid and efficient procedure for introducing such quantitative limits and concluding such Agreements with the supplier countries ; Whereas the provisions of this Regulation must be applied in conformity with the Community's inter ­ national obligations , in particular with those arising from the abovementioned Agreements with supplier countries, Whereas it is also necessary to introduce efficient and rapid procedures for altering Community quantitative limits and their allocation to take account of the development of trade flows, needs for additional imports and the Community's obligations under the Agreements negotiated with supplier countries ; HAS ADOPTED THIS REGULATION: Article 1 Whereas, in respect of certain textile products under limitation, the Agreements provide for a consultation procedure with supplier countries whereby a limit to the growth of imports of a product may be agreed where significant use of its related quantitative limit follows a marked under-use ; whereas supplier countries agreed as well to . limit their exports from the time of the consultation request to a level established in the Agreements ; whereas, in the absence of agreement within the specified time limits , supplier countries agreed to limit the growth in their exports to a level established in the Agreements ; 1 . This Regulation shall apply to imports into the Community of the textile products listed in Annex I and originating in the countries listed in Annex II (hereinafter called 'supplier countries'). 2 . The classification of the products listed in Annex I shall be based on the nomenclature of the Common Customs Tariff and on the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE), without prejudice to Article 3 (7). The procedures for the application of this paragraph are laid down in Annex VI. 3 . Subject to the provisions of this Regulation, the importation into the Community of the textile products referred to in paragraph 1 shall not be subject to quantitative restrictions or measures having equivalent effect to such restrictions . Whereas , in the case of products not subject to quantitative limitation, the Agreements provide for a consultation procedure whereby, in the event that the volume of imports of a given category of products into the Community or one of its regions exceeds a certain threshold, agreement can be reached with the supplier country on the introduction of quantitative limits ; whereas the supplier countries also undertake to suspend or limit their exports from the date of a request for such consultations, at the level indicated by the Community ; whereas if no agreement is reached with the supplier country within the period stipulated, the Community may introduce quantitative limits at a specific annual or multiannual level ; Article 2 1 . The origin of the products referred to in Article 1 ( 1 ) shall be determined in accordance with the rules in force in the Community. 2 . The procedures for control of the origin of the products referred to in Article 1 ( 1 ) are laid down in Annex V. Whereas the Agreements established a system of cooperation between the Community and the supplier countries with the aim of preventing circumvention by means of transhipment, re-routing or other means ; whereas a consultation procedure is established under which an agreement can be reached with the supplier country in question on an equivalent adjustment to the relevant quantitative limit when it appears that the Agreement has been circumvented ; whereas supplier countries also agreed to take the necessary measures to ensure that any adjustments could be rapidly applied ; whereas , in the absence of agreement with a supplier country within the time limit provided, the Article 3 1 . The importation into the Community of the textile products listed in Annex III originating in one of the supplier countries listed in that Annex and shipped between 1 January 1983 and 31 December No L 374/108 Official Journal of the European Communities 31 . 12 . 82 accompanied on importation by a certificate issued by the competent authorities of the country of origin in accordance with the provisions of Annex VII and which fulfil the other conditions laid down therein . 2 . The release for free circulation in the Community of the textile products referred to in paragraph 1 originating in the supplier countries listed in Annex VIII shall be granted only for those products covered by an import document issued by the competent authorities of the Member States, provided that similar machine-made products are subject to the quantitative limits referred to in Article 3 . The said import document shall be issued auto ­ matically within a maximum of five working days from the date of presentation by the importer of the certificate referred to in paragraph 1 issued by the competent authorities of the supplier country. The import document shall be valid for six months and shall state the grounds for exemption as given in the certificate referred to in paragraph 1 . Article 5 1986 shall be subject to the annual Community quantitative limits laid down in that Annex. 2 . These quantitative limits are broken down between Member States of the Community for the year 1983 as set out in Annex IV. 3 . The release for free circulatibn in the Community of imports subject to the Community quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorization or equivalent document issued by the Member States' authorities in accordance with Article 10 . 4 . The authorized imports shall be charged against the Community quantitative limits laid down for the year in which the products are shipped in the supplier country concerned. In this Regulation, shipment of products shall be considered to have taken place on the date of their loading onto the exporting aircraft, vehicle or vessel . 5 . Imports of products not subject to quantitative limitation before 1 January 1983 which were in the course of shipment to the Community before that date shall not be subject to the Community quantitative limits referred to in this Article , provided that they were shipped from the supplier country in which they originate before 1 January 1983 . 6 . The release for free circulation of products the importation of which was subject to quantitative limitation before 1 January 1983 and which were shipped before the said date shall continue from that date to be subject to the presentation of the same import documents , and to the same import conditions, as before 1 January 1983 . 7 . The definition of Community quantitative limits laid down in Annex III and the categories of products to which they apply shall be adapted in accordance with the procedure laid down in Article 1 5 where this proves necessary to ensure that any subsequent amendment to the nomenclature of the Common Customs Tariff or the nomenclature of goods for the external trade statistics of the Community and the statistics of trade between Member States (NIMEXE) or any decision amending the classification of such products does not result in a reduction of such quantitative limits . 1 . Should the level of imports into the Community or any of its regions of products falling within a given Group I category referred to in Article 3 and orig ­ inating in one of the supplier countries exceed, in the course of a calendar year, the level of the preceding calendar year by 10 % of the quantitative limit for the current year in respect of that category, these imports may be made subject to the measures provided for in this Article . 2 . Paragraph 1 shall not apply where the Community quantitative limits established under Article 3 for the product within the category in question originating in the supplier country concerned is less than 2-5 % of total Community imports in 1980 for that category. However, in the case of the countries referred to in Annexes XII, XILA and XIIB, this level is 1 °/o . Paragraph 1 shall not apply where the level of imports of products within the category in question originating in the supplier country concerned during the current year is less than 50 % of the Community or regional quantitative limits established under Article 3 . 3 . Where the Commission finds , in accordance with the procedure laid down in Article 15 , that the conditions set out in paragraphs 1 and 2 are fulfilled and considers that it is necessary, in the case of a given category of product, to :  suspend wholly or in part the application of the provisions of Article 8 , or Article 4 1 . The Community quantitative limits referred to in Article 3 shall not apply to the cottage industry and folklore products defined in Annex VII which are 31 . 12 . 82 Official Journal of the European Communities No L 374/ 109  modify the quantitative limit established under Article 3, and  compensate in an equitable and quantifiable manner, in respect of the third country concerned, for the measures referred to in the first and second indents of this paragraph, the Commission, with the concurring opinion of the Committee under the procedure in Article 15 , shall : (a) open consultations with the supplier country concerned, in accordance with the procedure set out in Article 14, with a view to reaching agreement or joint conclusions in respect of the category products in question on :  the suspension wholly or in part of the provisions of Article 8 , or  the modification of the quantitative limit established under Article 3 ,  as well as the corresponding equitable and quantifiable compensation ; (b) as a general rule , pending a mutually satisfactory solution, request the supplier country concerned to restrain, for a provisional one-month period from the date of notification of the request for consultations, exports to the Community or to one or more of its regions of the category of products in question . This provisional limit shall be equal to one-twelfth of the level of imports of the category of products in question from the supplier country concerned during the preceding calendar year ; (c) pending the conclusion of the consultations requested, apply to the imports of the category of products in question quantitative limits identical to those requested of the supplier country, pursuant to point (b). These measures shall be without prejudice to the definitive arrangements to be made by the Community, taking into account the results of the consultations . The measures taken under this paragraph shall be the subject of a Commission communication published forthwith in the Official Journal of the European Communities. 4 . The consultations with the supplier country concerned which are provided for in paragraph 3 (a) may lead to the conclusion of an arrangement between that country and the Community or the adoption of joint conclusions on the modification of the quantitative limit in question or on the suspension wholly or in part of the provisions of Article 8 and on the compensation referred to in paragraph 3 . 5 . Should the Community and the supplier countty fail to reach a satisfactory solution within 15 days following the opening of consultations and at the latest within one month following the request for consultations, the provisions of Article 8 may, for the category of products in question, be wholly or in part suspended, or the quantitative limit established under Article 3 may be modified so as to restrain exports to the Community or any of its regions to 1.25 % of imports attained during the preceding calendar year or to the level of exports up to the date of the request for consultations plus the level of exports provided for during the consultation period under paragraph 4, whichever is the higher. The application of the measures provided for in this paragraph shall be limited to the year in which they are taken. Should the provisions of this paragraph be applied, an offer of equitable and quantifiable compensation shall be maintained. 6 . The arrangements provided for in paragraph 4 shall be concluded and the measures provided for either in paragraphs 3 and 5 or in the arrangement or joint conclusions referred to in paragraph 4 shall be decided in accordance with the procedure laid down in Article 15 . 7 . The annual level of the quantitative limits modified under paragraphs 3 to 6 may not be less than the level of imports into the Community or into the region concerned in 1980 of products of the same category originating in the same supplier country. 8 . The quantitative limits modified in accordance with paragraphs 4 and 6 in any year preceding 1986 shall be subject to a growth rate so as to ensure that the level of the quantitative limit established under Article 3 for the year 1986 is regained in that year. 9 . Where this Article is applied in respect of one or more Community regions, the compensation referred to in paragraphs 3 , 4 and 5 will concern the region or regions of the Community in respect of which measures of limitation or restraint are taken under this Article . 10. Notwithstanding any limitations established under this Article, goods already shipped before the date of notification of the request for consultations No L 374/ 110 Official Journal of the European Communities 31 . 12 . 82 referred to in paragraph 3 shall be admitted, provided that they would have been admitted in the absence of any measures taken under this Article . arrangements for the Member State, product and third country concerned. 5 . Where imports into the Community of textile products listed in Annex I and originating in the supplier countries listed in Annex IX are effected at abnormally low prices , the provisions of Annex X shall apply. Article 6 Article 7 1 . The Community quantitative limits shall be allocated in such a way as to ensure the improved utilization of these quantitative limits and to attain progressively a more balanced penetration of the markets by means of improved burden-sharing between the Member States . 2 . The allocation of the Community quantitative limits shall be adapted in accordance with the procedure laid down in Article 15 and according to the criteria defined in paragraph 1 where this proves necessary, particularly in view of trends in patterns of trade, in order to ensure their improved utilization . 3 . In cases referred to in paragraph 1 which are of particular economic importance to one or more Member States, the Commission shall, however, refer proposals for amendment of the allocation directly to the Council . The Council shall act upon such proposals in accordance with Article 113 of the Treaty. 1 . The Community quantitative limits referred to in Article 3 shall not apply to products admitted into the customs territory of the Community under the arrangements for inward processing or other suspensive arrangements, provided that they are declared to be for re-export under such a system outside the said territory in the same state or after processing. The subsequent release for free circulation of the products referred to in the first subparagraph shall be subject to the quantitative limits referred to in Article 3 and to the presentation of an import authorization or equivalent document issued in accordance with Article 3 (3) and the products so released shall be charged against the Community quantitative limit established for the year for which the export licence was issued . 2 . Where the authorities in the Member States establish that imports of textile products have been charged against a Community quantitative limit fixed pursuant to Article 3 and that these products have subsequently been re-exported outside the Community, they shall inform the Commission thereof and issue additional import authorizations for the same products and the same quantities in accordance with Article 3 (3). Imports effected under cover of such authorizations shall not be charged against the Community quantitative limit for the current year or the following year. 3 . Subject to the conditions laid down in Annex XIII, reimports into the Community of textile products after processing in the countries listed in that Annex shall not be subject to the quantitative limits referred to in Article 3 provided that they are effected in accordance with the Regulations on economic outward processing in force in the Community. 4 . Reimports into the Community of textile products after processing in the countries listed in Annex IX shall not be subject to the quantitative limits referred to in Article 3 provided that they are effected in accordance with the Regulations on economic outward processing in force in the Community and that specific quantitative limitations or measures of liberalization have been established for goods imported under economic outward processing Article 8 1 . Supplier countries other than the countries listed in Annexes XI, XII, XIIA and XIIB may, after notifying the Commission in advance, utilize the shares allocated to Member States in the following ways : (a) Advance utilization during any given year of a portion of a share established for the following year shall be authorized for each category of products up to 5 % of the share for the year of actual utilization . Such advance imports shall be deducted from the corresponding shares established for the following year. (b) Carry-over of amounts not utilized during any given year to the corresponding share for the following year shall be authorized up to 5 % of the share for the year of actual utilization. (c) Except for the countries listed in Annex IX, where the relevant percentages in each case 31 . 12 . 82 Official Journal of the European Communities No L 374/ 111  in the case of point (c), there shall be no transfers to categories 2 and 3 and transfers between categories 4, 5, 6, 7 and 8 shall be limited to 3-5%,  in the case of point (d), such excess may not be greater than 10% for Group I categories and 1 1 % for categories in Groups II and III . The same provisions shall apply to the country listed in Annex XIIA except that, in the case of points (a) and (b) referred to in the first indent, there shall be no authorization for categories 1 , 2 and 3 . 4. In the event of recourse by a supplier country to the provisions of paragraphs 1 to 3, the Commission shall notify the authorities of the Member State concerned, which shall authorize the imports in question in accordance with the double-checking system defined in Annex VI. 5 . Where a Member State's share has been increased by the application of paragraphs 1 to 3 above or of Article 9, or where further possibilities for imports into that Member State have been created under Article 9, such increases or further import possibilities shall not be taken into account for the purposes of applying paragraph 1 in the current year or subsequent years . referred to below shall be 3-5 %, transfers of quantities in Group I categories shall be made only as follows :  transfers from category 1 to categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the transfer is made,  transfers between categories 2 and 3 shall be authorized up to 5 % of the share established for the category to which the transfer is made,  transfers between categories 4, 5 , 6, 7 and 8 shall be authorized up to 5 % of the share established for the category to which the transfer is made. Transfers of quantities into the different cat ­ egories in Group II or III may be made from any category in Group I, II or III subject to a maximum of 5 % of the share established for the category to which the transfer is made . The table of equivalence applicable to the abovementioned transfers is given in Annex I. (d) The cumulative application of the provisions of points (a), (b) and (c) may not, in the course of any given year, cause a limit established for the category and for the year in question to be exceeded by more than 15 °/o ; however, in the case of categories of products originating in the countries listed in Annex IX, such an excess may not be greater than 1 1 % for Group I categories and 12*5 % for categories in Group II and III . 2 . The country listed in Annex XI may utilize the shares in the ways provided in paragraph 1 , provided that :  in the case of points (a) and (b), there shall be no authorization for category 1 , and the author ­ ization in respect of category 2 shall be limited to 2-5%,  in the case of point (c), transfers to category 2 shall be limited to 2 - 5 °/o . 3 . The country listed in Annex XII may utilize the shares in the same way as provided in paragraph 1 , provided that :  in the case of points (a) and (b), there shall be no authorization for categories 2 and 3 and author ­ ization in respect of all other categories shall be limited to 1 %, except that further authorization to 5 % may be agreed following consultations in accordance with Article 14, Article 9 1 . Member States which find that they require additional imports for their internal consumption or which consider that their share may not be fully utilized shall notify the Commission accordingly. 2 . The Community quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 15 where it appears that additional imports are required . 3 . At the request of a Member State which finds that it requires additional imports, either on the occasion of fairs or where it has issued import auth ­ orizations or equivalent documents for up to 80 % of its national share , the Commission may, after oral or written consultations with the Member States within the Committee set up under Article 15 , open up additional possibilities for imports into that Member State. In an emergency, the Commission shall open consul ­ tations within the Committee within five working days following receipt of the request from the Member State concerned and shall take a decision within 15 working days calculated from the same date. No L 374/ 112 Official Journal of the European Communities 31 . 12 . 82 Article 10 region in the table below, such imports may be made subject to quantitative limits in the region in question : Germany 28-5% Benelux 10-5% France 18-5% Italy 15 % Denmark 3 % Ireland 1 % United Kingdom 23 ¢ 5 % Greece 2 % 4 . Paragraphs 2 and 3 shall not apply where the percentages specified therein have been reached as a result of a fall in total imports into the Community, and not as a result of an increase in exports of products originating in the supplier country concerned . 1 . The authorities of the Member States shall issue the import authorizations or equivalent documents provided for in Article 3 (3) up to the amount of their shares, taking into account the measures taken pursuant to Articles 5 , 7 , 8 and 9. 2 . The import authorizations or equivalent documents shall be issued in accordance with Annex VI. 3 . The quantities of products covered by the import authorizations or equivalent documents provided for in Article 3 shall be charged against the share of the Member State which issued those auth ­ orizations or documents . 4 . The competent authorities of the Member States shall cancel import authorizations or equivalent documents already issued in cases where the corresponding export licences have been withdrawn or cancelled by the competent authorities in the supplier countries . However, if the competent auth ­ orities of a Member State have not been informed by the competent authorities of a supplier country of the withdrawal or cancellation of an export licence until after the related products have been imported into such Member State, the quantities in question shall be set off against the Member State's quota share for the year during which shipment of products took place . Article 11 5 . Where the Commission finds, in accordance with the prbcedure laid down in Article 1 5 , that the conditions set out in paragraphs 2 and 3 are fulfilled and considers that a given category of products should be made subject to a quantitative limit, with the concurring opinion of the Committee under the procedure in Article 15 : (a) it shall open consultations with the supplier country concerned in accordance with the procedure specified in Article 14 with a view to reaching an agreement or joint conclusions on a suitable level of limitation for the category of products in question ; (b) pending a mutually satisfactory solution, the Commission shall, as a general rule, request the supplier country concerned to limit exports of the products in the category concerned to the Community, to the region or regions of the Community market specified by the Community for a provisional period of three months from the date on which the request for consultations is made . Such provisional limit shall be established at 25 % of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2, and gave rise to the request for consultation or 25 % of the level resulting from the application of the formula set out in paragraph 2 , whichever is the higher ; (c) it may request the supplier countries listed in Annexes IX and XII, with effect from the date of notification of the request for consultations and pending a mutually satisfactory solution, to suspend or limit at the level indicated by the Commission its exports of the category of 1 . The importation into the Community of textile products listed in Annex I, originating in the supplier countries listed in Annex II and not subject to the Community quantitative limits referred to in Article 3 , shall be subject to a system of administrative control . 2 . Should imports into the Community of products falling within any given category, referred to in paragraph 1 and originating in one of the supplier countries, exceed, in relation to the preceding calendar year's total imports into the Community of products in the same category, the percentages indicated in the table appearing in Annex XIV such imports may be made subject to quantitative limits under the conditions laid down in this Article . These arrangements may be limited to imports into specific regions of the Community. 3 . Should the imports referred to in paragraph 2 into a given region of the Community exceed, in relation to the total quantities calculated for the whole Community according to the percentage specified in paragraph 2, the percentage set for that 31 . 12 . 82 Official Journal of the European Communities No L 374/ 113 products in question to the Community or to one or more regions thereof; (d) it may, pending the outcome of the requested consultations, apply to the imports of the category of products in question quantitative limits identical to those requested of the supplier country pursuant to points (b) and (c). These measures shall be without prejudice to the definitive arrangements to be made by the Community, taking into account the results of the consultations . Measures taken pursuant to this paragraph shall be the subject of a Commission communication published without delay in the Official Journal ofthe European Communities. 6 . The consultations with the supplier country concerned which are provided for in paragraph 5 (a) may lead to the conclusion of an arrangement between that country and the Community or the adoption of joint conclusions on the introduction and level of quantitative limits . Such arrangements or joint conclusions shall stipulate that the quantitative limits agreed be administered in accordance with a double-checking system . or into the region or regions concerned in 1980 , of products of the same category and originating in the same supplier country. 10 . Where the development of total imports into the Community of a product which is subject to a quantitative limit fixed in accordance with paragraphs 5 to 8 renders it necessary, the annual level of that quantitative limit shall be increased, after consultation with the supplier country in accordance with the procedure laid do\^n in Article 14 to ensure compliance with the conditions set out in paragraphs 2 and 3 . 11 . The quantitative limits fixed in accordance with paragraphs 6 and 8 shall provide for an annual growth rate determined by mutual agreement with the supplier country concerned in the context of the consultation procedure laid down in Article 1 4 . 12 . The quantitative limits established pursuant to paragraphs 5 to 8 shall not apply to products which have already been dispatched to the Community provided that they were shipped from the supplier country in which they originate for export to the Community before the date of notification of the request for consultations . 13 . The quantitative limits established pursuant to paragraphs 5 to $ shall be administered in accordance with Articles 3 and 4 and 6 to 10 , save as otherwise provided in accordance with the procedure laid down in Article 15 . Article 12 7 . Should the parties be unable , in the course of consultations , to reach a satisfactory solution within one month following the opening of consultations and, at the latest, within two months following notification of the request for consultations , the Community shall have the right to introduce a definitive quantitative limit at an annual level not lower than the level resulting from the application of the formula set out in paragraph 2 or 106 °/o of the level of imports reached during the calendar year preceding that in which imports exceeded the level resulting from the application of the formula set out in paragraph 2 and gave rise to the request for consultations , whichever is the higher. In respect of the country listed in Annex XII , the time limits referred to above shall be reduced by half. 1 . For the textile products subject to the quantitative limits referred to in Article 3 Member States shall notify the Commission, within the first 10 days of each month, of the total quantities , in the appropriate units and by country of origin and category of products , for which import authorizations have been issued during the preceding month . 2 . For the textile products cited in Annex VII and originating in the supplier countries listed in Annex VIII, Member States shall notify the Commission within the first 10 days of each month of the total quantities in the appropriate units and by country of origin and category of products , for which import documents have been issued in accordance with Article 4 (2) during the preceding month . In respect of the textile products in Annex I, Member States shall notify the Commission monthly, within 30 days following the end of each month, of the total quantities imported during that month, by country of origin and NIMEXE code and in the units , including where appropriate supplementary units , of the 8 . The arrangements provided for in paragraph 6 shall be concluded, and the measures provided for either in paragraphs 5 and 7 , or in the arrangements or joint conclusions referred to in paragraph 6 shall be decided in accordance with the procedure laid down in Article 15 . 9 . The annual level of the quantitative limits laid down in accordance with paragraphs 5 to 8 may not be less than the level of imports , into the Community No L 374/ 114 Official Journal of the European Communities 31 . 12 . 82 quantitative limits agreed on following such consul ­ tations may be carried out for the year in which the request for consultations was lodged or for the following year, if the quantitative limit for the current year is exhausted, where there is clear evidence of circumvention . This paragraph shall not apply to the countries listed in Annex XII. 3 . If the Community and the supplier country fail to arrive at a satisfactory solution within the period stipulated in Article 14 and if the Commission notes that there is clear evidence of circumvention, it shall deduct from the quantitative limits an equivalent volume of products originating in the supplier country concerned, in accordance with the procedure laid down in Article 15 . 4 . In the case of the countries listed in Annex XII, this Article shall apply also to imports after 1 January 1982 . This Article shall also apply to imports prior to that date where any consultations for the adjustment of quantitative limits which may have been opened with the supplier country concerned before the entry into force of this Regulation have not yet produced a mutually satisfactory solution . NIMEXE code . The imports shall be broken down in accordance with the statistical procedures in force . 3 . For products cited in paragraph 1 of Annex VII , Member States shall notify the Commission monthly, within 30 days following the end of each month, of the best information available on the total quantities imported during that month, in the appropriate units and by country of origin and category of products . 4 . In order to enable market trends in the products covered by this Regulation to be monitored, Member States shall communicate to the Commission, before 31 March each year, statistical data for the preceding year on exports . The statistical data relating to the production and consumption of each product shall be forwarded under arrangements to be determined subsequently pursuant to the procedure laid down in Article 15 . 5 . Where the nature of the products or particular circumstances so require, the Commission may, at the request of a Member State or on its own initiative, alter the time limits for communicating the abovementioned information under the procedure laid down in Article 15 . 6 . Member States shall notify the Commission under conditions set in accordance with the procedure laid down in Article 15 , of all other parti ­ culars deemed under that procedure to be necessary in order to ensure compliance with the obligations agreed between the Community and the supplier countries . Article 14 Article 13 1 . The Commission shall conduct the consultations referred to in the Regulation other than those referred to in paragraph 2 of this Article, in accordance with the following rules :  the Commission shall notify the supplier country concerned of the request for consultations ,  the request for consultations shall be followed within a reasonable period (and in any case not later than 15 days following the notification) by a statement setting out the reasons and circum ­ stances which, in the Commission's opinion, justify the submission of such a request,  the Commission shall initiate consultations, within one month at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within one further month at the latest . 2 . The consultations referred to in Article 5 of this Regulation and those held with the country listed in Annex XII shall be governed by the following rules :  the Commission shall notify the supplier country concerned of the request for consultations, together with a statement setting out the reasons and circumstances which, in the Commission's opinion, justify the submission of such a request, 1 . Where, following the enquiries carried out in accordance with the procedures established under Annex V, the Commission notes that the information in its possession constitutes proof that products orig ­ inating in a supplier country listed in Annex II and subject to the quantitative limits referred to in Article 3 or introduced under Article 1 1 have been transhipped, re-routed or otherwise imported into the Community through circumvention of such quantitative limits and that there is need for the necessary adjustments to be made, it shall request that consultations be opened, in accordance with the procedure described in Article 14, so that agreement may be reached on an equivalent adjustment of the corresponding quantitative limits . 2 . Pending the outcome of the consultations referred to in paragraph 1 , the Commission may ask the supplier country concerned to take the necessary precautionary steps to ensure that adjustments to the 31 . 12 . 82 Official Journal of the European Communities No L 374/ 115  the Commission shall initiate consultations within 15 days at the latest of notification of the request, with a view to reaching agreement or a mutually acceptable conclusion within 15 days at the latest. 6 . The chairman may, on his own initiative or at the request of one of the Member States' repre ­ sentatives , consult the Committee about any other matter relating to the operation of this Regulation . Article 15 Article 16 The Member States shall inform the Commission forthwith of all measures taken pursuant to this Regu ­ lation and of all laws, regulations or admiriistrative provisions concerning arrangements for importation of the products covered by this Regulation . Article 17 Amendments to the Annexes to this Regulation which may be necessary to take into account the conclusion, amendment or expiry of agreements with third countries or amendments made to Community rules on statistics, customs arrangements or common import arrangements shall be adopted in accordance with the procedure laid down in Article 15 of this Regulation . 1 . A Textile Committee, hereinafter called 'the Committee', composed of representatives of the Member States and chaired by a Commission rep ­ resentative, is hereby set up. 2 . The Committee shall draw up its rules of procedure . 3 . Where reference is made to the procedure defined in this Article, the chairman, on his own initiative or at the request of a Member State, shall refer the matter to the Committee . 4 . The Commission representative shall submit draft measures to the Committee . The Committee shall deliver an opinion on the draft measures within a period which may be fixed by the chairman depending on the degree of urgency of the matters to be examined. The Committee shall decide by a qualified majority as specified in Article 148 (2) of the Treaty. The chairman shall not vote . 5 . (a) The Commission shall adopt the measures proposed where they are in conformity with the Committee's opinion. (b) Where the measures proposed are not in conformity with the Committee's opinion, or where no opinion has been given, the Commission shall submit to the Council, without delay, a proposal for the measures to be taken . The Council shall act by a qualified majority. (c) Should the Council fail to take a decision within one month of the date on which the proposal was laid before it, the Commission shall adopt the proposed measures . Article 18 The present Regulation replaces Regulation (EEC) No 3059/78 . Any reference to Regulation (EEC) No 3059/78 shall be understood as a reference to this Regulation . Article 19 This Regulation shall enter into force on 1 January 1983 . It shall apply until 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982 . For the Council The President O. MÃLLER No L 374/ 116 Official Journal of the European Communities 31 . 12 . 82 ANNEX I LIST OF PRODUCTS referred to in Article 1 Where the expression 'babies' garments' is used, this is meant also to cover girls' garments up to and including commercial size 86 . When the constitutive material of the products of categories 1 to 114 is not specifically mentioned these products are to be taken to be made exclusively or wool or of fine animal hair, of cotton or &lt;?f synthetic or artificial textile fibres . GROUPIA Table of equivalence Category CCT heading No NIMEXE code ( 1983) Description pieces/kg g/piece 55.05 Cotton yarn, not put up for retail sale55.05-13 , 19 , 21 , 25 , 27 , 29, 33 , 35 , 37, 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67, 69, 72 , 78 , 81 , 83 , 85 , 87 55.09 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze, terry fabrics , narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : 1 2 3 55.09-03 , 04 , 05 , 08 , 09 , 10 , 11 , 14 , 15 , 16 , 17, 29 , 32 , 34 , 35 , 39 , 41 , 49, 51 , 54 , 55 , 56, 57, 63 , 64 , 65 , 66, 69, 70 , 71 , 73 , 77, 78 , 79, 80 , 83 , 84 , 85 , 87, 90 , 91 , 92, 93 , 98 06, 07 , 12 , 13 , 19, 21 , 37, 38 , 52 , 53 , 59 , 61 , 67 , 68 , 75 , 76, 81 , 82 , 88 , 89, , 99 a) Of which other than unbleached or bleached 55.09-06 , 07, 08 , 09, 51 , 52 , 53 , 54, 55 , 56, 57 , 59, 61 , 63 , 64, 65 , 66, 67, 70 , 71 , 73 , 83 , 84, 85 , 87, 88 , 89, 90 , 91 , 92 , 93 , 98 , 99 fibres56.07 A Woven fabrics of man-made (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics a) Of which other than unbleached or bleached 56.07-01 , 04, 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46, 47 , 49 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29, 31 , 35 , 38 , 40 , 41 , 43 , 46, 47 , 49 31 . 12 . 82 Official Journal of the European Communities No L 374/ 117 GROUP I B Category CCT heading No NIMEXE code ( 1983) Description Table of e&lt; pieces/kg uivalence g/piece 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22 , 23 , 24, 26, 41 , 50, 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts , lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres : T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pull ­ overs, of regenerated textile fibres, other than babies' garments 6-48 154 ,5 60.05 A I II b) 4 bb) 11 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35 , 36, 39, 40 , 41 , 42 , 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waist ­ coats, twinsets , cardigans, bed ­ jackets and jumpers, knitted or crocheted , not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres 4-53 221 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62 , 64, 66 , 72 , 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks): women's , girls' and infants' woven trousers ana slacks, of wool, of cotton or of man-made textile fibres 1-76 568 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other ' 5-55 180 No L 374/ 118 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 7 (cont'd) 61.02 B II e) 7 bb) cc) dd) 60.05-22 , 23 , 24, 25 61.02-78 , 82 , 84 Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres 8 61.03 A 61.03-11 , 15, 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres 4-60 217 31 . 12 . 82 Official Journal of the European Communities No L 374/ 119 GROUP II A Category CCT heading No NIMEXE code ( 1983) Description Table of ec pieces/kg uivalence g/piece 9 55.08 62.02 B III a) 1 55.08-10, 30, 50, 80 62,02-71 Terry towelling and similar terry fabrics of cotton : Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven 22 56.05 A 56.05-03 , 05 , 07, 09, 11 , 13 , 15 , 19, 21 , 23 , 25 , 28 , 32 , 34, 36, 38 , 39, 42 , 44, 45 , 46 , 47 56.05-21 , 23 , 25 , 28 , 32, 34 , 36 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale : a) Of which acrylic 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres, not put up for re ­ tail sale No L 374/ 120 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 32 ex 58.04 58.04-07 , 11 , 15 , 18, 41 , 43 , 45 , 61 , 63, 67, 69, 71 , 75, 77, 78 58.04-63 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres a) Of which cotton corduroy 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65 , 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric 31 . 12 . 82 Official Journal of the European Communities No L 374/121 GROUP II B Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 12 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30, 90 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres 24-3 pairs 41 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56, 75 , 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 17 59 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 1-0 1 000 14 B 61.01 B V b) 1 2 3 61.01-41 , 42 , 44, 46 , 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of cate ­ gory 14 A, of wool, of cotton or of man-made textile fibres 0-72 1 389 15 A 61.02 Bla) 61.02-05 Women's , girls' and infants' outer garments : B. Other : Women's, girls' and infants ' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 M 909 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32 , 33, 35, 36, 37 , 39 , 40 Women's, girls' and infants ' outer garments : B. Other : Women's, girls' and infants' woven overcoats , raincoats and other coats, cloaks and capes : jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres 0 · 84 1 190 No L 374/ 122 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits 0-80 1 250 17 61.01 B V a) 1 2 3 61.01-34, 36 , 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres 1-43 700 18 61.03 B C 61.03-51 , 55 , 59, 81 , 85 , 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool, of cotton or of man-made textile fibres 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight 59 17 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25 , 26, 28 Men's and boys' outer garments : Women's, girls ' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres 2-3 435 31 . 12 . 82 Official Journal of the European Communities No L 374/ 123 Category CCT heading No NIMEXE code ( 1983) Description Table of pieces/kg quivalence g/piece 24 + 25 60.04 B IV b) 1 bb) d) 1 bb) 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-47, 73 60.04-51 , 53, 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres 3-9 257 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 , 46, 47 , 48 61.02-48 , 52, 53 , 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres 3-1 323 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 , 61.02-57, 58 , 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants ' (other than babies') woven and knitted or crocheted skirts , including divided skirts 2-6 385 No L 374/ 124 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 28 60.05 ' A II b) 4 ee) c 60.05-61 , 62, 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts) other than babies' 1-61 620 29 61.02 B II e) 3 aa) bb) cc) 61.02-42, 43 , 44 Women's, girls' and infants' outer garments : B. Other : Women's , girls ' and infants ' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits 1-37 730 30 A 61.04 B I 61.04-11 , 13 , 18 Women's, girls' and infants' under garments : Women's , girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 4-0 250 30 B 61.04 B II 61.04-91 , 93 , 98 Women's, girls ' and infants' under garments : Women's, girls' and infants' (other than babies') woven under garments, other than pyjamas and night dresses, of wool, of cotton or of man-made textile fibres 31 61.09 D 61.09-50 . Corsets , corset-belts , supender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knittÃ ¨d or crocheted fabrics) whether or not elastic : BrassiÃ ¨res, woven, knitted or crocheted 18-2 55 / 31 . 12 . 82 Official Journal of the European Communities No L 374/ 125 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 68 60.04 A I II a) b c) III a) b) c) d) 60.04-02, 03 , 04, 06, 07, 08 , 10 , 11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubberized : A. Babies ' garments : girls ' garments up to and including commercial size 86 : Babies ' under garments of knitted or crocheted fabrics, not elastic or rubberized 73 60.05 A II b) 3 60.05-16, 17 , 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres 1-67 600 76 61.01 B I 61.02 B II a) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 Men's and boys' outer garments : Women's, girls' and infants ' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing : women's , girls ' and infants ' woven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres 78 61.01 A II A III V f) 1 g) i 2 3 61.01-09, 24, 25 , 26 , 81 , 92 , 95 , 96 - Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14 A, 14 B, 16, 17 , 21 , 76 and 79 , of wool, of cotton or of man-made textile fibres No L 374/ 126 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 81 61.02 Bib) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22 , 23 , 24, 85 , 90, 91 , 92 Women's, girls ' and infants' outer garments : B. Other : Women's, girls' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments, except garments of categories 6 , 7 , 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres 83 60.05 A II a) b) 4 hh) 11 22 33 44 ijij) n kk) 11 11) 11 22 33 44 60.05-04 . 76, 77, 78 , 79, 81 , 85 , 88 , 89, 90,91 Outer garments and , other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5 , 7 , 26, 27, 28 , 71 , 72, 73 , 74 and 75 , of wool, of cotton or of man-made textile fibres 31 . 12 . 82 Official Journal of the European Communities No L 374/ 127 GROUP III A Category CCT heading No NIMEXE code ( 1983) Description Table of ec pieces/kg [uivalence g/piece 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 , 59 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 5 1.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven" fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 m or more wide 35 51.04 A IV 51.04-10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34, 36 , 41 , 48 51.04-10 , 15 , 17 , 18 , 23 , 25 , 27 , 28 , 32 , 34, 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomeric yarn : a) Of which other than unbleached or bleached 36 / 51.04 B III 51.04-55 , 56, 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89, 93 , 94 , 97, 98 51.04-55 , 58 , 62 , 64 , 72 , 74 , 76 , 81 , 89 , 94 , 97 , 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than unbleached or bleached No L 374/ 128 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 37 56.07 B 56.07-50 , 51 , 55 , 56, 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 56.07-50 , 55 , 56 , 59 , 61 , 65 , 67 , 69 , 70 , 71 , 73 , 74 , 77 , 78 , 83 , 84 , 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fa ­ brics , pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached 38 A 60.01 B I b) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric 38 B 62.02 A II 62.02-09 Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains 40 62.02 B IV a) c) 62.02-83 , 85 , 89 Bed linen, table linen, toilet linen and kitchen linen , curtains and other furnishing articles : B. Other :  Woven curtains (other than net cur ­ tains) and furnishing articles , of wool, of cotton or of man-made textile fibres 41 ex 51.01 A 51.01-02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 31 . 12 . 82 Official Journal of the European Communities No L 374/ 129 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 42 ex 51.01 B 51.01-50, 61 , 67, 68 , 71 , 76, 79, 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 51.03-10, 20 Yarn of man-made fibres (continuous), put up for retail sale 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), - containing elastomeric yarn 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 ex 53.05 53.05-10 , 22 , 29 , 32 , 39 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 47 53.06 53.08 A 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for re ­ tail sale 48 53.07 53.08 B 53.07-02 , 08 , 12, 18 , 30 , 40 , 51 , 59, 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn)!, not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for re ­ tail sale No L 374/ 130 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lamb's wool of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03 , 07, 11 , 13, 17, 20, 30, 40, 52 , 54, 58 , 72, 74, 75 , 82 , 84, 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale 53 55.07 55.07-10, 90 Cotton gauze 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discon ­ tinuous or waste), carded or combed 55 56.04 A 56.04, 11 , 13 , 15 , 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 31 . 12 . 82 Official Journal of the European Communities No L 374/ 131 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 57 56.06 B 56.06-20 Yarn of man-made fibres (discontinu ­ ous or waste), put up for retail sale) : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 58 58.01 58.01-01 , 11 , 13, 17, 30, 80 Carpets, carpeting and rugs, knotted (made up or not) 59 58.02 ex A B 59.02 ex A 58.02-04, 06, 07, 09 , 56, 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie', rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted, carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt 60 58.03 58.03-00 Tapestries ; hand-made, of the type Gobelins, Flanders, Aubusson, Beau ­ vais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made 61 58.05 A I a) c) II B 58.05-01 , 08 , 30, 40, 51 , 59, 61 , 69, 73 , 77 , 79, 90 Narrow woven fabrics , and narrow fa ­ brics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc 62 58.06 58.07 58.06-10, 90 58.07-31 , 39, 50, 80 Woven labels , badges and the like, nÃ §t embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn) ; braids and or ­ namental trimmings in the piece ; tassels , pompons and the like No L 374/ 132 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 62 (cont 'd) 58.08 58.09 58.10 58.08-10, 90 58.09-11 , 19, ¿ 1 , 31 , 35 , 39, 91 , 95 , 99 58.10-21 , 29, 41 , 45 , 49, 51 , 55 , 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 B I a) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elas ­ tofibres ; knitted or crocheted fa ­ bric, elastic or rubberized 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres 65 60.01 A B I b) 4 II C I 60.01-01 , 10 , 62, 64, 65 , 68 , 72 , 74, 75 , 78 , 81 , 89, 92 , 94, 96, 97 Knitted or crocheted fabric, elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool, of cotton or of man-made textile fibres 66 62.01 A B I II a) b) c) 62.01-10, 20, 81 , 85 , 93 , 95 Travelling fugs and blankets : Travelling rugs and blankets, of wool, of cotton or of man-made textile fibres 31 . 12 . 82 Official Journal of the European Communities No L 374/ 133 GROUP III B Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 10 60.02 A 60.02 B 60.02-40 60.02-50, 60, 70, 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, other than impregnated or coated with artificial plastic ma ­ terials 1 7 pairs 59 67 60.05 A II b) 5 B 60.06 B II III 60.05-93, 94, 95, 96, 97, 98 , 99 60.06-92 , 96, 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (in ­ cluding elastic knee-caps and elastic stockings) : B, Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized of wool, of cotton, or of man made textile fibres a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's, girls' and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres, other than babies' garments 7-8 128 70 60.04 B III 60.04-31 , 33, 34 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Panty-hose (tights) 30-4 33 No L 374/ 134 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 71 60.05 A II b) 1 60.05-06, 07 , 08 , 09 &lt; Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 1 . Babies' garments , girls ' garments up to and including commercial size 86 ; Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres 72 60.05 A II b) 2 60.06 B I 61.01 B II 61.02 B II b) 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16, 18 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear Men's and boys' outer garments : Women's, girls ' and infants' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres 9-7 103 74 60.05 A II b) 4 gg) 11 22 33 44 60.05-71 , 72, 73 , 74 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants ' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 1-54 650 31 . 12 . 82 Official Journal of the European Communities No L 374/ 135 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 75 60.05 A II b) 4 ff) 60.05-66, 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Men's and boys' suits (including coordinate suits consisting or two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits 0-80 1 250 77 60.03 B II a) 60.03-24, 26 Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres 40 pairs 25 80 61.02 A 61.04 A » 61.02-01 , 03 61.04-01 , 09 Women's, girls' and infants' outer garments : A. Babies' garments, girls ' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres 82 60.04 B IV a) c) 60.04-38 , 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres 84 61.06 B C D E 61.06-30, 40 , 50, 60 Shawls, scarves, mufflers, mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres No L 374/136 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 85 61.07 B C D 61.07-30, 40 , 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 17-9 56 86 61.09 A B C E 61.09-20 , 30, 40, 80 Corsets, corset-belts , suspender-belts, brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts , suspender ­ belts , braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic 8-8 114 87 61.10 61.10-00 Gloves, mittens , mitts , stockings, socks and sockettes, not knitted or crocheted 88 61.11 61.11-00 Made up accessories for articles of ap ­parel (for example, dress shields , shoulder and other pads, belts , muffs, sleeve protectors , pockets) : Other than knitted or crocheted 31 . 12 . 82 Official Journal of the European Communities No L 374/ 137 GROUP III C Category CCT heading No NIMEXE code (1983) Description Table of pieces/kg :quivalence g/piece 90 ex 59.04 59.04-11 , 13, 15, 16, 19, 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not 91 62.04 All B II 62.04-23 , 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents 92 51.04 AI BI 59.11 A III a) 51.04-03 , 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics, other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres 93 62.03 B I b) II a) b) 2 c) 62.03-30 , 40 , 97 , 98 Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fa ­ brics, other than made from polyethylene or polypropylene strip 94 59.01 59.01-07 , 12 , 14, 15 , 16, 18 , 21 , 29 Wadding and articles of wadding; textile flock and dust and mill neps 95 ex 59.02 59.02-35, 41 , 47, 51 , 57 , 59, 91 , 95 , 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings 96 59.03 59.03-11 , 19, 30 Bonded fibre fabrics , similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories No L 374/ 138 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code ( 1983) Description Table of e pieces/kg quivalence g/piece 97 59.05 59.05-11 , 21 , 29, 91 , 99 Nets and netting made of twine, cor ­ dage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics , articles made from such fabrics and articles of category 97 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 100 59.08 59.08-10, 51 , 61 , 71 , 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials 101 ex 59.04 59.04-8Q Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10, 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 103 59.11 A I II III b) B 59.11-11 , 14, 17, 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres 31 . 12 . 82 Official Journal of the European Communities No L 374/ 139 Category CCT heading No NIMEXE code ( 1983) Description Table of eq pieces/kg uivalence g/piece 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being thea ­ trical scenery, studio back-cloths or the like : Textile fabricsj impregnated or coated, other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like 105 59.13 59.13-01 , 11 , 13 , 15 , 19, 32, 34 , 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads \ 106 59.14 59.14-00 Wicks , of woven, plaited or knitted textile materials , for lamps, stoves, lighters, candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 107 59.15 59.15-10 , 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Woven tarpaulins, sails , awnings and sunblinds 110 62.04 A III . B III 62.04-25 , 75 Tarpaulins , sails , awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses 111 62.04 AIV B IV 62.04-29 , 79 Tarpaulins, sails , awnings, sunblinds , tents and camping goods : Camping goods, woven, other than pneumatic mattresses and tents 112 62:05 A B D E 62.05-01 , 10, 30 , 93 , 95 , 99 Other made up textile articles (including dress patterns) : Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 No L 374/ 140 Official Journal of the European Communities 31 . 12 . 82 Category CCT headiftg No NIMEXE code (1983) Description Table of equivalence pieces/kg g/piece 113 62.05 C 62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths, dusters and the like : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10 , 29, 32, 38 , 49, 51 , 59, 71 , 79, 91 , 93, 95 , 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant 31 . 12 . 82 Official Journal of the European Communities No L 374/ 141 GROUP IV Category CCT heading No NIMEXE code ( 1983) Description Table of equivalence pieces/kg g/piece 115 54.03 54.03-10, 31 , 35, 37, 39, 50, 61 , 69 Flax or ramie yarn, not put up for retail sale 116 54.04 54.04-10, 90 Flax or ramie yarn, put up for retail sale 117 54.05 54.05-21 , 25, 31 , 35, 38 , 51,55,61,68 Woven fabrics of flax or of ramie 118 ex 62.02 B I b) » 62.02-15 Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie, other than knitted or crocheted 119 ex 62.02 ? B II b) III b) 62.02-61 , 75 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 120 62.02 A I B IV b) 62.02-01 , 87 Bed linen, toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net curtains) and other furnishing articles, of flax or ramie, other than knitted or crocheted &lt; 121 ex 59.04 . 59.04-60 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, plaited or not, of flax or ramie No L 374/142 Official Journal of the European Communities 31 . 12 . 82 Category CCT heading No NIMEXE code (1983) Description Table of equivalence pieces/kg g/piece 122 62.03 B la) 62.03-20 Sacks and bags, of a kind used for the packing of goods : B. Of other textile material : I. Used : a) Of flax or of sisal : Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal , other than knitted or crocheted 123 ex 58.04 ex 61.06 F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers, mantillas, veils and the like : Woven pile fabrics and chenille fabrics or flax or ramie, other than narrow woven fabrics ; shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted class="page"> No L 374/ 144 Official Journal of the European Communities 31 . 12 . 82 ANNEX III COMMUNITY AND REGIONAL QUANTITATIVE LIMITS agreed for the years 1983 to 1986 GROUP I A Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits i 55.05 55.05-13 , 19, 21 , 25 , Cotton yarn, not put up for retail sale Brazil Tonnes 1983 27 644 27, 29, 33, 35, 37, 1984 27 671 41 , 45, 46, 48 , 51 , 1985 27 699 53, 55, 57, 61 , 65 , 1986 27 727 67, 69, 72, 78 , 81 , 83, 85 , 87 Bulgaria Tonnes 1983 83 1984 83 1985 83 1986 83 Colombia Tonnes 1983 7 372 1984 7 379 1985 7 386 1986 7 394 South Tonnes 1983 800 Korea 1984 801 1985 803 1986 804 Czecho ­ Tonnes 1983 318 slovakia 1984 318 1985 319 1986 319 Hungary Tonnes 1983 252 (I) 1984 253 1985 255 1986 256 (BNL) Tonnes 1983 237 1984 238 1985 239 1986 241 Mexico Tonnes 1983 5 269 1984 5 274 1985 5 279 1986 5 289 Pakistan Tonnes 1983 7 250 1984 7 286 1985 7 323 1986 7 359 Peru O Tonnes 1983 4 440 1984 4 444 / 1985 4 448 1986 4 453 - Romania Tonnes 1983 1 022 1984 1 023 1985 1 024 1986 1 025 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 14! Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits Other woven fabrics of cotton :2 55.09 Brazil Tonnes Woven fabrics of cotton, other than gauze, terry fabrics, narrowwoven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics Bulgaria Tonnes 05, 06, 10, 11 , 15 , 16, 29, 32 , 38 , 39, 52, 53 , 57, 59, 65, 66, 70, 71 , 77, 78 , 82, 83 , 88 , 89, 93 , 98 , 55.09-03 , 04, 07, 08 , 09, 12, 13 , 14, 17, 19, 21 , 34, 35 , 37, 41 , 49, 51 , 54, 55, 56, 61 , 63, 64, 67, 68 , 69, 73 , 75 , 76, 79, 80, 81 , 84, 85 , 87, 90, 91 , 92 , 99 Colombia O Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 South Korea Tonnes TonnesCzecho ­ slovakia TonnesEgypt Hong Kong Tonnes 16 893 16 977 17 062 17 148 1 220 1 226 1 232 1 238 5 707 5 735 5 764 5 793 5 443 5 449 5 454 5 459 6 000 6 030 6 060 ¢6 090 6 500 6 534 6 565 6 598 13 184 13 197 13 210 13 224 2 164 2 175 2 186 2 197 40 583 40 684 40 786 40 888 3 702 3 750 3 799 3 848 20 432 20 534 20 637 20 740 2 650 2 663 2 676 2 690 1697 1 705 1 714 1 723 Hungary Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 India Tonnes Malaysia Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 Pakistan Tonnes Peru Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 Poland Tonnes (') See Appendix. No L 374/ 146 Official Journal of the European Communities 31 . 12 . 82 Third countries Units YearsCate ­ gory CCT heading No NIMEXE code (1983) Description Annual quantitative limits 2 Romania Tonnes (cont 'd) Singapore Tonnes Thailand Tonnes 2 a a) Of which other than unbleached or bleached Brazil Tonnes55.09-06, 07 , 08 , 09 , 51 , 52, 53, 54, 55, 56, 57 , 59, 61 , 63, 64, 65 , 66, 67, 70, 71 , 73 , 83 , 84, 85 , 87, 88 , 89, 90, 91 , 92, 93 , 98 , 99 Bulgaria Tonnes TonnesSouth Korea 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 TonnesCzecho ­ slovakia (D) 3 900 3 920 3 939 3 959 2 520 2 533 2 545 2 558 8 775 8 819 8 863 8 907 3 072 3 087 3 102 3 li8 458 460 463 465 667 668 669 670 1 881 1 890 1 900 I 909 280 281 283 284 120 121 121 122 194 195 196 197 627 630 633 636 1 305 1 312 1 318 1 325 II 380 11 391 11 403 11 414 (F) Tonnes (BNL) Tonnes UK) Tonnes Tonnes(DK) Egypt Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 Hong Kong Tonnes 31 . 12 . 82 Official Journal of the European Communities No L 374/ 147 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual |uantitative limits 2 a) Hungary Tonnes 1983 1 668 (cont 'd) 1984 1 676 1985 1 685 1986 1 693 India Tonnes 1983 5 984 1984 6 334 1985 6 884 1986 7 034 Malaysia Tonnes 1983 1 481 1984 1 500 1985 1 520 1986 1 540 Pakistan Tonnes 1983 2 043 1984 2 166 1985 2 296 1986 2 433 Poland Tonnes 1983 685 1984 688 1985 692 1986 695 Romania Tonnes 1983 2 423 1984 2 435 1985 2 447 1986 2 460 Singapore Tonnes 1983 1 220 1984 1 226 1985 1 232 1986 1 238 Thailand Tonnes 1983 2 265 1984 2 276 1985 2 288 1986 2 299 3 56.07 A 56.07-01 , 04, 05 , 07 , 08 , 10 , 12, 15 , 19, 20 , 22, 25 , 29 , 30, 31 , 35 , 38 , 39, 40 , 41 , 43 , 45 , 46, 47 , 49 "Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Brazil Bulgaria Colombia South Korea Czecho ­ slovakia Tonnes Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1 350 1 377 1 405 1 433 148 149 151 152 4 235 4 256 4 278 4 298 1 543 1 566 1 590 f 1 613 (') See category 2. No L 374/ 148 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 3 Hong Kong Tonnes 1983 10 995 (cont'd) 1984 11 006 1985 11 017 1986 11 028 Hungary Tonnes 1983 566 1984 572 1985 577 1986 583 Malaysia (') Tonnes 1983 8 100 1984 8 205 1985 8 312 1986 8 420 Poland Tonnes 1983 884 1984 893 1985 902 1986 911 Romania 1 000 1983 1 080 pieces 1984 1 091 1985 1 102 1986 1 113 Singapore Tonnes 1983 470 1984 479 1985 489 1986 499 Thailand (') Tonnes 1983 15 600 1984 15 756 1985 15 914 1986 16 073 3 a) 56.07-01 , 05, 07, 08 , a) Of which other than unbleached Bulgaria Tonnes 1983 80 12, 15 , 19, 22, 25, or bleached 1984 81 29, 31 , 35 , 38 , 40, 1985 82 41 , 43, 46, 47 , 49 1986 84 South Tonnes 1983 594 Korea 1984 600 1985 606 1986 612 Czecho ­ Tonnes 1983 88 slovakia 1984 89 (F) 1985 91 1986 92 (BNL) Tonnes 1983 57 1984 58 1985 59 1986 60 (UK) Tonnes 1983 24 1984 24 1985 25 1986 25 Hong Kong Tonnes 1983 7 367 1984 7 374 1985 7 382 1986 7 389 Hungary Tonnes 1983 27 (BNL) 1984 27 1985 27 1986 28 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 149 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 3 a) Malaysia (') Tonnes 1983 3 240 (cont'd) 1984 3 282 1985 3 325 1986 3368 Poland Tonnes 1983 687 1984 694 1985 701 1986 708 Singapore Tonnes 1983 120 v 1984 122 1985 125 1986 127 Thailand (*). Tonnes 1983 4 100 &gt; 1984 4 141 1985 4 182 \ 1986 4 224 (') See Appendix. No L 374/ 150 Official Journal of the European Communities 31 . 12 . 82 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description 4 60.04 B I II a) b) c) IV b) 60.04-19, 20, 22 , 23 , 24 , 26, 41 , 50 , 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments 1 aa) dd) I ee) 1 aa) dd) 2 dd) d) "hird countries Units Years Annual quantitative limits Brazil (F) 1 000 pieces 1983 1984 1985 1986 327 335 343 351 (UK) 1 000 pieces 1983 1984 1985 1986 2 271 2 326 2 381 2 438 Bulgaria 1 000 pieces 1983 1984 1985 1986 740 747 755 762 South Korea (') 1_000 pieces 1983 1984 1985 1986 10 776 10 895 11 014 11 135 Czecho ­ slovakia 1 000 pieces 1983 1984 1985 1986 1 765 1 791 1 818 1 846 Egypt 1000 pieces 1983 1984 1985 1986 6 800 C) 7 072 0) 7 355 O 7 649 f) Hong Kong 1 000 pieces 1983 1984 1985 1986 24 277 24 398 24 520 24 643 Hungary 1 000 pieces 1983 1984 1985 1986 2 581 2 607 2 633 2 659 India 1000 pieces 1983 1984 1985 1986 8 940 9 154 9 374 9 599 Macao 1 000 pieces 1983 1984 1985 1986 9 863 9 962 10 062 10 163 Malaysia 1 000 pieces 1983 1984 1985 1986 5 050 5 202 5 358 5 518 Pakistan 1 000 pieces 1983 1984 1985 1986 8 213 8 542 8 883 9 238 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 151 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 4 Philippines 1000 1983 9 369 (cont 'd) pieces 1984 9 650 1985 9 939 1986 10 238 Poland 1000 1983 9 335 pieces 1984 9 559 1985 9 788 1986 10 023 Romania 1 000 1983 14 850 pieces 1984 14 999 1985 15 148 1986 15-300 Singapore 1 000 1983 11 980 pieces 1984 12 220 1985 12 464 1986 12 713 Thailand 1 000 1983 9 200 pieces 1984 9 476 1985 9 760 1986 10 053 5 60.05 AI II b) 4 bb) 11 aaa) bbb) ccc) add) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35 , 36, 39, 40 , 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers slip-overs, waist ­ coats, twinsets , cardigans, bed ­ jackets and jumpers, knitted or crocheted, not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary Macao Malaysia Pakistan 1 000 pieces 1000 pieces 1 000 pieces 1000 pieces 1 000 pieces 1000 pieces 1000 pieces 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 750 761 773 784 25 848 26 003 26 159 26 316 1 221 1 239 1 258 1 277 26 000 26 130 26 261 26 392 2 170 2 213 2 258 2 303 9 403 9 497 9 592 9 688 2 200 2 288 2 380 2 475 2 131 2 238 2 349 2 467 No L 374/ 152 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 5 Peru 1 000 1983 655 (cont'd) pieces 1984 671 1985 688 1986 705 Philippines 1 000 1983 3 821 pieces 1984 3 936 1985 4 054 1986 4 175 Poland 1 000 1983 1 712 pieces 1984 1 753 1985 1 795 1986 1 838 Romania 1000 1983 10 100 pieces 1984 10 252 1985 10 405 1986 10 561 Singapore 1 000 1983 6 685 pieces 1984 6 819 1985 6 955 1986 7 094 Thailand 1000 1983 6 800 pieces 1984 7 072 1985 7 355 1986 7 649 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' and infants' woven trousers ana slacks, of wool, of cotton or of man-made textile fibres Brazil Bulgaria South Korea Czecho ­ slovakia Hong Kong O Hungary 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1 935 1 983 2 033 2 084 354 361 368 376 4 445 4 501 4 557 4 614 469 478 488 497 50 129 50 380 50 632 50 885 255 260 265 271 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 153 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual [uantitative limits 6 India 1 000 1983 3 150 (cont'd) pieces 1984 3 260 1985 3 374 1986 3 492 Indonesia 1 000 1983 3 735 pieces 1984 3 920 1985 4 120 1986 4 325 Macao 1 000 1983 10 114 pieces 1984 10 215 ' 1985 10 317 1986 10 420 Malaysia 1 000 1983 3 200 pieces 1984 3 296 1985 3 395 1986 3 497 Pakistan 1 000 1983 200 (F) pieces 1984 206 1985 212 1986 219 Philippines 1 000 1983 3 513 pieces 1984 3 654 1985 3 800 1986 3 952 Poland 1000 1983 497 pieces 1984 511 1985 525 1986 540 Romania 1 000 1983 4 100 pieces 1984 4 141 1985 4 182 1986 4 224 Singapore 1 000 1983 6 800 pieces 1984 6 936 1985 7 075 1986 7 216 Sri Lanka 1 000 1983 2 200 pieces 1984 2 288 1985 2 379 1986 2 475 Thailand 1 000 1983 1 500 pieces 1984 1 560 1985 1 622 1986 1 687 7 60.05 A II b) 4 aa) 22 33 44 55 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : II . Other Brazil (UK) Bulgaria 1000 pieces 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 150 152 154 156 320 325 330 335 No L 374/ 154 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 7 61.02 Women's, girls' and infants' outer South 1 000 1983 7 931 (cont'd) B II e) 7 bb) garments : Korea (l) pieces 1984 7 990 cc) B. Other : 1985 8 050 dd) 1986 8 111 60.05-22, 23 , 24, 25 Blouses and shirt-blouses, knitted, 61.02-78 , 82, 84 crocheted (not elastic or rub ­ Czecho- 1 000 1983 178 berized), or woven, for women, slovakia pieces 1984 181 girls and infants, of wool, of cotton 1985 Ã  or of man-made textile fibres 1986 186 Hong Kong 1 000 1983 28 777 pieces 1984 28 921 1985 29 065 1986 29 211 Hungary 1 000 1983 310 pieces 1984 315 1985 319 1986 324 India 1 000 1983 29 985 pieces 1984 30 285 1985 30 588 1986 30 893 Indonesia 1 000 1983 3 060 pieces 1984 3 250 1985 3 445 1986 3 650 Macao 1 000 1983 3 928 pieces 1984 3 967 1985 4 007 1986 4 047 Malaysia 1 000 1983 1 750 pieces 1984 1 785 1985 1 821 1986 1 857 Philippines 1 000 1983 2 683 pieces 1984 2 737 1985 2 791 1986 2 847 Poland 1 000 1983 21 (IRL) pieces 1984 21 1985 22 1986 22 Romania 1 000 1983 680 pieces 1984 687 1985 694 1 1986 701 Singapore 1 000 1983 6 300 pieces 1984 6 426 1985 6 555 1986 6 686 Sri Lanka 1000 1983 3 350 pieces 1984 3 417 1985 3 485 ¢ 1986 3 555 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 155 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 7 Thailand (cont 'd) 1 000 pieces 1983 1984 1985 1986 2 150 2215 2 281 2 349 Bulgaria8 61.03 A 1000 pieces 1983 1984 1985 1986 2 470 2 507 2 545 2 583 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts , woven, of wool, of cotton or of man-made textile fibres61.03-11 , 15 , 19 South Korea (') 1 000 pieces Czecho ­ slovakia 1 000 pieces Hong Kong 1 000 pieces Hungary 1 000 pieces India 1 000 pieces Indonesia 1 000 pieces 1983 1984 1985 1986 27 175 27 379 27 584 27 791 1983 1984 1985 1986 7 17 724 731 739 1983 1984 1985 1986 45 912 46 142 46 372 46 604 1983 1984 1985 1986 586 595 604 613 1983 1984 1985 1986 26 442 26 786 27 134 27 487 1983 1984 1985 1986 4 975 5 275 5 600 5 950 1983 1984 1985 1986 5 876 5 935 5 994 6 054 1983 1984 1985 1986 4 000 4 060 4 121 4 183 1983 1984 1985 1986 2 902 2 960 3 019 3 080 1983 1984 1985 1986 3 360 3 427 3 496 3 566 1983 1984 1985 1986 1 221 1 233 1 246 1 258 Macao 1 000 pieces Malaysia 1 000 pieces Pakistan 1 000 pieces Philippines 1 000 pieces Poland 1 000 pieces (l) See Appendix. NoL 374/ 156 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 8 Romania 1 000 1983 6 000 (cont'd) pieces 1984 6 060 1985 6 121 1986 6 182 Singapore 1 000 1983 4 500 pieces 1984 4 568 1 1985 4 636 1986 4 706 Sri Lanka 1 000 1983 3 500 pieces 1984 3 552 1985 3 606 , 1986 3 660 Thailand 1000 1983 1 815 pieces 1984 1 851 1985 1 888 1986 1 926 31 . 12 . 82 Official Journal of the European Communities No L 374/ 157 GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 9 55.08 Terry towelling and similar terry Brazil Tonnes 1983 4 304 fabrics of cotton : 1984 4 390 62.02 Bed linen, table linen , toilet linen and 1985 1986 4 478 4 567 B III a) 1 kitchen linen ; curtains and other furnishing articles : Bulgaria Tonnes 1983 50 B. Other : (UK) 1984 52 Woven cotton terry fabrics ; toilet 1985 53 55.08-10, 30, 50, 80 1986 55 and kitchen linen of woven cotton 62.02-71 terry fabrics South Tonnes 1983 882 Korea 1984 904 , 1985 927 1986 950 Czecho ­ Tonnes 1983 619 slovakia 1984 631 1985 644 1986 657 Hong Kong Tonnes 1983 1 384 1984 1 419 1985 1 454 1986 1 490 Hungary Tonnes 1983 205 1984 209 1985 213 1986 218 India Tonnes 1983 3 598 1984 3 778 1985 3 968 1986 4 168 Pakistan Tonnes 1983 2 000 1984 2 100 1985 2 205 1986 2 315 Poland Tonnes 1983 709 1984 730 1985 752 1986 775 20 62.02 Bla) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Brazil Bulgaria (') (UK) South Korea Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 2 656 2 709 2 763 2 819 50 52 53 55 112 116 120 124 (') See Appendix. NoL 374/ 158 31 . 12 . 82Official Journal of the European Communities Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 20 (cont 'd) - Czecho ­ slovakia Egypt (UK) Hong Kong (UK) Hungary India Macao Pakistan (I) Poland Romania Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 843 ¢ 860 877 895 260 273 287 301 338 358 380 403 960 989 1 018 1 049 7 065 7 349 7 642 7 948 75 77 79 81 500 530 562 596 675 689 702 716 675 695 716 738 22 56.05 A Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : A. Of synthetic textile fibres : Bulgaria (UK) Tonnes 1983 1984 1985 1986 50 52 53 55 56.05-03, 05 , 07, 09, 11 , 13 , 15, 19, 21 , 23, 25 , 28 , 32, 34, 36, 38 , 39, 42, 44, 45, 46, 47 Yarn of discontinuous or waste synthetic fibres, not put up for retail sale South Korea Macao Malaysia Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 9 264 9 542 9 828 10 123 292 298 304 310 4 100 4 223 4 350 4 480 31 . 12 . 82 Official Journal of the European Communities No L 374/ 159 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 22 (cont'd) Romania Singapore Thailand Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 2 045 2 106 2 170 2 235 2 250 2318 2 387 2 459 1 300 1 365 1 433 1 505 22 a) 56.05-21 , 23 , 25 , 28 , 32, 34 , 36 a) Of which acrylic Singapore 1 (UK) Tonnes 1983 1984 1985 1986 355 369 384 399 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85, 91 , 95 , 99 Yarn of man-made fibres (discontinu ­ ous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale Poland Romania Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1 212 1248 1 286 1 324 2 367 2 438 2511 2 586 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67, 69 , 71 , 75 , 77, 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool of cotton or of man-made textile fibres Bulgaria (UK) South Korea Czecho ­ slovakia Hong Kong Poland Tonnes Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 30 31 32 33 1 424 1 467 1 511 1 556 1 423 1 487 1 554 1 624 5 365 5 499 5 637 5 778 1 121 1 166 1 212 1 261 32 a) 58.04-63 a) Of which cotton corduroy Czecho ­ slovakia Poland Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1 229 1 284 1 342 1 402 271 282 293 305 No L 374/ 160 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 39 62.02 Bed linen, table linen, toilet linen and Brazil Tonnes 1983 1 738 B II a) kitchen linen ; curtains and other 1984 1 825 c) furnishing articles : 1985 1 916 III a) 2 B. Other : 1986 2 012 c) 62.02-40, 42, 44, 46, Woven table linen, toilet and Bulgaria Tonnes 1983 1 51 , 59, 65 , 72, 74, 77 kitchen linen, other than of cotton (UK) 1984 1 n terry fabric 1985 0 1986 j Czecho ­ Tonnes 1983 728 slovakia 1984 757 1985 787 1986 819 Hong Kong Tonnes 1983 1 212 1984 1 236 1985 1 261 1986 1 286 Hungary Tonnes 1983 523 1984 539 1985 555 1986 571 India Tonnes 1983 1 561 1984 1 655 1985 1 754 1986 1 860 Macao Tonnes 1983 680 1984 707 1985 735 1986 764 RomÃ ¢nia Tonnes 1983 112 (F) 1984 115 1985 119 1986 122 (I) Tonnes 1983 375 1984 386 1985 397 1986 409 ( ) See category 20 . 31 . 12 . 82 Official Journal of the European Communities No L 374/ 161 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 12 Bulgaria 1 000 pairs Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : 60.03 A B I II b) C D 60.03-11 , 19, 20, 27, 30, 90 Other than women's stockings of synthetic textile fibres SouthKorea (') 1 000 pairs Czecho ­ slovakia 1 000 pairs Hong Kong 1 000 pairs Hungary 1 000 pairs 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1 900 1 929 1 957 1 987 93 425 95 294 97 200 99 144 6 005 6 095 6 187 6 279 7 831 8 026 8 227 8 431 2 432 2 468 2 506 2 543 1 100 1 144 1 190 1 237 4 522 4 612 4 705 4 799 28 132 28 695 29 269 29 854 8 200 8 528 8 869 9 224 Philippines (BNL) 1 000 pairs Poland 1 000 pairs Romania 1 000 pairs Thailand 1 000 pairs 13 60.04 Brazil 1000 piecesB IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56 , 75 , 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Bulgaria (UK) 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 4 842 4 939 5 038 5 138 65 66 66 67 7 065 7 136 7 207 7 279 South Korea 1000 pieces (') See Appendix. No L 374/ 162 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 13 (cont'd) Czecho ­ slovakia Hong Kong Hungary Macao Philippines Poland Romania Singapore 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 921 930 940 949 73 790 74 527 75 271 76 024 4 144 4 185 4 227 4 270 3 942 3 981 4 021 4 061 7 007 7 287 7 579 7 882 5 910 6 028 6 148 6 272 9211 9 395 9 583 9 775 4 600 4 738 4 880 5 027 14 A 61.01 A I 61.01-01 Men's and boys' outer garments : Men's and boys' coats of impreg ­ nated, coated, covered or lami ­ nated woven fabric falling within heading No 59.08 , 59.11 or 59.12 South Korea Hong Kong 1 000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 3 436 3 522 3 610 3 700 2 857 2 914 2 973 3 032 14 B 61.01 B Vb) 1 2 3 61.01-41 , 42, 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of cate ­ gory 14 A, of wool, of cotton or of man-made textile fibres Bulgaria South Korea 1000 pieces 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 141 144 147 150 2 088 2 130 2 173 2 216 r 31 . 12 82 Official Journal of the European Communities No L 374/ 163 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description 14 B (cont 'd) 15 A 61.02 B I a) Women's, girls' and infants' outer garments : B. Other : 61.02-05 Annual Third countries Units Years quantitative limits Czecho ­ 1 000 1983 142 slovakia pieces 1984 145 1985 148 1986 151 Hong Kong 1 000 1983 2 672 pieces 1984 2 726 1985 2 781 1986 2 836 Hungary 1 000 1983 53 (UK) pieces 1984 55 1985 57 1986 60 Poland 1 000 1983 462 pieces 1984 471 1985 481 1986 490 Romania 1 000 1983 710 pieces 1984 . 724 1985 739 1986 753 South 1 000 1983 1 642 Korea pieces 1984 1 683 1985 1 725 1986 1 768 Hong Kong 1 000 1983 1 274 pieces 1984 1 301 1985 1 327 1986 1 351 Macao 1 000 1983 106 pieces 1984 109 1985 112 1986 116 Poland 1 000 1983 130 pieces 1984 137 1985 143 1986 150 Romania 1 000 1983 90 pieces 1984 93 1985 95 1986 98 Bulgaria 1 000 1983 289 pieces 1984 296 1985 304 1986 311 South 1 000 1983 4 531 Korea pieces 1984 4 644 1985 4 760 1986 4 879 Czecho ­ slovakia 1 000 1983 313 pieces 1984 322 1985 332 1986 342 Women's, girls ' and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 15 B 61.02 B II Women's, girls' and infants' outer garments :e) 1 B. Other : aa) bb) cc) aa) bb) cc) 61.02-31 , 32, 33 , 35 , 36, 37, 39, 40 Women's , girls' and infants' woven overcoats , raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres No L 374/ 164 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 15 B Hong Kong 1_000 1983 4 884 (cont 'd) pieces 1984 4 980 1985 5 079 1986 5 179 Hungary 1 000 1983 308 pieces 1984 320 1985 333 * 1986 346 India 1 000 1983 2 000 pieces 1984 2 120 1985 2 247 1986 2 383 Macao 1 000 1983 124 pieces 1984 128 1985 132 1986 136 Philippines 1 000 1983 1 048 O pieces 1984 1 090 1985 1 134 1986 1 179 Poland 1 000 1983 524 pieces 1984 550 1985 578 1986 607 Romania 1000 1983 920 pieces 1984 948 1985 976 1986 1 005 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 214 217 220 224 712 726 741 756 405 411 417 423 2 374 2 409 2 444 2 480 325 330 335 340 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/165 Cate ­ gory CCT heading No NIMEXEcode (1983) Description Third countries Units Years Annual quantitative limits 16 Macao 1 000 1983 299 (cont'd"t pieces 1984 303 1985 308 1986 313 Philippines 1 000 1983 10 (IRL) pieces 1984 11 1985 12 &lt; 1986 13 Poland 1 000 1983 284 pieces 1984 295 1985 307 1986 319 Romania 1 000 1983 1 617 pieces 1984 1 666 1985 1 715 1986 1 767 17 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres Bulgaria (UK) South Korea C) Czecho ­ slovakia Hong Kong (F) Hungary India Macao Poland (UK) Romania 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1 000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 20 21 21 22 2 337 2 372 2 408 2 444 324 334 344 , 354 106 112 119 126 288 297 306 315 2 000 2 12a 2 246 , 2 381 696 706 717 728 139 143 147 152 785 805 825 845 (*) See Appendix. No L 374/166 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 18 61.G3 Men's and boys' under garments, Bulgaria Tonnes 1983 38 B : including collars, shirt fronts and cuffs : (F) 1984 39 C : 1985 40 61.03-51 , 55, 59, 81 , Men's and boys' woven under 1986 42 85 , 89 garments other than shirts , of wool, i of cotton or of man-made textile South Tonnes 1983 591 fibres Korea 1984 606 1985 621 1986 637 Czecho ­ Tonnes 1983 274 slovakia 1984 282 1985 291 1986 299 Hong Kong Tonnes 1983 3 298 1984 3 380 1985 3 464 1986 3 550 Macao Tonnes 1983 1 905 1984 1 943 1985 1 982 1986 2 022 Malaysia Tonnes 1983 112 (UK) 1984 116 1985 121 1986 126 Poland Tonnes 1983 320 1984 333 1985 346 1986 360 Romania Tonnes 1983 109 (BNL) 1984 114 1985 120 1986 126 Singapore Tonnes 1983 245 (F) 1984 255 1985 265 1986 276 Sri Lanka Tonnes 1983 125 (UK) 1984 130 1985 135 1986 141 19 61.05 A BÃ  HI 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight Bulgaria (UK) South Korea Czecho ­ slovakia 1 000 pieces 1 000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 120 124 127 131 23 441 24 027 24 628 25 244 12715 12 969 13 229 13 493 31 . 12 . 82 Official Journal of the European Communities No L 374/ 167 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units . Years Annual quantitative limits 19 Hong Kong 1 000 1983 76 310 (cont'd) pieces 1984 77 837 1985 79 395 1986 80 983 Hungary Tonnes 1983 330 1984 337 1985 343 19,86 350 India O 1 000 1983 44 237 pieces 1984 46 893 1985 49 708 1986 52 691 Philippines 1 000 1983 1 700 (I) pieces 1984 1 768 1985 1 839 1986 1 912 , Poland 1 000 1983 5 791 pieces 1984 5 965 1985 6 144 1986 6 328 Macao Tonnes 1983 462 1984 471 1985 480 1986 490 Malaysia 1000 1983 36 000 pieces 1984 37 440 1985 38 938 1986 40 495 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25 , 26, 28 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like , woven, of wool, of cotton or of man-made textile fibres South Korea Czecho ­ ' Slovakia Hong Kong India (F) (BNL) Macao 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 10 069 10 220 10 373 10 529 318 328 337 347 14 416 14 561 14 707 14 856 387 399 411 423 687 708 729 751 363 367 371 375 (') See Appendix. No L 374/ J68 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory GCT heading No NI^IEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 21 7 Philippines 1000 1983 2 989 (cont 'd) - pieces 1984 3 109 1985 3 233 1986 3 362 Romania 1 000 1983 612 (I) pieces 1984 643 1985 675 v 1986 708 1 Sri Lanka 1 000 1983 2 250 pieces 1984 2 340 1985 2 434 1986 2 531 Singapore 1 000 1983 1 300 pieces 1984 1 352 1985 1 406 1986 1 462 Thailand 1 000 1983 3 050 pieces 1984 3 172 1985 3 299 1986 3 431 24 60.04 B IV b) 1 bb) 2 aa) bb) ; d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil O Bulgaria (BNL) South Korea Czecho ­ slovakia Hong Kong Hungary India (F) Macao 1 000 pieces  1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1 571 1 634 1 699 1 767 19 20 21 21 2 774 2 857 2 943 3 031 1 763 1 816 1 870 1 926 6 417 6 514 6611 6 710 1 376 1 424 1 474 1 526 613 650 689 730 710 724 738 753 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 169 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countrie Units Years Annual quantitative limits 24 Malaysia 1000 1983 300 (cont 'd) (BNL) pieces 1984 312 1985 324 1986 337 Pakistan (') 1000 1983 264 (F) pieces 1984 280 1985 297 1986 314 Philippines 1000 1983 3 369 pieces 1984 3 504 1985 3 644 1986 3 790 Poland 1 000 1983 1 041 pieces 1984 1 083 1985 1 126 1986 1 171 Romania '1 000 1983 3 488 C) pieces 1984 3 628 1985 3 773 1986 3 924 Singapore 1 000 1983 440 C) pieces 1984 458 1985 476 - 1986 495 Thailand (') 1 000 1983 1 700 pieces 1984 1 768 1985 1 839 1986 1 912 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48, 52, 53, 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories": II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants' (other than babies') woven and knitted or crocheted dresses of wool, of cotton or of man-made textile fibres South Korea Czecho ­ slovakia Hong Kong Hungary (BNL) India Macao 1000 pieces 1 000 pieces 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 2 390 2 414 2 438 2 462 335 338 342 345 8 977 9 067 9 158 9 250 190 193 196 199 7 650 7 843 8 040 8 240 778 786 794 802 (') See Appendix. No L 374/170 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory QCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits I 26 Malaysia 1000 1983 200 (cont 'd) (BNL) pieces 1984 210 1985 221 1986 232 Pakistan 1000 1983 357 (F) pieces 1984 378 1985 401 1986 425 . Philippines 1 000 1983 1 213 pieces 1984 1 262 1985 1 312 1986 1 364 Poland 1 000 1983 1 484 pieces 1984 1 514 1985 1 544 1986 1 575 Romania 1 000 1983 775 pieces 1984 783 1985 791 1986 798 Sri Lanka 1Ã 00 1983 208' (F) pieces 1984 216 1985 225 1986 234 Singapore 1 000 1983 309 (F) pieces 1984 321 i 1985 334 1986 348 (UK) 1 000 1983 605 ; pieces 1984 629 1985 654 1986 681 (IRL) 1 000 1983 22 pieces 1984 23 1985 24 1986 25 Thailand 1000 1983 2 200 pieces 1984 2 288 1985 2 380 1986 2 475 27 60.05 A II b) 4 dd) ' Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : II . Other South Korea Czecho ­ slovakia (DK) 1000 pieces 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1 250 1 275 1 301 1 327 11 11 11 12 31 . 12 . 82 Official Journal of the European Communities No L 374/ 171 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 27 61.02 Women's , girls' and infants' outer Hong Kon ; 1000 1983 7 718 (cont'df) B II e) 5 aa) garments : pieces 1984 7 873 bb) 1985 8 030 cc) B. Other : 1986 8 191 60.05-51 , 52, 54, 58 Women's, girls' and infants' (other India 1 000 1983 5 986 than babies') woven and knitted or pieces 1984 6 137 61.02-57, 58 ,' 62 crocheted skirts, including divided 1985 6 292 skirts 1986 6 449 Macao 1 000 1983 1 864 pieces 1984 1 892 1985 1 920 1986 1 949 Malaysia 1 000 1983 260 (UK) pieces 1984 273 1985 287 1986 301 Pakistan 1 000 1983 200 (F) pieces 1984 210 1985 221 1986 232 (UK) 1 000 1983 390 pieces 1984 410 1985 430 1986 451 Philippines 1000 1983 260 (UK) pieces 1984 270 1985 281 1986 292 Singapore 1000 1983 570 pieces 1984 584 1985 599 1986 614 Thailand 1000 1983 306 (UK) pieces 1984 318 1985 331 1986 344 (DK) 1000 1983 107 pieces 1984 111 1985 116 1986 120 28 60.05 A II b) 4 ee) 60.05-61 , 62, 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : Knitted or crocheted trousers (except shorts) other than babies' ' South Korea Hong Kong Romania (BNL) Singapore [UK) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 . 1 pieces 1 1 1 1983 Ã 984 1985 1986 1983 1984 1985 1986 983 984 985 986 983 984 985 986 368 377 386 396 2 983 3 058 3 136 3215 122 128 135 141 360 374 389 405 NoL 374/172 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 29 61.02 Women's , girls' and infants' outer garments : South Korea 1000 piecesB II e) 3 aa) bb) cc) B. Other : 61.02-42 , 43 , 44 Hong Kong 1 000 pieces Women's, girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres , excluding ski suits India 1 000 pieces 1983 335 1984 342 1985 349 1986 356 1983 2 295 1984 2 353 1985 2411 1986 2 473 1983 3 800 1984 3 952 1985 4 110 1986 4 274 1983 218 1984 221 1985 224 1986 227 1983 15 1984 16 1985 16 1986 17 1983 61 1984 64 1985 67 1986 71 Macao (F) 1 000 pieces Philippines (IRL) 1 000 pieces Romania (I) 1 000 pieces 30 A 61.04 B I Women's, girls' and infants' under garments : South Korea 1000 pieces 61.04-11 , 13, 18 Women's, girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres Czecho ­ slovakia 1 000 pieces Hong Kong 1 000 pieces Hungary 1 000 pieces 1983 1 258 1984 1 296 1985 . 1 335 1986 1 375 1983 475 1984 489 1985 504 1986 519 1983 8 946 1984 9 170 1985 9 400 1986 9 636 1983 1 325 1984 1 358 1985 1 392 1986 1 427 1983 247 1984 262 1985 278 1986 294 1983 4 135 1984 4 218 1985 4 302 1986 4 388 1983 250 1984 260 1985 270 1986 281 1983 165 1984 173 1985 182 1986 191 India (F) 1 000 pieces Macao 1 000 pieces Philippines (UK) 1 000 pieces Romania (BNL) 1 000 pieces Official Journal of the European Communities No L 374/17331 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 30 B South Korea Tonnes61.04 B II Women's, girls' and infants' under garments : 61.04-91 , 93 , 98 Women's, girls' and infants' (other than babies') woven under garments, other than pyjamas and night dresses, of wool, of cotton or of man-made textile fibres TonnesHong Kong (UK) 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 84 87 90 93 40 »0 41-2 42-4 43-7 14 14-5 15 15-5 Macao Tonnes 31 Brazil61.09 D 1 000 pieces Corsets, corset-belts , suspender-belts , brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres, woven, knitted or crocheted 61.09-50 South Korea 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 2 342 2 389 2 437 2 486 4 211 4 316 4 424 4 535 626 645 664 684 Czecho ­ slovakia 1000 pieces I MO 654 No L 374/174 Official Journal of the European Communities 31 . 12 . 82 Third countriesCate ­ gory CCT heading No NIMEXE code (1983) Description Units Years Annual quantitative limits (UK Tonnes68 (cont 'd) 300 309 318 328 1983 1984 1985 1986 1983 1984 1985 1986 (IRL) Tonnes 8-5 9 9-5 73 South Korea 60.0S A II b) 3 1 000 pieces Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : Czecho ­ slovakia 1 000 piecesII . Other : 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 625 631 637 643 458 469 481 493 1 624 1 639 1 655 1 671 60.05-16, 17, 19 Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Hong Kong 1 000 pieces Hungary 1 000 pieces Macao 1 000 pieces Poland 1 000 pieces Romania (D) 1 000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 454 468 482 496 880 889 898 907 606 624 643 662 585 597 609 621 100 102 104 106 129 132 134 137 1 400 1 442 1 485 1 530 (F) 1 000 pieces (BNL) 1 000 pieces Thailand 1 000 pieces 31 . 12 . 82 Official Journal of the European Communities No L 374/ 175 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 76 Men's and boys' outer garments : Bulgaria 1000 pieces 61.01 B I 61.02 B II a) 1983 1984 1985 1986 1 432 1 461 1 490 1 520 Women's, girls' and infants' outer garments : B. Other : TonnesCzecho ­ slovakia61.01-13, 15, 17, 19 61.02-12, 14 1983 1984 1985 1986 495 510 525 541 Men's and boys' woven industrial and occupational clothing ; women's, girls' and infants' \froven aprons, smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres Hong Kong Tonnes 1983 1984 1985 1986 3 364 3 448 3 534 3 622 Hungary Tonnes 1983 1984 1985 1986 614 626 639 652 Macao (UK) Tonnes 1983 1984 1985 1986 O Tonnes78 Men's and boys' outer garments : South Korea 61.01 A II B III V f) 1 g) 1 2 3 61.01-09, 24, 25 , 26, 81,92, 95 . 96 Tonnes Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres Czecho ­ slovakia O (F) 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 4 631 4 132 4 235 4 341 80 82 85 87 4 195 4 300 4 407 4 518 Hong Kong Tonnes Hungary Tonnes TonnesMacao (F) 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 420 428 437 446 150 153 156 159 94 96 98 100 (BNL) Tonnes 0) See Appendix. No L 374/ 176 Official Journal of the European Communities 31.12.82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 81 South Korea TonnesWomen'?, girls' and outer garments : B. Other : 61.02 B I b) lie) e) O aa) aa) bb) cc) 61.02-07, 22, 23 , 24, 85 , 90, 91 , 92 TonnesCzecho ­ slovakia (F) 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 O Women's, girls ' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7 , 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres Hong Kong O Tonnes 7 636 7 826 8 021 8 222 Macao Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 902 920 938 957 187 194 202 210 Romania Tonnes 83 South Korea Tonnes60.05 A II a) fc) 4 hh) Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing ac ­ cessories : TonnesHong Kong 11 22 33 44 11 11 11 22 33 44 II . Other : 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 423 434 445 456 2 184 2 239 2 295 2 352 535 556 579 602 iJU) kk) H) Tonnes 60.05-04, 76, 77, 78 , 79, 81 , 85, 88 , 89, 90, 91 Hungary Outer garments, knitted or crocheted, not elastic or rub ­ berized, other than garments of categories 5 , 7 , 26, 27, 28 , 71 , 72, 73 , 74 and 75, of wool, of cotton or of man-made textile fibres TonnesMacao (F) TonnesPoland (BNL) (F) Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 164 167 170 173 144 148 153 157 75 77 80 82 106 111 117 123 186 194 203 212 Romania (BNL) Tonnes Thailand (UK) Tonnes ( ) See category 78 . (2) See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 177 GROUP III A Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 33 51.04 A III a) ' Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : South Korea Tonnes 1983 1984 1985 1986 3 468 3 624 3 787 3 957 62.03 B II b) 1 A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : Bulgaria (UK) Tonnes 1983 1984 1985 1986 50 52 53 55 B. Of other textile materials : 51.04-06 62.03-51 , 59 II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like Czecho ­ slovakia (BNL) Tonnes 1983 1984 1985 1986 430 443 456 470 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or polypropylene, 3 ni or more wide 35 51.04 A IV Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : South Korea Tonnes 1983 1984 1985 1986 2679 2 813 2 954 3 102 ' 51.04-10, 11 , 13 , 15 , 17, 18 , 21 , 23 , 25, 27, 28 , 32 , 34, 36, 41,48 1 A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elas ­ tomeric yarn Czecho ­ slovakia (IRL) (DK) Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 8 8 9 10 13 14 14 15 35 a) 51.04-10, 15 , 17, 18 , 23 , 25 , 27, 28 , 32, 34, 41 , 48 a) Of which other than unbleached or bleached 36 51.04 B III Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Czecho ­ slovakia Tonnes 1983 1984 1985 1986 620 639 658 677 No L 374/ 178 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory GCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 36 (cont'd\ * 51.04-55 , 56, 58 , 62, 64, 66, 72, 74, 76, 81 , 89, 93, 94, 97, 98 B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : Hungary Poland Romania TÃ §nnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 368 379 390 402 1260 1 310 1 363 1 417 323 339 356 374 36 a) 51.04-55 , 58 , 62, 64, 72, 74, 76, 81 , 89, 94, 97, 98 a) Of which other than unbleached or bleached 37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : South Korea Tonnes 1983 1984 1985 1986 3 506 3 646 3 792 3 944 ¢ 56.07-50, 51 , 55 , 56, 59, 60, 61 , 65, 67, 68 , 69, 70, 71 , 72, 73, 74, 77, 78 , 82, 83, 84, 87 Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fa ­ brics, pile fabrics (including terry fabrics) and chenille fabrics : Bulgaria (UK) (I) Czecho ­ slovakia Poland Romania Thailand ro Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 30 31 32 34 501 521 542 564 1 494 1 539 1 585 1 633 1 044 1 075 1 108 1 141 2 447 2 569 2 698 2 833 2 600 2 704 2 812 2 925 37 a) 56.07-50, 55, 56, 59, 61 , 65 , 67, 69, 70, 71 , 73, 74, 77, 78 , 83 , 84, 87 a) Of which other than unbleached or bleached 31 . 12 . 82 Official Journal of the European Communities No L 374/ 179 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 38 A 60.01 B I b) I 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic cur ­ tain fabrics including net curtain fabric Czecho ­ slovakia (') (I) Poland Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 6 6 6 7 699 720 742 764 38 B 62.02 A II 62.02-09 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains Czecho ­ slovakia (I) Tonnes 1983 1984 1985 1986 O 40 62.02 B IV a) c&gt; 62.02-83 , 85 , 89 Bed linen,' table linen, toilet linen and kitchen linen, curtains and other furnishing articles : B. Other : Woven curtains (other than net cur ­ tains) Ã ¡nd furnishing articles, of wool, of cotton or of man-made textile fibres Czecho ­ slovakia (I) Tonnes 1983 1984 1985 1986 11 11 11 12 41 ex 51.01 A 51.01-02, 03 , 04, 08 , 09, 10 , 12, 20, 22 , 24 , 27 , 29, 30 , 41 , 42, 43 , 44, 46, 48 Yarn of man-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Czecho ­ slovakia (BNL) Romania Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 108 112 116 120 2 492 2 617 2 717 2 885 42 ex 51.01 B 51.01-50 , 61 , 67, 68 , 71 , 76, 79, 80 Yarn of man-made fibres (continuous), n,ot put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate (') See Appendix. (2) See category 38 A. No L 374/ 180 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 43 51.03 51.03-10, 20 Yarn of man-made fibres (continuous), " put up for retail sale 44 51.04 A II 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn 45 51.04 B H 51.04-54 Woven fabrics Ã ³f man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 46 I ex 53.05 53.05-10, 22, 29, 32, 39 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair Brazil Uruguay (F) (I) (UK) Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 9 787 10 374 10 997 11 656 1 800 1 908 2 022 2 143 5 300 5 618 5 955 6 312 848 899 953 1 010 47 53.00 53.08 A 53.06-21 , 25 , 31 , 35 , 51 , 55 , 71 , 75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for re ­ tail sale 31 . 12 82 Official Journal of the European Communities No L 374/ 181 Cate ­ goiy CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 48 53.07 53.08 B 53.07-02, 08 , 12, 18 , 30, 40, 51 , 59, 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for re ­ tail sale 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03 , 07, 11 , 13, 17, 20, 30, 40 , 52, 54, 58 , 72, 74, 75 , 82 , 84, 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Bulgaria South Korea Hungary Uruguay Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 224 228 233 238 394 413 432 453 287 296 304 314 1 127 1 195 1 267 1 343 50 a) 53.11-11 , 13, 17, 72, 74, 75 , 91 , 93 , 97 a) Of which worsted 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale 53 55.07 55.07-10 , 90 Cotton gauze Bulgaria (I) Tonnes 1983 1984 1985 1986 90 93 95 98 / No L 374/182 Official Journal of the European Communities 31.12 . 82 Cate ­ gory Ã CT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discon ­ tinuous or waste), carded or combed 55 56.04 A 56.04-11 , 13 , 15 , 16, 17, 18 1 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed Romania Tonnes 1983 1984 1985 1986 9 846 10 368 10 855 11 398 56 56.06 A , 56.06-11 , 15 Yarn of man-made fibres (discontin ­ uous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 57 56.06 B ; 56.06-20 Yarn of man-made fibres (discontin ­ uous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontinuous or waste), put up ror retail sale 58 58.01 58.01-01 , 11 , 13 , 17, 30, 80 Carpets, carpeting and rugs, knotted (made up or not) / Czecho ­ slovakia (GR) Hungary (GR) Poland (GR) Romania Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1983 1984 1985 1983 1984 1985 1983 1984 1985 1986 C) O C) 500 525 551 579 (') See Appendix. 31 . 12 82 Official Journal of the European Communities No L 374/ 183 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 59 58.02 ex A B 59.02 ex A 58.02-04, 06, 07, 09, 56, 61 , 65, 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelim', 'Schumacks' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt 60 58.03 58.03-00 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beau ­ vais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made 61 58.05 A I a) c) II B Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Czecho ­ slovakia Tonnes 1983 1984 1985 1986 540 551 562 573 / 58.05-01 , 08 , 30, 40, 51 , 59, 61 , 69, 73 , 77 , 79 , 90 Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise), on both edges, other than woven labels and the like ; bolduc Hong Kong Poland Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1 293 1 344 1396 1 452 353 364 374 386 62 58.06 58.06-10, 90 Woven labels , badges and the like, not embroidered, in the piece, in strips or cut to shape or size South Korea (F) Tonnes 1983 1984 1985 1986 596 632 670 710 58.07 58.07-31 , 39, 50, 80 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn failing within heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and orna ­ mental trimmings in the piece ; tassels , pompons and the like 58.08 58.08-10, 90 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain No L 374/ 184 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 62 (cont'd\ 58.09 58.10 58.09-11 , 19, 21 , 31 , 35, 39,91,95, 99 58.10-21 , 29, 41 , 45 , 49, 51 , 55 , 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 B I a) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, containing elasto ­ fibres ; knitted or crocheted fabric, elastic or rubberized 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rubberized, of synthetic textile fibres Poland (UK) Tonnes 1983 1984 1985 1986 52 54 55 57 65 60.01 A B I b) 4 II C I Knitted or crocheted fabric, not elastic or rubberized : 60.01-01 , 10, 62, 64 , 65 , 68 , 72, 74, 75 , 78 , 81 , 89, 92, 94, 96, 97 Other than those of categories 38 A, 63 and 64, of wool, of cotton or of man-made textile fibres 66 62.01 A B I II a) b) 62.01-10 , 20, 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets, of wool, of cotton or of man-made textile fibres Bulgaria (UK) Tonnes 1983 1984 1985 1986 30 31 32 34 c) Czecho ­ slovakia Tonnes 1983 1984 1985 1986 1 004 1 044 1 086 1 129 31 . 12 . 82 Official Journal of the European Communities No L 374/185 GROUP III B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 10 60.02 A B 60.02-40 60.02-50, 60, 70, 80 Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized ; Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, · other than those of cate ­ gory 10, of wool, of cotton or of man-made textile fibres South Korea (l) Czecho ­ slovakia (F) Hong Kong O Hungary (F) Macao O (F) (UK) Malaysia (F) Pakistan (*) (F) (UK) Philippines Thailand 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 . pairs 1983 1984 1985 1986 1983 1984 1985 1986 198.3 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 14 065 14 628 15 213 15 822 208 216 225 234 67 108 68 450 69 818 71 214 515 541 568 596 1 844 1 881 1 919 1 957 5 667 5 780 5 896 6 014 2 100 2 226 2 360 2 501 1 010 1 071 1 135 1 203 1 894 2 008 2 128 2 256 5 845 6 137 6 444 6 766 3 850 4 081 4 326 4 585 (') See Appendix. NoL 374/186 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 67 60.05 A II b) 5 B Outer garments and other articles, knitted or crocheted, not elastic or rubberized : South Korea Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 780 811 844 60.06 B II III Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Czecho ­ slovakia Tonnes 877 573 596 620 645 60.05-93 , 94, 95, 96, 97, 98 , 99 60.06-92 , 96, 98 Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool, of cotton, or of man-made textile fibres : Hungary Tonnes 1983 1984 1985 1986 812 853 895 940 67 a) 60.05-97 a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip Czecho ­ slovakia Tonnes 1983 1984 1985 1986 363 378 393 408 ' Hungary Tonnes 1983 1984 1985 1986 688 722 759 796 69 60.04 B IV b) 2 cc) ¢ Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materiali : South Korea (F) 1 000 pieces 1983 1984 1985 1986 1 405 1 489 1 578 1 673 60.04-54 Women's, girls' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres, other than babies' garments Czecho ­ slovakia Hungary Hong Kong (F) Poland (F) Romania (BNL) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 - 1984 1985 1986 498 518 539 560 344 361 379 398 140 148 157 166 206 212 219 225 323 . 339 356 374 70 60.04 B HI 60.04-31 , 33 , 34 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Panty-hose (tights) South Korea 1 000 pieces 1983 1984 1985 1986 12 661 13 421 14 226 15 080 31 . 12 . 82 Official Journal of the European Communities No L 374/ 187 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative ' limits 71 Tonnes60.05 A II b) I Outer garments and other articles, knitted or crocheted, not elastic or rubberized : South Korea and clothingA. Outer garments accessories : II. Other : TonnesHong Kong b) Other : TonnesMacao (F) 1 . Babies ' garments ; girls' garments up - to and in ­ cluding commercial size 86 Babies' knitted outer garments, of wool, of cotton or of man-made textile fibres 60.05-06, 07 , 08 , 09 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 122 127 132 137 291 302 313 325 100 103 106 109 59 61 64 66 6 6 7 7 94 99 104 109 TonnesPhilippines (UK) (IRL) Tonnes Romania Tonnes 72 60.05 A II b) 2 South Korea (F) 1 000 pieces Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : (BNL) II . Other 1 000 pieces 60.06 B I 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 856 895 935 977 224 234 245 256 11 287 11 739 12 209 12 698 367 374 381 389 Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : Hong Kong C) 1 000 pieces B. Other : 60.05-11 , 13 , 15 60.06-91 Macao (F) Knitted swimwear Men's and boys' outer garments : Women's, girls ' and infants ' outer garments : 1 000 pieces 61.01 B II 61.02 B II b) B. Other : 61.01-22, 23 61.02-16, 18 Woven swimwear, of wool, of cotton or of man-made textile fibres (') See Appendix. No L 374/ 1 « 8 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CÃ T heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 74 60.05 A II b) 4 gg) 11 22 33 44 60.05-71 , 72, 73, 74 \ Outer garments and other articles knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's, girls' and infants' (other than babies') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres, excluding ski suits South Korea (UK) (IRL) Hong Kong Hungary Macao (F) (UK) (IRL) Thailand (UK) 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 143 152 161 171 11 12 13 14 974 1 013 1 052 1 093 205 213 222 231 580 597 615 633 308 317 327 337 18 19 20 21 292 307 322 338 75 60.05 A II b) 4 ff) 60.05-66 , 68 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits (including coordinate , suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres, excluding ski suits 31 . 12 . 82 Official Journal of the European Communities No L 374/ 189 Cate ­ CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limitsgory 77 60.03 B II a) Czecho ­ slovakia 1 000 pairs Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : 1983 1984 1985 1986 1983 1984 1985 1986 60.03-24, 26 Women's stockings of synthetic textile fibres 369 387 407 427 1 160 1 218 1 279 1 343 Romania 1 000 pairs 80 Tonnes61.02 A South Korea (UK) Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : (F) Tonnes 61.04 A Women's, girls' and infants' under garments : Brazil (BNL) Tonnes A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres 61.02-01 , 03 61.04-01 , 09 Hong Kong Tonnes Macao (F) Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 95 101 107 113 O 96 102 108 114 863 898 935 971 0 150 159 169 179 40 42 43 45 160 166 173 180 17 18 19 20 Pakistan (UK) Tonnes TonnesPhilippines (F) (UK) Tonnes (IRL) Tonnes ( l) See Appendix. NoL 374/190 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 82 60.04 B IV a) c) Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Hong Kong Tonnes 1983 1984 1985 1986 1 117 1 162 1 207 1 256 - 60.04-38 , 60 Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres Macao Romania Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 260 265 270 275 904 949 997 1 046 84 61.06 B C D Ã ¯ E ; 61.06-30, 40, 50, 60 Shawls, scarves, mufflers, mantillas, veils and the like : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 85 61.07 B C D 61.07-30, 40 , 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres 86 61.09 A B C E 61.09-20, 30, 40 , 80 Corsets, corset belts , suspender-belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts , suspender ­ belts , braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic South Korea 1000 pieces 1983 1984 1985 1986 3 276 3 473 3 681 3 902 87 61 . fO 61.10-00 Gloves, mittens, mitts , stockings, socks and sockettes, not knitted or crocheted Hong Kong Tonnes 1983 1984 1985 1986 1 434 1 492 1 552 1 615 88 61.11 61.11-00 Made up accessories for articles of ap ­ parel (for example, dress shields, shoulder and other pads, belts , muffs, sleeve protectors, pockets) : Other than knitted or crocheted 31 . 12 . 82 Official Journal of the European Communities No L 374/ 191 GROUP III C Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 90 ex 59.04 59.04-11 , 13 , 15 , 16, 19, 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not Czecho ­ slovakia Tonnes 1983 1984 1985 1986 1 424 1 474 1 525 1 579 91 62.04 A II B II 62.04-23, 73 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Tents South Korea Czecho ­ slovakia Hungary Poland (BNL) (F) Romania (F) Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1 992 2 072 2 155 2 241 1 530 1 607 1 687 1 771 350 364 379 394 216 222 229 236 286 295 303 313 357 O 375 O 394 O 413 C) 92 51.04 AI BI 59.11 A III a) 51.04-03 , 52 59.11-15 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics , other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man-made textile fibres and rubberized textile woven fabrics, for tyres (') See Appendix. NoL 374/ 192 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory GCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 93 62.03 B I b) II a) b) 2 c) 62.03-30, 40 , 97, 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip 94 59.01 59.01-07, 12, 14, 15 , 16, 18 , 21 , 29 Wadding and articles of wadding ; textile flock and dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47, 51 , 57, 59, 91 , 95, 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings .. . - 1983 1984 1985 1986 96 59.03 59.03-11 , 19, 30 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories 604 640 679 720 97 59.05 59.05-11 , 21 , 29, 91 , 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope South Korea Tonnes 98 59.06 59.06-00 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; prepared painting canvas ; buckram and similar fabrics for hat foundations and similar uses 31 . 12 , 82 Official Journal of the European Communities No L 374/ 193 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 100 59.08 59.08-10, 51 , 61 , 71 , 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other arti ­ ficial plastic materials South Korea (UK) Czecho ­ slovakia (UK) Hungary Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1 191 1 262 1 338 1 419 17 18 19 20 4 009 4 172 4 339 4 513 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10, 31 , 39 Linoleums and materials prepared on a textile base in a similar manner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 103 59.11 A I II III b) B 59.11-11 , 14 , 17, 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics, impregnated or coated, other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio, back-cloths or the like Romania Tonnes 1983 1984 1985 1986 174 183 - 192 201 105 59.13 59.13-01 , 11 , 13 , 15 , 19, 32, 34, 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Czecho ­ slovakia (UK) Poland Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 35 36 38 39 316 325 335 345 No L 374/ 194 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory GCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials, for lamps, stoves,lighters, candles and the like ; tubular knitted gas-mantle fabric and incandescent gas mantles 107 59.15 59.15-10, 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material, whether or not strengthened with metal or other material 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Woven tarpaulins, sails , awnings and sunblinds Hong Kong C) (F) Tonnes 1983 1984 1985 1986 202 214 227 241 110 62.04 A ÃÃ B ÃÃ 62.04-25, 75 Tarpaulins, sails , awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses Czecho ­ slovakia Hungary Poland Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1 937 1 995 2 055 2 117 2 724 2 860 3 003 3 153 1 697 1 748 1 800 1 854 111 62.04 A IV B IV Tarpaulins, sails , awnings, sunblinds, tents and camping goods : South Korea Tonnes 1983 1984 1985 43 46 49 62.04-29, 79 Camping goods, woven, other than pneumatic mattresses and tents Hungary Tonnes 1986 1983 1984 1985 1986 52 37 39 42 44 112 62.05 A B D E 62.05-01 , 10, 30 , 93, 95, 99 Other made up textile articles (including dress patterns) : ' Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 Czecho ­ slovakia (IRL) Tonnes 1983 1984 1985 1986 13 13 14 14 (l) See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/ 195 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Units Years Annual quantitative limits 113 62.05 c 62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths, dusters and the like : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10 , 29, 32 , 38 , 49, 51 , 59, 71 , 79, 91 , 93 , 95,-99 Textile fabrics and textile articles of a kind commonly used in machinery or plant No L 374/196 Official Journal of the European Communities 31 . 12 . 82 GROUP IV Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits Poland Tonnes115 54.03 54.03-10, 31 , 35 , 37, 39, 50, 61 , 69 Flax or ramie yarn, not put up for retail sale 1983 1984 1985 1986 148 154 160 166 116 54.04 54.04-10, 90 Flax or ramie yarn, put up for retail sale Woven fabrics of flax or of ramie Tonnes117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55, 61 , 68 Bulgaria (') (I) (UK). Tonnes TonnesCzecho ­ slovakia 1983 24 1984 25 1985 26 1986 27 1983 47 1984 49 1985 51 1986 53 1983 1 699 1984 1 750 1985 1 802 19S6 1 856 1983 490 1984 505 1985 520 1986 535 1983 1 293 1984 1 332 1985 1 372 1986 1 413 1983 700 1984 728 1985 757 1986 787 Hungary Tonnes Poland Tonnes Romania Tonnes 118 Tonnesex 62.02 B l b) Bed linen, table linen and kitchen linen ; curtains and other furnishing articles : Bulgaria (I) B. Other : 1983 1984 1985 1986 1983 1984 1985 1986 62.02-15 (UK) TonnesBed linen of flax or ramie, other than knitted or crocheted o o o 119 Bulgana (I) Tonnesex 62.02 Bib) HI b) Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : 1983 1984 1985 1986 (') See Appendix. (2) See category 117 . 31 . 12 . 82 Official Journal of the European Communities No L 374/ 197 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Units Years Annual quantitative limits 119 (cont'd) 62.02-61 , 75 B. Other : Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted (UK) Czecho ­ slovakia Poland Romania Tonnes Tonnes Tonnes Tonnes 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 1983 1984 1985 1986 O 422 430 439 448 816 840 866 892 356 370 385 400 120 62.02 A I B IV b) 62.02-01 , 87 Bed linen, toilet linen and kitchen linen ; curtains and other furnishing articles : Curtains (including net curtains) and other furnishing articles, of flax or ramie, other than knitted or crocheted 121 ex 59.04 Twine, cordage, ropes and cables, plaited or not : Poland Tonnes 1983 1984 1985 1986 67 70 72 7559.04-60 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 122 62.03 B la) 62.03-20 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : I. Used : a) Of flax or of sisal : Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal, other than knitted or crocheted 123 ex 58.04 ex 61.06 F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other tnan terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers, mantillas, veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics ; shawls, scarves, mufflers,mantillas, veils and the like, of flax or ramie, other than knitted or crocheted (') See category 117. No 374/ 198 Official Journal of the European Communities 31 . 12 . 82 Appendix to Annex III Category Third country Provision 1 Peru In addition to the quantitative limit laid down in the Annex, an additional annual quantity of 800 tonnes was agreed for cotton yarn classified as 56 count (British) (94 metric count) for the period 1983 to 1986 inclusive (NIMEXE codes 55.05-21 , 25, 27, 29, 55 , 57, 85 , 87). 2 Colombia The quantitative limit includes synthetic fabric falling within category 3 . 3 Malaysia The quantitative limit includes cotton fabric falling within category 2 . 3 Thailand The quantitative limit includes cotton fabric falling within category 2 . 3 a) Malaysia The quantitative limit includes cotton fabric other than unbleached or bleached falling within category 2 a). 3 a) Thailand The quantitative limit includes cotton fabric other than unbleached or bleached falling within category 2 a). 4 South Korea A reduction of 20 000 pieces on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud . 4 Egypt Within this quantitative limit 150 000 items were reserved for the 'Partner des Fortschritts' Fair in Berlin . 6 Hong Kong Within this quantitative limit there is the following sub-ceiling for long trousers falling within NIMEXE codes 61.01-72, 74, 76 ; 61.02-66, 68 , 72): (1 000 pairs) 1983 42 000 1984 42 210 1985 42 421 1986 42 633 7 South Korea A reduction of 1 415 000 pieces on the quantitative limits shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 8 South Korea A reduction of 9 670 000 and 164 000 pieces on the quantitative limits shown for Germany and Benelux respectively was agreed to take account of recorded cases of import fraud. 20 Bulgaria The quantitative limit includes products falling within category 39 . 12 South Korea A reduction of 16 564 000 pairs on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 17 South Korea A reduction of 69 000 pieces on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 21 South Korea An additional flexibility of 1 · 5 % transfer between categories for pro ­ ducts falling within category 17 is available . A reduction of 594 000 pairs on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 31 . 12 . 82 Official Journal of the European Communities No 374/ 199 Category Third country Provision 15 B Philippines Within this quantitative limit 50 000 items were reserved for the 'Partners des Fortschritts' Fair in Berlin . 19 India The quantitative limit covers the following NIMEXE codes only : 61.05-30, 99. 24 Brazil Within this quantitative limit there is the following sub-ceiling for nightdresses falling within NIMEXE codes 60.04-53, 83 : D F (1 000 pieces) 1983 400 25 1984 416 26 1985 433 26 1986 450 28 24 Pakistan The quantitative limit covers products falling within NIMEXE codes 60.04-51 , 53, 81 , 83 only. 24 Romania Within this quantitative limit there is a sub-ceiling as follows for night ­ dresses falling within NIMEXE codes 60.04-53, 83 : D (1 000 pieces) 1983 80 1984 83 1985 87 1986 90 24 Singapore Within this quantitative limit there is a sub-ceiling for nightdresses falling within NIMEXE codes 60.04-53 , 83 : (1 000 pieces) 1983 220 1984 229 1985 238 1986 247 24 Thailand The quantitative limit covers products falling within NIMEXE codes 60.04-51 , 53 , 81 , 83 only. 68 South Korea A reduction of 3 844 000 pairs on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud. 76 Macao The quantitative limit will be fixed shortly. 78 Czecho ­ slovakia The quantitative limit includes products falling within category 81 . 81 Hong Kong The quantitative limit includes products falling within category 78 . 38 A Czecho ­ slovakia The quantitative limit includes products falling within category 38 B. 58 Czecho ­ slovakia Imports of this product into Greece are subject to special provisions . 10 South Korea Within the quantitative limit shown there is the following sub-ceiling for the products falling within NIMEXE code 60.02-40 for the United Kingdom : (1 000 pairs) 1983 183 1984 190 1985 198 1986 206 No 374/200 Official Journal of the European Communities 31 . 12 . 82 Category Third country Provision 10 Hong Kong Within the quantitative limit there is the following sub-ceiling for pro ­ ducts falling within NIMEXE code 60.02-40 : UK 1983 1984 1985 1986 (1 000 pieces) 17 000 17 340 17 687 18 041 10 Macao Within the quantitative limit there is the following sub-ceiling for pro ­ ducts falling within NIMEXE code 60.02-40 : UK 1983 1984 1985 1986 (1 000 pairs) 500 510 520 530 10 Pakistan The quantitative limits cover 60.02-50, 60, 70, 80 only. products falling within NIMEXE codes 91 Romania Within the quantitative limit there is a sub-ceiling of 10 % for cotton tarpaulins . 109 Hottg Kong Within the quantitative limit there is the following sub-ceiling for sails other than for windsurfers : F 1983 1984 1985 1986 (tonnes) 83-4 89 95 102 117 Bulgaria The quantitative limit includes products falling within categories 118 and 119. 31 . 12 . 82 Official Journal of the European Communities No L 374/201 ANNEX IV Member States breakdown of quantitative limits agreed for 1983 GROUP I A Cate ­ gory CCT heading No ' NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 1 55.05 55.05-13, 19, 21 , 25, Cotton yarn, not put up for retail Brazil D Tonnes 11 812 27, 29, 33 , 35, 37, sale F 3 274 41 , 45 , 46, 48 , 51 , I 3 419 53, 55 , 57, 61 , 65, BNL 6 364 67, 69, 72, 78 , 81 , UK 660 83 , 85, 87 IRL 1 431 DK 482 GR 202 EEC 27 644 Bulgaria D Tonnes 6 F 23 I 25 BNL 5 UK 9 IRL 5 DK 3 GR 7 EEC 83 Colombia D Tonnes 3 530 F 670 I 963 BNL 945 UK 648 IRL 322 DK 283 GR 11 EEC 7 372 South D Tonnes 307 Korea F 49 I 17 BNL 63 UK 3 IRL 4 DK 2 GR . 355 EEC 800 Czecho ­ D Tonnes 59 slovakia F 10 I 172 BNL 26 UK 16 IRL 5 DK 10 GR 20 EEC 318 Hungary I Tonnes 252 BNL 237 No L 374/202 Official Journal of the European Communities 31 . 12 . 82 CCT heading No NIMEXE code (1983) Description Third countries Mem ­ Units Quantitative limits from 1 January to 31 December 1983 Cate ­ gory ber States Mexico Tonnes (cont 'd) Pakistan Tonnes 953 809 1 131 2 000 200 71 95 10 5 269 1 498 1 222 1 985 1 214 644 402 228 56 7 250 1 618 311 1 574 333 87 201 300 16 4 440 672 263 12 20 13 21 11 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Peru (') Tonnes Romania Tonnes 1 022 55.09 Other woven fabrics of cotton : Brazil Tonnes2 55.09-03 04, 05 , 06, Woven fabrics of cotton, other 07, 08 , 09, 10, 11 , than gauze, terrv fabrics, narrow woven fabrics, pile12, 13, 14, 15 , 16, 17 , 19, 21 , 29, 32, fabrics, chenille fabrics, tulle 34, 35, 37, 38 , 39, and other net fabrics 41 , 49, 51 , 52, 53, 54, 55 , 56, 57, 59, 61 , 63 , 64, 65 , 66, 67, 68 , 69, 70 , 71 , 73 , 75 , 76, 77 , 78 , 79, 80, 81 , 82, 83 , 84, 85 , 87, 88 , 89, 90 , 91 , 92, 93, 98 , 99 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 6 248 1 855 3 687 1 870 2 343 584 270 36 16 893 307 142 294 54 O 61 9 151 202 1 220 Bulgaria Tonnes (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/203 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 2 Colombia D Tonnes 1 403 (cont 'd) o F 510 I 2 115 BNL 347 UK 1 170 IRL 70 DK 80 GR 12 EEC 5 707 South D Tonnes 1 098 Korea F 490 I 564 BNL 1 075 UK 1 190 IRL 21 DK 974 GR 31 EEC 5 443 Czecho ­ D Tonnes 2 555 slovakia F 850 I 320 BNL 250 UK 280 IRL 475 DK 980 GR 290 EEC 6 000 Egypt D Tonnes 950 F 940 I 1 775 BNL 860 UK 1 690 IRL 25 DK 200 , GR 60 EEC 6 500 Hong Kong D Tonnes 737 F 591 I 721 BNL 405 UK 10 158 IRL 450 DK 81 GR 41 EEC 13 184 Hungary D Tonnes 623 F 341 I 85 BNL 71 UK 412 IRL 39 v DK 340 GR 253 EEC 2 164 (l) See Appendix. No L 374/2Q4 Official Journal of the European Communities 31 . 12 . 82 CCT heading No NIMEXE code (1983) Description Third countries Quantitative hmits from 1 January to 31 December 1983 Cate ­ gory Mem ­ ber States Units India Tonnes2 (cont 'd) Malaysia Tonnes Pakistan Tonnes 4 479 4 702 2 372 1 554 !6 512 376 505 83 ^0 583 1 584 172 506 489 753 10 177 12 3 702 2 743 1 662 2593 1 555 10 551 781 512 35 &gt;0 432 642 262 1 105 325 112 69 119 16 2 650 442 395 149 188 150 101 54 218 1 697 1 514 986 300 722 100 40 190 48 3 900 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Peru Tonnes Poland Tonnes Romania Tonnes 31 . 12 . 82 Official Journal of the European Communities No L 374/205 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 2 Singapore D Tonnes 566 (cont'd) F 260 I 557 BNL 345 UK 745 IRL 22 DK 13 GR 12 EEC 2 520 Thailand D Tonnes 3 356 F 363 I 2 197 BNL 746 UK 871 IRL 55 DK 1 167 GR 21 EEC 8 775 2 a) 55.09-06, 07, 08 , 09, a) Of which other than un ­ Brazil D Tonnes 686 51 , 52, 53, 54, 55, bleached or bleached F 263 56, 57 , 59, 61 , 63 , I 526 64, 65 , 66, 67, 70, BNL 568 71 , 73 , 83, 84, 85, UK 423 87, 88 , 89, 90, 91 , IRL 507 92, 93 , 98, 99 DK 88 GR 11 EEC 3 072 Bulgaria D Tonnes 105 F 60 I 72 BNL 20 O UK 20 IRL 9 DK 34 GR 138 EEC 458 South D Tonnes 134 Korea F 59 I 69 BNL 131 UK 143 IRL 4 DK 121 GR 6 EEC 667 Czecho ­ D Tonnes 1 881 slovakia F 280 BNL 120 UK 194 DK 627 (') See Appendix. No L 374/206 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 2 a) Egypt D Tonnes 185 (cont'd) F 185 I 363 BNL 174 UK 341 IRL 5 DK 40 GR 12 - EEC 1 305 Hong Kong D Tonnes 636 F 510 - I 622 BNL 350 UK 8 766 IRL 389 DK 70 GR 37 EEC 11 380 Hungary D Tonnes 435 F 230 I 33 BNL 36 UK 391 i IRL 29 DK 283 , GR 231 z EEC 1 668 India D Tonnes 842 F 659 ) I 442 BNL 721 UK 2 822 IRL 123 DK 339 GR 36 EEC 5 984 Malaysia D Tonnes 785 F 54 I 148 BNL 81 UK 231 I IRL 10 DK 166 i: GR 6 EEC 1 481 Pakistan D Tonnes 178 F 159 I 135 BNL 91 UK 735 IRL 564 DK 166 GR 15 EEC 2 043 31 . 12 . 82 Official Journal of the European Communities No L 374/207 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 2 a) Poland D Tonnes 110 (cont'd) 1 F 192 I 20 BNL 30 UK 57 IRL 80 DK 20 GR 168 EEC 685 Romania D Tonnes 1 219 F 520 I 206 - BNL 144 UK 72 IRL 38 DK 185 GR 39 EEC 2 423 Singapore D Tonnes 340 F 72 I 123 BNL 216 UK 432 IRL 22 DK 9 GR 6 EEC 1 220 - Thailand D Tonnes 872 F 42 I 293 BNL 274 UK 218 IRL 3 DK 558 GR 5 EEC 2 265 3 56.07 A 56.07-01 , 04, 05 , 07, 08 , 10, 12 , 15 , 19, 20, 22, 25 , 29, 30, 31 , 35 , 38 , 39, 40, 41 , 43 , 45 , 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Brazil Bulgaria D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 80 316 380 140 417 3 8 6 1 350 22 82 29 C) 3 3 6 3 148 ( ) See category 2 . No L 374/208 Official Journal of the European Communities 31 . 12 . 82 CCT heading No NIMEXE code (1983) Description Third countries Units Quantitative limits from 1 January to 31 December 1983 Cate ­ gory Mem ­ ber States Colombia Tonne:3 (cont 'd) O TonnesSouth Korea Czecho ­ slovakia Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Hong Kong Tonnes 478 657 1 646 783 382 32 56 201 4 235 1 110 134 33 104 26 17 64 55 1 543 1 710 1 329 413 645 6 580 134 167 17 0 995 98 165 21 41 170 4 15 52 566 2 734 620 1 804 822 1 635 169 298 18 8 100 Hungary Tonnes Malaysia (2) Tonnes (') See category 2 . (*) See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/209 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 3 Poland D Tonnes 144 (cont'd) F 127 I 42 BNL 47 UK 315 IRL 80 DK v 11 GR 118 EEC 884 Romania D Tonnes 348 F 553 I 40 BNL 40 UK 65 IRL 8 DK 17 GR 9 EEC 1 080 Singapore D Tonnes 47 F 50 I 23 BNL 18 UK 270 IRL 29 DK 29 GR 2 EEC 470 Thailand (') D Tonnes 5 145 F 945 I 4 775 BNL 1 431 UK 1 728 IRL 138 DK 1 408 GR 30 EEC 15 600 3 a) 56.07-01 , 05 , 07, 08 , a) Of which other than Bulgaria D Tonnes 11 12, 15 , 19, 22, 25 , unbleached or bleached F 41 / 29, 31 , 35, 38 , 40, I 20 41 , 43 , 46, 47, 49 BNL o UK 1 IRL 2 DK 3 GR 2 EEC 80 South D Tonnes 47 Korea F 67 I 208 BNL 95 UK 49 IRL 3 DK 3 GR 122 EEC 594 (*) See Appendix. (2) See category 2 a). ; No L 374/210 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory Ã CT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 3 a) Czecho ­ F Tonnes 88 (cont'd) slovakia BNL 57 UK 24 Hong Kong D Tonnes 1 193 F 929 I 288 BNL 423 UK 4 308 IRL 94 DK 119 GR 13 EEC 7 367 Hungary BNL Tonnes 27 Malaysia (') D Tonnes 1 775 F 180 I 301 BNL 85 UK 500 IRL 169 DK 224 GR 6 EEC 3 240 Poland D Tonnes 120 ' F 112 I 27 BNL 24 UK 254 IRL 64 DK 11 GR 75 EEC 687 Singapore D Tonnes 7 F 7 I 12 BNL 3 UK 31 IRL 29 DK 29 GR 2 EEC 120 Thailand (') D Tonnes 1 369 F 122 I 718 BNL 462 . UK 676 , IRL 59 DK 689 GR 5 EEC 4 100 (*) See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/211 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units (Quantitative limits from 1 January to 31 December 1983 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20, 22, 23 , 24 , 26, 41 , 50 , 58 , 71 , 79 , 89 Under garments, knitted or crocheted, not elastic or rub ­ berized : Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers , un ­ dervests and the like, knitted or crocheted, not elastic or rub ­ berized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments Brazil Bulgaria South Korea O Czecho ­ slovakia Egypt Hong Kong F UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 . pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 327 2 271 472 80 77 29 54 5 11 12 740 2 144 4 373 815 1 104 1 862 119 349 10 10 776 590 670 42 130 84 7 230 12 1 765 4 140 C) 625 250 850 700 65 120 50 6 800 9 003 737 680 2 140 10 883 144 604 86 24 277 ( J ) See Appendix . No L 374/212 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory OCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 4 Hungary D 1 000 506 (cont 'd) F pieces 1 000 I 168 BNL 390 UK 340 IRL 4 DK 163 GR 10 EEC 2 581 India D 1 000 2 406 F pieces 1 579 I 979 BNL 909 I UK 2 671 IRL 57 DK 299 GR 40 : EEC 8 940 Macao D 1 000 2 710 F pieces 3 546 I 195 BNL 879 ; UK 2 407  IRL 16 DK 100 GR 10 EEC 9 863 Malaysia D 1 000 1 233 ; F pieces 1 086 I 267 BNL 1 421 UK 839 IRL 29 DK 158 GR 17 - EEC 5 050 Ã  Pakistan D 1 000 1712 F pieces 1 851 I 447 BNL 1 144 UK 2 391 IRL 32  DK 606 GR 30 EEC 8 213 Philippines D 1000 2 400 F pieces 3 145 I 357 BNL 990 UK 1 900 IRL 31 DK 530 GR 16 EEC 9 369 31 . 12 82 Official Journal of the European Communities No L 374/213 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 4 Poland D 1 000 4 162 (cont'd) F pieces 3 079 I 186 BNL 117 UK 1 512 IRL 10 DK 257 GR 12 EEC 9 335 Romania D 1 000 8 143 F pieces 1 337 I 948 BNL 995 UK 2 951 IRL 30 DK 422 GR 24 EEC 14 850 Singapore D 1 000 5 180 F pieces 2 668 I 271 BNL 1 470 UK 1 765 IRL 102 DK 505 GR 19 EEC 11 980 Thailand D 1 000 2 100 F pieces 2 725 I 475 BNL 708 UK 2 753 IRL 34 DK 387 GR 18 EEC 9 200 5 60.05 AI II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34 , 35, 36, 39, 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats, twinsets , cardigans, bed-jackets and jumpers, knitted or crocheted, not elastic or rubberized, of -wool, of cotton or of man-made textile fibres Bulgaria South Korea D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 342 137 61 50 129 9 14 8 750 4 971 1 245 784 6 888 - 11 330 216 407 7 25 848 No L 374/214 Official Journal of the European Communities 31 . 12 . 82 Cate gor) CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Quantitative limits from 1 January to H December 1983 Units 5 . (cont 'd) Czecho ­ slovakia 1 000 pieces Hong Kong 1 000 pieces Hungary 1 000 pieces 630 160 243 63 80 4 18 23 1 221 0 621 606 583 2 154 1 160 50 729 97 !6 000 485 800 250 220 300 17 86 12 2 170 3 948 2 018 282 708 1 997 17 427 6 9 403 495 622 122 285 604 8 54 10 2 200 1 103 199 262 155 299 16 74 23 2 131 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Macao 1 000 pieces Malaysia 1 000 pieces Pakistan 1 000 pieces 31 . 12 . 82 Official Journal of the European Communities No L 374/215 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber StÃ ¡tes Units (Quantitative limits from 1 January to 31 December 1983 5 Peru D 1 000 88 (cont'd) F pieces 45 I 309 BNL 39 UK 140 IRL 6 DK 21 GR 7 EEC 655 Philippines D 1 000 1 605 ' F pieces 500 I 250 BNL 350 UK 700 IRL 30 DK 375 GR 11 EEC 3 821 Poland D 1000 304 F pieces 512 I 125 BNL 99 UK 573 IRL 9 DK 83 GR 7 EEC 1 712 Romania D 1000 5 122 F pieces 1 314 I 1 654 BNL 487 UK 1 323 IRL 33 DK 149 GR 18 EEC 10 100 Singapore D 1000 2 546 F pieces 655 I 339 BNL 1 014 UK 1 946 IRL 51 DK 124 GR 10 EEC 6 685 Thailand D 1000 2 164 F pieces 484 I 394 BNL 777 UK 2 414 IRL 88 DK 460 GR 19 EEC 6 800 No L 374/216 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 6 Men's and boys' outer garments : Brazil 1 000 pieces 61.01 B V d) 1 2 3 e) 1 2 3 Women's, girls' and infants' outer garments : Bulgaria 1000 pieces 61.02 B II e) 6 aa) : hb) cc) B. Other : 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' woven breeches, shorts and trousers (including slacks); women's, girls' ana infants' woven trou ­ sers and slacks, of wool, of cotton or of man-made textile fibres South Korea 1_000 pieces 888 54 387 186 322 10 82 6 1 935 189 42 50 22 31 2 10 8 354 1 366 130 315 977 1 338 57 250 12 4 445 280 37 30 60 23 5 22 12 469 9 946 856 737 3 084 \1 814 76 2 456 160 10 129 47 6 3 146 13 1 31 8 255 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR . EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Czecho ­ slovakia 1 000 pieces Hong Kong O 1 000 pieces Hungary 1000 pieces (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/217 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countires Mem ­ ber Sutes Units Quantitative limits from 1 January to 31 December 1983 6 India D 1 000 1 094 (cont'd) F pieces 498 I 508 BNL 342 UK 486 IRL 37 DK 135 GR 50 EEC 3 150 Indonesia D 1 000 1 079 F pieces 582 I 307 BNL 751 UK 800 IRL 26 DK 137 GR 53 EEC 3 735 Macao D 1 000 5 064 F pieces 2 560 I 881 BNL 1 188 UK 359 IRL 21 DK 35 GR 6 EEC 10 114 Malaysia D 1 000 1 330 F pieces 422 I 180 BNL 828 UK 250 IRL 10 DK 170 GR 10 EEC 3 200 Pakistan F 1000 200 pieces Philippines D 1000 1942 F pieces 156 I 41 BNL 820 UK 420 IRL 11 DK 98 GR 25 EEC 3 513 Poland D 1000 135 F pieces 52 I 63 BNL 165 UK 61 IRL 1 DK 12 GR 8 EEC 497 No L 374/21 « Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (198?) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 6 Romania D 1000 538 (cont 'd) F pieces 957 I 1 882 BNL 375 UK 306 IRL 13 DK 18 GR 11 EEC 4 100 Singapore D 1 000 2 497 F pieces 1 057 I 386 BNL 1 710 UK 881 IRL 26 DK 229 GR 14 EEC 6 800 Sri Lanka D 1 000 974 F pieces 155 I 265 BNL 240 UK 457 IRL 21 » DK 74 GR 14 EEC 2 200 Thailand D 1000 584 F pieces 132 I 103 BNL 252 UK 209 IRL 4 DK 205 GR 11 EEC 1 500 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23, 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other Women's, girls' and infants' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women, girls and infants, of wool, of cotton or of man-made textile fibres Brazil Bulgaria South Korea (') UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1000 pieces 150 ' 80 114 47 30 34 2 7 6 320 2 370 413 318 1 640 2 950 14 218 8 7 931 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/219 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 7 Czecho ­ D 1 000 28 (cont 'd) i slovakia F pieces 81 I 16 BNL 20 UK 16 IRL 2 DK 10 GR 5 EEC 178 Hong Kong D 1000 17 215 F pieces 510 I 594 BNL 2 488 UK 7 312 IRL 27 DK 607 GR 24 EEC 28 777 Hungary D 1 000 91 F pieces 62 I 61 BNL 5 UK 45 IRL 1 DK 34 GR 11 EEC 310 -' India D 1 000 9 403 F pieces 2 932 I 1650 BNL 3 674 UK 11 584 IRL 117 DK 552 GR 73 EEC 29 985 Indonesia D 1 000 997 F pieces 448 I 157 BNL 635 UK 550 IRL 31 DK 213 GR 29 EEC 3 060 Macao D 1 000 727 F pieces 1 565 I 189 BNL 308 UK 982 IRL 3 DK 149 GR 5 EEC 3 928 No L 374/220 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 7 Malaysia D 1 000 300 (cont'd) F pieces 1 115 I 90 BNL 44 UK 140 IRL 4 DK 50 GR 7 EEC 1 750 Philippines D 1 000 1 200 F pieces 375 I 186 BNL 250 UK 580 IRL 10 DK 75 GR 7 EEC 2 683 Poland IRL 1 000 21 pieces Romania D ¢i 000 143 F pieces 397 I 48 BNL 20 UK 42 IRL  DK 23 GR 7 EEC 680 Singapore D 1 000 2 389 - F pieces 1 268 I 235 BNL 513 UK 1 539 IRL 41 DK 298 ( GR 17 : EEC 6 300 - ' Sri Lanka D 1000 1 010 F pieces 501 I 630 BNL 350 UK 728 IRL 18 DK 96 GR 17 EEC 3 350 Thailand D 1 000 959 F pieces 191 I 301 BNL 262 UK 249 IRL 10 DK 168 GR 10 EEC 2 150 31 . 12 . 82 Official Journal of the European Communities No L 374/221 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries titative i from lary to cember &gt;83 8 61.03 A BulgariaMen's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man ­ made textile fibres 61.03-11 , 15 , 19 South Korea (') Czecho ­ slovakia Mem ­ ber Units States D 1 000 F pieces I BNL UK IRL DK GR EEC D 1 000 F pieces I BNL UK IRL DK GR EEC D 1 000 F pieces I BNL UK IRL DK GR EEC D 1000 F pieces I BNL UK IRL DK GR EEC D 1 000 F pieces I BNL UK IRL DK GR EEC D 1 000 F pieces I BNL UK IRL DK GR EEC 1 807 252 126 75 86 14 100 10 2 470 6664 370 1 014 6 290 2 607 62 149 19 17 175 410 102 105 10 50 5 15 20 717 .8 908 544 1 349 3 020 !0 227 55 1 776 33 1^5 912 187 118 65 30 164 1 10 11 586 9 068 1 097 3 608 2 915 8 943 192 586 33 !6 442 Hong Kong Hungary India (l) See Appendix. No L 374/222 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 8 Indonesia D 1 000 2 081 (cont 'd) F pieces 630 I 654 BNL 527 * UK 891 IRL 35 DK 121 GR 36 EEC 4 975 Macao D 1 000 579 - F pieces 2 230 : I 694 r BNL 224 UK 1 364 IRL 5 DK 772 GR 8 EEC 5 876 t Malaysia D 1 000 1 225 F pieces 1 740 I 112 BNL 193 UK 242 IRL 6 DK 471 GR 11 : EEC 4 000 Pakistan D 1 000 652 F pieces 106 I 467 BNL 376 ; UK 1 192 IRL 38 DK 50 GR 22 EEC 2 902 Philippines D 1 000 1 594 F pieces 325 I 414 BNL 492 ' · UK 380 IRL 45 DK 100 GR 10 EEC 3 360 Poland D 1000 619 F pieces 54 I 21 BNL 70 UK 429 IRL 6 DK 13 GR 9 EEC 1 221 31 . 12 . 82 Official Journal of the European Communities No L 374/223 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 8 Romania D 1 000 3 379 (cont 'd) F pieces 693 r I 665 BNL 278 UK 758 IRL 17 DK 195 GR 15 EEC 6 000 Singapore D 1 000 1 309 F pieces 1 166 I 241 BNL 269 UK 1 000 IRL 53 DK 451 GR 11 EEC 4 500 Sri Lanka D 1 000 1 358 F pieces 272 I 456 BNL 634 UK 670 IRL 31 DK 63 GR 16 EEC 3 500 Thailand D 1 000 435 F pieces 95 I 343 BNL 260 UK 43 IRL 12 DK 517 , GR 10 EEC 1 815 No L 374/224 Official Journal of the European Communities 31 . 12 . 82 GROUP II A Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 9 55.08 Terry towelling and similar terry fabrics of cotton : Brazil D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes 2 568 199 270 239 702 154 84 88 4 304 50 330 172 74 82 181 2 31 10 882 288 130 12 70 47 20 40 12 619 207 54 58 49 975 3 32 6 1 384 77 18 7 5 47 1 43 7 205 ' 62.02 B HI a) 1 55.08-10, 30, 50, 80 62.02-71 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary Tonnes Tonnes Tonnes Tonnes Tonnes 31 . 12 . 82 Official Journal of the European Communities No L 374/225 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 9 India D Tonnes 579 (cont 'd) F 219 I 179 BNL 261 UK 2 179 IRL 35 DK 143 GR 3 EEC 3 598 Pakistan D Tonnes 548 F 350 I 282 BNL 214 UK 468 IRL 41 DK 60 GR 37 EEC 2 000 Poland D Tonnes 178 F 189 I 32 BNL 24 UK 188 IRL 2 DK 89 GR 7 EEC 709 20 62.02 B I a) c) 62.02-12, 13, 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Brazil Bulgaria South Korea Egypt Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR EEC UK UK UK D F I BNL UK IRL DK GRO EEC UK Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 1 985 138 110 202 175 8 23 15 2 656 50 0) 112 260 705 35 19 21 20 5 28 10 843 338 (') See Appendix. No L 374/226 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 20 Hungary D Tonnes 563 (cont'd) F 30 I 84 BNL 21 UK 167 IRL 3 DK 86 . GR 6 EEC 960 India D Tonnes 2 874 F 898 I 283 BNL 813 UK 1 394 IRL 14 DK 772 GR 17 EEC 7 065 Macao D Tonnes 9 F 5 I 41 BNL 3 UK 8 IRL 1 DK 2 GR 6 EEC 75 Pakistan I Tonnes 500 Poland D Tonnes 262 F 98 I 19 BNL 12 UK 61 IRL 1 DK 209 : GR 13 EEC 675 Romania D Tonnes 264 F 95 I 60 BNL 35 UK 152 IRL 2 DK 60 GR 7 EEC 675 22 56.05 A 56.05-03, 05 , 07, 09, 11 , 13, 15 , 19, 21 , 23 , 25 , 28 , 32, 34, 36, 38 , 39, 42 , 44, 45 , 46, 47 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale Bulgaria South Korea UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 50 3 776 1 428 1 279 860 1 495 74 335 ' 17 9 264 31 . 12 Official Journal of the European Communities No L 374/227 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 22 Macao D Tonnes 39 (cont'd) F 42 I 21 BNL 30 UK 147 IRL 1 DK 4 GR 8 EEC 292 Malaysia D Tonnes 1 470 F 842 I 130 BNL 490 UK 993 IRL 100 DK 62 GR 13 EEC 4 100 Romania D Tonnes 705 F 77 1 I 165 BNL 107 UK 245 IRL 12 DK 31 GR 9 EEC 2 045 Singapore D Tonnes 1 121  F 339 I 135 BNL 165 UK 456 IRL 6 DK 15 GR 13 EEC 2 250 Thailand D Tonnes 372 F 90 I 463 BNL 117 UK 224 IRL 5 DK 13 GR 16 EEC 1 300 22 a) 56.05-21 , 23, 25 , 28 , a) Of which acrylic Singapore UK Tonnes 355 32, 34, 36 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95, 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres, not put up for retail sale Poland D F I BNL UK IRL DK GR EEC Tonnes 70 182 39 844 56 5 8 8 1 212 NoL 374/228 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory  ¬CT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 23 Romania D Tonnes 322 (cont'd) F 188 I 156 BNL 1 382 UK 268 IRL 11 DK 32 GR 8 EEC 2 367 32 32 a) ex 58.04 58.04-07, 11 , 15 , 18 , 41 , 43, 45 , 61 , 63, 67, 69, 71 , 75 , 77, 78 58.04-63 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres a) Of which cotton corduroy Bulgaria South Korea Czecho ­ slovakia Hong Kong Poland Czecho ­ slovakia UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 30 377 101 94 165 182 11 458 36 1 424 345 74 437 40 135 90 260 42 1 423 408 411 267 181 3 673 307 52 66 5 365 305 181 43 31 283 60 163 55 1 121 280 50 415 35 87 80 240 42 1 229 31 . 12 . 82 Official Journal of the European Communities No L 1,74/129 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 32 a) Poland D Tonnes 65 (cont 'd) F 41 I 10 BNL 10 UK 30 IRL 60 DK 40 GR 15 EEC 271 39 62.02 B II a) c) III a) 2 c) 62.02-40, 42, 44, 46, 51 , 59, 65, 72, 74, 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen, other than of cotton terry fabric Brazil Bulgaria Czecho ­ slovakia Hong Kong Hungary D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes 853 157 121 104 425 7 56 15 1 738 0) 563 35 29 32 34 6 18 , 71 728 199 72 89 296 486 4 28 38 1 212 163 42 25 59 161 2 61 10 523 (') See category 20 . No L 374/230 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 39 India D Tonnes 364 (cont'd) F 152 I 154 BNL 73 UK 746 IRL 5 DK 55 GR 12 EEC 1 561 . Macao D Tonnes 197 T F 85 I 229 BNL 40 UK 102 IRL 4 DK 12 GR 11 EEC 680 Romania F Tonnes 112 I 375 31 . 12 . 82 Official Journal of the European Communities No L 374/231 GROUP II B Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 12 60.03 Stockings, under stockings, socks, Bulgaria D 1 000 444 A ankle-socks, sockettes and the like, F pairs 872 B I knitted or crocheted, not elastic or I 186 II b) rubberized : BNL 71 C Other than women's stockings UK 253 D 60.03-11 , 19, 20, 27, IRL 11 30, 90 of synthetic textile fibres DK 46 GR 17 EEC 1 900 South D 1 000 51 064 Korea (l) F pairs 6 788 I 11 184 BNL 14 082 UK 8 742 IRL 205 DK 1 313 GR 47 EEC 93 425 Czecho ­ D 1 000 3 400 slovakia F pairs 1 376 I 120 BNL 400 UK 85 IRL 6 DK 569 GR 49 EEC 6 005 Hong Kong D 1 000 2 256 F pairs 1 105 I 199 BNL 784 UK 1 019 IRL 15 DK 2 435 GR 18 EEC 7 831 Hungary D 1 000 544 F pairs 446 I 69 BNL 325 UK 94 IRL 5 DK 912 GR 37 EEC 2 432 Poland D 1 000 1 482 F pairs 1 012 I 616 BNL 80 UK 177 IRL 9 DK 1 130 GR 16 EEC 4 522 Philippines BNL 1 000 1 100 pairs (') See Appendix. NoL 374/232 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 12 Romania D 1 000 8 900 (cont 'd) F pairs 4 400 I 7 964 BNL 3 380 UK 1 793 IRL 69 DK 1 558 GR 68 EEC 28 132 Thailand D 1 000 4 040 : F pairs 1 150 I 800 BNL 600 Ã  UK 1 310 i IRL 50 DK 150 Ã ¤ GR 100 EEC 8 200 13 60.04 B IV b) 1 cc) 2 dd) , d) 1 cc) 2 cc) 60.04-48 , 56, 75 , 85 Under garments, knitted or cro ­ cheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rub ­ berized, of cotton or synthetic textile fibres Brazil Bulgaria South Korea Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 410 1 557 507 447 683 45 122 71 4 842 65 2 415 1 070 362 802 2 130 100 134 52 7 065 550 118 54 76 67 10 30 16 921 26 533 2 839 1 470 21 443 13 402 78 7 963 62 73 790 31 . 12 . 82 Official Journal of the European Communities No L 374/233 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 13 Hungary D 1 000 438 (cont 'd) F pieces 284 I 2 500 BNL 447 UK 360 IRL 14 DK 46 GR 55 EEC 4 144 Macao D 1000 1312 F pieces 1 397 I 306 BNL 216 UK 483 IRL 20 DK 149 GR 59 EEC 3 942 Philippines D 1000 2 054 F pieces 1 030 I 565 BNL 800 UK 2 225 IRL 80 DK 177 GR 76 EEC 7 007 Poland D 1 000 4 409 F pieces 691 I 166 BNL 146 UK 294 IRL 8 DK 140 GR 56 EEC 5 910 Romania D 1000 4 794 F pieces 816 I 426 BNL 690 UK 1 975 IRL 24 DK 431 GR 55 EEC 9211 Singapore D 1 000 1 100 F pieces 1 000 I 360 BNL 390 UK 1 600 IRL 20 DK 120 GR 10 EEC 4 600 No L 374/234 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description 14 A Men's and boys' outer garments :61.01 AI 61.01-01 Men's and boys' coats of im ­ pregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 14 B Men's and boys' outer garments :61.01 B V i&gt;) 1 ! 2 i 3 61.01-41 , 42, 44, 46, 47 Men's and boys' woven over ­ coats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool, of cotton or of man ­ made textile fibres Mem ­ . Quantitative limits from Third countries ber Units 1 January to States 31 December 1983 South D 1 000 1 584 Korea F pieces 197 I 181 BNL 360 UK 1 028 IRL 9 DK 72 GR 5 EEC 3 436 Hong Kong D 1 000 1 207 F pieces 196 I 194 BNL 271 UK 874 IRL 16 DK 90 ,GR % EEC 2 857 Bulgaria D 1000 42 F pieces 25 I 23 BNL 14 UK 24 IRL 3 DK 7 GR 3 EEC 141 South D 1 000 894 Korea F pieces 71 I 60 BNL 364 UK 620 IRL 3 DK 40 GR 6 EEC 2 088 Czecho ­ D 1 000 69 slovakia F pieces 8 I 11 BNL 21 UK 11 IRL 2 DK 10 GR 10 EEC 142 Hong Kong D 1000 1 217 F pieces 145 I 119 BNL 227 UK 797 IRL 8 DK 153 GR 6 EEC 2 672 31 . 12 82 Official Journal of the European Communities No L 374/235 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Qualitative limits from 1 January to 31 December 1983 14 B Hungary UK 1000 53 (cont 'd) pieces Poland D 1 000 161 F pieces 109 I 22 BNL 110 UK 39 IRL 2 DK 16 GR 3 EEC 462 Romania D 1000 140 F pieces 40 I 471 BNL 22 UK 29 IRL 1 DK 4 GR 3 EEC 710 15 A 61.02 B I a) 61.02-05 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' coats of impregnated, coated, covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 South Korea Hong Kong Macao Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1000 pieces 1 000 pieces 1000 pieces 1000 pieces 858 93 74 170 422 4 16 5 1 642 598 80 105 149 284 5 49 4 1 274 16 9 30 6 37 1 4 3 106 28 79 6 4 8 1 1 3 130 No L 374/236 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No Ã IMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 15 A Romania D 1 000 17 (cont'd) F pieces 3 I 3 BNL 60 UK 3 IRL  DK 1 GR 3 : EEC 90 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) 1 cc) 61.02-31 , 32, 33, 35 , 36, 37, 39, 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes ; jackets and blazers, other tnan garments of category 15 A, of wool, of cotton or or man-made textile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 OOO pieces 72 49 34 80 39 2 7 6 289 1 496 190 170 524 1691 61 391 8 4 531 100 25 20 80 74 3 6 5 313 3 273 158 143 387 780 10 122 11 4 884 102 75 14 53 49 1 8 6 308 31 . 12 . 82 Official Journal of the European Communities No L 374/237 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 15 B India D 1000 514 (cont 'd) F pieces 378 I 129 BNL 198 UK 703 IRL 7 DK 64 GR 7 EEC 2 000 Macao D 1 000 40 F pieces 20 I 10 BNL 13 UK 32 IRL 1 DK 2 GR 6 EEC 124 Philippines D 1 000 400O F pieces 66 I 65 BNL 90 UK 400 IRL 4 DK 15 GR 8 EEC 1 048 Poland D 1 000 179 F pieces 77 I 30 BNL 57 UK 117 IRL 4 DK 57 GR 3 EE ¿ 524 Romania D 1 000 430 F pieces 73 I 278 BNL 53 UK 67 IRL 4 DK 8 GR 7 EEC 920 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and nor ­ mally sold together) of wool, of cotton or of man-made textile fibres, excluding ski suits Bulgaria D F I BNL UK IRL DK GR EEC 1 000 . pieces 59 40 35 24 25 4 12 15 214 (') See Appendix. No L 374/238 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 16 South D 1 000 170 (cont 'd) Korea F pieces 56 I 23 BNL 178 UK 272 IRL 4 DK 6 GR 3 - EEC 712 Czecho ­ D 1 000 195 slovakia F pieces 25 I 10 BNL 65 UK 57 IRL 4 - DK 40 GR 9 ; EEC 405 - Hong Kong D 1 000 1 396 F pieces 165 I 66 BNL 284 UK 421 IRL 6 ; DK 29 ; GR 7 EEC 2 374 : Hungary D 1000 28 F pieces 19 I 16 BNL 152 UK 93 IRL 1 DK 12 GR 4 EEC 325 Macao D 1 000 67 F pieces 169 I 11 BNL 31 UK 15 IRL 1 DK 2 GR 3 EEC 299 Philippines IRL 1 000 10 pieces Poland D 1 000 83 F pieces 57 I 12 BNL 9 UK 106 IRL 1 DK 13 GR 3 - EEC 284 31 . 12 . 82 Official Journal of the European Communities No L 374/239 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 16 Romania D 1 000 245 (cont'd) F pieces 259 I 710 BNL 48 UK 335 IRL 4 DK 13 GR 3 EEC 1 617 17 I 61.01 B V a) 1 2 3 61.01-34, 36, 37 Men's and boys' outer garments : Men's and boys' woven jackets (excluding waister jackets) and blazers of wool, of cotton or of man-made textile fibres Bulgaria South Korea (*) Czecho ­ slovakia Hong Kong Hungary India Macao UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1000 pieces 20 548 113 80 207 1 151 73 160 5 2 337 135 35 10 20 90 3 21 10 324 106 64 26 22 60 95 2 12 7 288 557 443 178 266 464 22 50 20 2 000 113 124 19 27 403 1 5 4 696 (') See Appendix. NoL 374/240 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 17 Poland UK 1 000 139 (cont'd) pieces Romania D 1 000 216 F pieces 158 I 141 BNL 49 UK 205 IRL 3 DK 8 - GR 5 EEC 785 18 61.03 B C 61.03-51 , 55 , 59, 81 , 85, 89 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool, of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong Macao Malaysia F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC UK Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 38 263 51 20 . 169 72 5 8 3 591 136 16 12 12 78 3 8 9 274 1 522 192 112 345 1 029 13 80 5 3 298 698 648 111 195 215 4 30 4 1 905 112 31 . 12 82 Official Journal of the European Communities No L 374/241 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 18 Poland D Tonnes 189 (cont 'd) F 45 I 14 BNL 11 UK 52 IRL 2 DK 3 GR 4 EEC 320 Romania BNL Tonnes 109 Singapore F Tonnes 245 Sri Lanka UK Tonnes 125 19 61.05 A B I III 61.05-20 61.05-30, 99 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 ECU/kg net weight B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 ECU/kg net weight Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1000 pieces 1 000 pieces 1 000 pieces Tonnes 120 12 745 2 833 1 782 3 073 2 415 170 321 102 23 441 5 965 350 1 850 3 600 470 35 390 55 12 715 20 992 4 275 23 058 19 556 7 061 330 734 304 76 310 124 24 25 17 48 1 37 54 330 No L 374/242 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory GCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 19 India D 1.000 10 052 (cont'd) F pieces 12 398 - I 3 513 BNL 2 798 UK 14 200 IRL 383 DK 888 GR 5 EEC 44 237 Macao D 1 000 136 F pieces 110 I 122 BNL 50 UK 33 IRL 2 DK 4 GR 5 EEC 462 Malaysia D 1 000 27 490 F pieces 3 250 I 2 300 BNL 300 UK 2 000 IRL 10 DK 590 GR 60 EEC 36 000 Philippines I 1 000 1 700 . pieces Poland D 1 000 2 005 F pieces 762 I 476 BNL 1 618 UK 745 IRL 32 DK 95 GR 58 EEC 5 791 21 61.01 B IV 61.02 B II d) 61.01-29, 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments : Women's; girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters, waister jackets and the like, woven, of wool, of cotton or of man-made textile fibres South Korea (') Czecho ­ slovakia D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1000 pieces 1 000 pieces 3 899 1 031 252 1 697 2 580 26 563 21 10 069 130 43 33 30 54 5 12 11 318 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/243 Cate ­ gory CCT heading Ã o NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 21 Hong Kong D 1 000 , 6 854 (cont'd) F pieces 432 I 256 BNL 1 182 UK 4 834 IRL 19 DK 819 GR 20 EEC 14 416 India F 1 000 387 BNL pieces 687 Macao D 1000 53 F pieces 194 I 22 BNL 24 UK 50 IRL 1 DK 7 GR 12 EEC 363 Philippines D 1 000 1 500 F pieces 338 I 128 BNL 300 UK 600 IRL 20 DK 91 GR 12 EEC 2 989 Romania I 1000 612 pieces Singapore D 1000 363 F pieces 252 I 175 BNL 134 UK 299 IRL 13 DK 38 GR 26 EEC 1 300 Sri Lanka D 1 000 900 F pieces 430 I 90 BNL 430 UK 354 IRL 7 DK 24 GR 15 EEC 2 250 ' Thailand D 1000 832 F pieces 770 I 265 BNL 359 UK 647 IRL 20 DK 139 GR 18 EEC 3 050 No L 374/244 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 24 60.04 B IV b) 1 bb) 2 aa) bb) d) 1 bb) 2 aa) bb) - 60.04-47 , 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rub ­ berized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's girls' and infants' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Brazil (') Bulgaria South Korea Czecho ­ slovakia Hong Kong Hungary India Macao D F I BNL UK IRL DK GR EEC BNL D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 1 000 pieces 793 99 158 290 197 6 15 13 1 571 19 616 1 140 240 324 363 23 59 9 2 774 1 232 270 33 90 80 11 35 12 1 763 1 539 501 219 2 107 1 677 14 337 23 6 417 733 202 143 79 119 6 40 54 1 376 613 256 201 62 53 106 5 15 12 710 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/245 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 24 Malaysia BNL 1000 300 (cont'd) pieces Pakistan (1) F 1000 264 pieces Philippines D 1 000 2 400 F pieces 294 I 126 BNL 251 UK 215 IRL 17 DK 47 GR 19 EEC 3 369 Poland D 1 000 275 F pieces 307 , I 55 BNL , 37 UK 267 IRL 8 DK 81 GR 11 EEC 1 041 Romania (*) D 1 000 1 700 F pieces . 368 I 78 BNL 1 161 UK 129 IRL 5 DK 37 GR 10 EEC 3 488 Singapore D 1 000 168 O F pieces 81 I 37 BNL 64 UK 63 IRL 4 DK 12 GR 11 EEC 440 Thailand (') D 1 000 1 047 F pieces 178 I 64 BNL 201 UK 128 IRL 7 DK 61 GR 14 EEC 1 700 26 60.05 A II b) 4 cc) 1 1 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other South Korea D F I BNL UK IRL DK GR EEC 1000 pieces 932 328 184 325 438 20 152 11 2 390 (') See Appendix. No L 374/246 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 26 61.02 Women's, girls' and infants' outer Czecho ­ D 1 000 179 (cont 'd) B Ã Ã µ) 4 bb) garments : slovakia F O pieces 82 cc) B. Other : I 15 dd) BNL 17 ee) 60.05-45 , 46, 47, 48 Women's, girls' and infants' UK 22 (other than babies') woven and IRL 5 61.02-48 , 52 , 53 , 54 knitted or crocheted dresses of DK 7 wool, of cotton or of man-made GR 8 textile fibres EEC 335 Hong Kong D 1 000 3 969 F pieces 445 I 344 BNL 1 110 UK 2 903 IRL 23 DK 175 4 GR 8 EEC 8 977 Hungary BNL lt 000k 190 pieces ; India D 1000 1 780 F pieces 1 785 I 820 BNL 1 018 UK 1 983 IRL 23 DK 201 GR 40 EEC 7 650 Macao D 1000 182 F pieces 250 I 80 BNL 95 UK 138 IRL 6 DK 14 GR 13 EEC 778 * Malaysia BNL 1000 200 pieces Pakistan F 1000 357 pieces r Philippines D 1 000 . 550 F pieces 150 I 81 BNL 80 UK 300 - IRL 15 DK 23 GR 14 EEC - 1 213 ( l) See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/247 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 26 Poland D 1 000 678 (cont'd) F pieces 260 I 212 BNL 161 UK 148 IRL 4 DK 8 GR 13 EEC 1 484 Romania D 1000 120 F pieces 105 I 68 BNL 315 UK 140 IRL 4 DK 11 GR 12 EEC 775 Singapore F 1000 309 UK pieces 605 IRL 22 Sri Lanka F 1 000 208 pieces Thailand D 1000 705 F pieces 265 I 231 BNL 445 UK 319 IRL 13 DK 207 GR 15 EEC 2 200 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58 , 62 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts South Korea Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR EEC F D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 490 63 56 431 78 10 115 7 1 250 C) 3 989 280 318 947 1 917 22 226 19 7 718 (') See Appendix. NoL 374/248 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 27 India D 1000 1 602 (cont 'd) F pieces 1 119 I 738 BNL 720 UK 1 542 IRL 31 DK 196 / GR 38 EEC 5 986 Macao D 1000 672 F pieces 288 I 61 BNL 334 UK 379 IRL 5 DK 117 GR 8 EEC 1 864 Malaysia UK 1000 260 pieces Pakistan F 1 000 200 UK pieces 390 Philippines UK 1000 260 pieces Singapore D 1 000 176 1 F pieces 115 I 17 BNL 150 - UK 94 IRL 5 DK 7 GR 6 EEC 570 Thailand UK 1 000 306 DK pieces 107 28 60.05 A lib) 4 ee) 60.05-61 , 62, 64 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trous ­ ers (except shorts) other than babies' South Korea D F I BNL UK IRL DK GR EEC 1000 pieces 135 37 22 61 100 2 « 3 368 31 . 12 , 82 Official Journal of the European Communities No L 374/249 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 28 (cont 'd) Hong Kong Romania Singapore D F I BNL UK IRL DK GR EEC BNL UK 1 000 pieces 1 000 pieces 1 000 pieces 1 457 133 88 301 939 8 51 6 2 983 122 360 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 , 43 , 44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordi ­ nate suits consisting or two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits South Korea Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR 1 000 pieces 1 000 pieces 59 21 18 40 173 5 16 3 335 1 213 72 69 228 676 6 25 6 EEC 2 295 India D F I BNL UK IRL DK GR EÃ C 1 000 pieces 1 471 552 367 205 1 089 22 75 19 3 800 Macao Philippines Romania F IRL I 1 000 pieces 1 000 pieces 1000 pieces 218 15 61 30 A 61.04 B I 61.04-11 , 13, 18 Women's, girls ' and infants' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool, of cotton or of man-made textile fibres South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 900 87 73 63 111 4 14 6 1 258 No L 374/250 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 30 A Czecho ­ D 1 000 88 (cont 'd) slovakia F pieces 320 I 12 BNL 7 UK 14 IRL 5 DK 24 GR 5 EEC 475 Hong Kong D 1000 5 066 F pieces 449 I 391 BNL 964 UK 1 949 IRL 21 DK 92 GR 14 EEC 8 946 : Hungary ­ D 1 000 885 F pieces 72 I 44 BNL 131 UK 145 IRL 4 DK 38 GR 6 ' EEC 1 325 India F 1 000 247 pieces Macao D 1000 2 229 F pieces 705 I 356 BNL 239 UK 500 IRL 22 DK 72 GR 12 EEC 4 135 ' Philippines UK 1 000 250 - pieces Romania BNL 1000 165 pieces 30 B 61.04 B Ã 61.04-91 , 93 , 98 Women's, girls' and infants' under garments : Women's, girls' and infants' (other than babies') woven under garments, other than pyjamas and night dresses, of wool, of cotton or of man ­ made textile fibres South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 8 4 3 58 6 2 3 84 31 . 12 82 Official Journal of the European Communities No L 374/251 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 30 B Hong Kong UK Tonnes 40 (cont'd) ¢ Macao D Tonnes 2 F 3 I 2 BNL 1 UK 3 IRL  DK  GR 3 EEC 14 31 61.09 D 61.09-50 Corsets, corset-belts , suspender ­ belts , brassiÃ ¨res, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : BrassiÃ ¨res , woven, knitted or crocheted Brazil South Korea Czecho ­ slovakia Hong Kong Macao D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1000 pieces 720 1 051 90 194 181 '6 80 20 2 342 2 062 943 170 523 447 13 38 15 4211 305 49 83 57 91 7 21 13 626 6 232 1 514 484 3 198 2 353 31 933 20 14 765 2 548 763 189 274 1 058 10 82 21 4 945 No L 374/252 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 31 (cont 'd) Philippines D F I BNL UK IRL DK GR EEC 1000 pieces 2 000 1 000 250 275 1 700 25 109 21 5 380 68 60.04 A I II a) b) c) III a) b) c) d) 60.04-02, 03, 04, 06,07, 08 , 10, 11 , 12, 14 Under garments, knitted or crocheted, not elastic or rubber ­ ized : A. Babies' garments ; girls ' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics, not elastic or rubberized South Korea Hong Kong Macao F D F I BNL UK IRL DK GR EEC F UK IRL Tonnes Tonnes Tonnes O 124 102 24 102 254 6 22 3 637 94 300  8 73 60.05 A II b) 3 60.05-16, 17 , 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made textile fibres South Korea Czecho ­ slovakia Ã F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR 1 000 pieces 1 000 pieces 277 58 46 64 158 4 10 8 625 205 63 15 13 130 3 21 8 EEC 458 &lt; Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 731 86 67 182 498 11 38 11 1 624 (') See Appendix. 31 . 12 82 Official Journal of the European Communities No L 374/253 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Me'm ­ ber States Units Quantitative limits from 1 January to 31 December 1983 73 Hungary D 1 000 170 (cont 'd) F pieces 30 I 40 BNL 64 UK 132 IRL 2 DK 5 . GR 11 EEC 454 Macao D 1000 415 F pieces 130 I 40 BNL 29 UK ' 152 IRL 4 DK 102 GR 8 EEC 880 Poland D 1 000 158 F pieces 315 I 33 BNL 24 UK 53 IRL 4 DK 10 GR 9 EEC 606 Romania D 1 000 585 F pieces 100 BNL 129 Thailand D 1000 254 F pieces 97 I 179 BNL 309 UK 343 IRL 22 DK 172 GR 24 EEC 1 400 76 61.01 B I 61.02 B IIa) 61.01-13 , 15 , 17, 19 61.02-12, 14 Men's and boys' outer garments : Women's, girls' and infants' outer garments : B. Other : Men's and boys' woven indus ­ trial and occupational clothing ; women's, girls' and infants' woven aprons, smock-overalls and other industrial and occu ­ pational clothing (whether or not also suitable for domestic use), of wool, of cotton or of man-made textile fibres Bulgaria Czecho ­ slovakia D F I .BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces Tonnes 878 171 91 58 140 9 28 57 1432 310 43 26 28 52 7 14 15 495 No L 374/254 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 76 Hong Kong D Tonnes . 1 197 (cont 'd) F 235 I 188 BNL 131 UK 1 455 IRL 12 DK 117 GR 29 EEC 3 364 Hungary D Tonnes 280 F 42 I 28 BNL 180 UK 48 IRL , 2 DK 20 GR 14 EEC 614 Macao UK Tonnes O 78 61.Ã 1 A II B III V f) 1 g) i 2 3 61.01-09, 24, 25 , 26, 81 , 92, 95 , 96 Men's and boys' outer garments : Men's and boys' woven bath robes, dressing gowns, smoking jackets and similar indoor wear, ski suits consisting of two or three pieces and other outer garments, except garments of categories 6, 14 A, 14 B, 16, 17, 21 , 76 and 79, of wool, of cotton or of man-made textile fibres South Korea O Czecho ­ slovakia (') Hong Kong Hungary Macao D F I BNL UK IRL DK GR EEC F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F BNL 1000 pieces Tonnes Tonnes Tonnes Tonnes 275 306 91 585 322 6 18 1 613 80 1 629 191 200 355 1 490 33 273 24 .4 195 61 25 14 255 50 1 5 9 420 150 94 (') See Appendix. 31 . 12 . 82 No L 374/255 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 81 61.02 BÃ ­ b) lie) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22 , 23 , 24, 85 , 90 , 91 , 92 Women's, girls' and outer garments : B. Other : Women's, girls' and infants' woven batn robes, dressing gowns, bed jackets and similar indoor wear and outer garments, except garments of categories 6, 7, 15 A, 15 B, 21 , 26, 27, 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres South Korea Czecho ­ slovakia Hong Kong f) Macao Romania D F I BNL UK IRL DK GR EEC F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 1 000 pieces Tonnes Tonnes Tonnes Tonnes 1 538 572 140 780 706 12 263 20 4 031 0 3 477 372 302 701 2 274 43 431 36 7 636 336 234 58 119 100 5 42 8 902 50 42 26 32 25 1 3 8 187 83 60.05 Alia) b) 4 hh) 11 22 33 44 ijij ) 11 kk) 11 11) 11 22 33 44 60.05-04, 76, 77, 78 , 79, 81 , 85, 88 , 89, 90, 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments, knitted or crocheted, not elastic or rubberized, other than garments of categories 5 , 7 , 26, 27, 28 , 71 , 72, 73, 74 and 75 , of wool, of cotton or of man-made textile fibres South Korea Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 95 17 13 10 273 6 4 5 423 421 122 101 218 1 271 7 35 9 2 184 C) See category 78 . (2) See Appendix. NoL 374/256 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 83 Hungary D Tonnes 156 (cont'd) F 29 I 25 BNL 155 UK 126 IRL 3 DK 19 GR 22 EEC 535 Macao F Tonnes 164 Poland F Tonnes 75 BNL 144 Romania BNL Tonnes 106 Thailand UK Tonnes 186 31 . 12 . 82 Official Journal of the European Communities No L 374/257 GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 33 51.04 A III a) Woven fabrics of man-made fibres (continuous), including woven fa ­ brics of monofil or strip falling within heading No 51.01 or 51.02 : Bulgaria Czecho ­ slovakia UK BNL Tonnes Tonnes 50 430 62.03 B II b) 1 51.04-06 62.03-51 , 59 A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like South Korea D F I BNL UK IRL DK GR EEC Tonnes 751 204 178 1 640 410 18 101 166 3 468 34 51.04 A III b) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of strip or the like of polyethylene or poly ­ propylene, 3 m or more wide 35 51.04 AIV Woven fabrics of man-made fibres (continuous), including woven fa ­ brics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : South Korea D F I BNL UK IRL DK GR Tonnes 316 205 188 281 1 400 80 39 170 51.04-10, 11 , 13, 17 , 18 , 21 , 23 , 27, 28 , 32, 34, 41 , 48 15 , 25 , 36, Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : Czecho ­ slovakia EEC IRL DK Tonnes 2 679 8 13 35 a) 51.04-10, 15 , 17, 23 , 25 , 27, 28 , 34, 48 18 , 32 , a) Of which other than un ­ bleached or bleached No L 374/258 Official Journal of the European Communities 31 . 12 . 82 Mem ­Cate- gory CCT heading No NIMEXE code (1983) Description Third countries ber States Units Quantitative limits from 1 January to 31 December 1983 36 51.04 Bill Czecho ­ slovakia TonnesWoven fabrics of man-made fibres (continuous), including woven fa ­ brics of monofil or strip falling within heading No 51.01 or 51.02): B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous) other than those for tyres and those containing elastomeric yarn : 51.04-55, 56, 58 , 62, 64, 66, 72, 74, 76, 81 , 89, 93, 94, 97, 98 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EÃ   ¬ Hungary Tonnes 400 50 10 55 45 5 20 35 620 114 77 117 12 35 2 5 6 368 560 342 86 92 88 14 21 57 1 260 48 158 26 20 57 2 6 6 323 Poland Tonnes Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes 36 a) a) Of which other than bleached or bleached 51.04-55 , 58 , 62, 64, 72, 74, 76, 81 , 89, 94, 97, 98 37 56.07 B Woven fabrics of man-made fibres (discontinuous or waste) : Bulgaria UK I Tonnes B. Of regenerated textile fibres : South Korea Tonnes 56.07-50, 51 , 55 , 56, 59, 60, 61 , 65, 67, 68 , 69, 70, 71 , 72 , 73 , 74, 77, 78 , 82, 83, 84, 87 Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fa ­ brics : 30 501 411 368 1 915 110 345 12 322 23 3 506 1 219 51 8 8 100 10 28 70 1 494 D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Czecho ­ slovakia Tonnes 31 . 12 . 82 Official Journal of the European Communities No L 374/259 Mem ­ Quantitative limits from Cate' CCT heading No NIMEXE code (1983) Description Third countries ber Units 1 January to gory States 31 December 1983 37 Poland D Tonnes 310 (cont'd) F 131 I 425 BNL 55 UK 72 IRL 11 DK 9 GR 31 EEC 1 044 Romania D Tonnes 965 F 462 I 335 BNL 273 UK 301 IRL 5 DK 73 GR 33 EEC 2 447 37 a) 56.07-50, 55 , 56, 59, a) Of which other than un ­ Thailand I Tonnes 2 600 61 , 65, 67, 69, 70 , bleached or bleached 71 , 73 , 74 , 77 , 78 , 83 , 84, 87 ' 38 A 60.01 Knitted or crocheted fabric, not Czecho I Tonnes 6 Bib) 1 elastic or rubberized : slovakia 0) B. Of man-made fibres : Poland D Tonnes 244 60.01-40 Knitted or crocheted synthetic F 155 curtain fabrics including net cur I 66 tain fabric BNL 105 UK 103 IRL 7 DK 15 GR 4 EEC 699 38 B 62.02 Bed linen, table linen , toilet linen Czecho I Tonnes O All and kitchen linen ; curtains and slovakia other furnishing articles : 62.02-09 A. Net curtains 40 62.02 Bed linen, table linen, toilet linen Czecho I Tonnes 11 B IV a) and kitchen linen ; curtains and slovakia c) other furnishing articles : B. Other : 62.02-83, 85 , 89 Woven curtains (other than net curtains) and furnishing articles, of wool, of cotton or of man ­ made textile fibres (') See Appendix. (2) See category 38 A. No L 374/260 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 41 ex 51.01 A Yarn of man-made fibres (continuous), not put up for retail sale : Czecho ­ slovakia BNL Tonnes 108 51.01-02, 03 , 04, 08 , 09, 10, 12 , 20, 22, 24, 27, 29, 30, 41 , 42, 43, 44, 46, 48 A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for re ­ tail sale, other than non ­ textured single yarn untwisted or with a twist of not more than 50 turns per metre Romania D F I BNL UK IRL DK GR EEC Tonnes 1 446 245 196 158 321 14 47 65 2 492 42 ex 51.01 B 51.01-50, 61 , 67, 68 , 71 , 76, 79, 80 Yarn of man-made fibres (continuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate 43 51.03 51.03-10, 20 Yarn of man-made fibres (continuous), put up for retail sale ' 44 51.04 All 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fa ­ brics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous), containing elastomeric yarn - 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fa ­ brics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), containing elastomeric yarn 31.12.82 Official Journal of the European Communities No L 374/261 Cate ­ gory CCT heading No NIMEXE Ã ¦de (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 46 ex 53.05 Sheep's or lambs' wool or other animal hair (fine or coarse), carded or combed : Brazil D F I BNL UK IRL DK GR EEC F I UK Tonnes 2 315 1 590 3 080 53.05-10, 22, 29, 32, 39 Carded or combed sheep's or lambs' wool or other fine ani ­ mal hair Uruguay Tonnes 1 249 671 13 25 844 9 787 1 800 5 300 848 47 53.06 53.08 A 53.06-21 , 25, 31 , 35, 51,55,71,75 53.08-11 , 15 Yarn of carded sheep's or lambs' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 48 53.07 53.08 B 53.07-02, 08 , 12, 18 , 30, 40, 51 , 59, 81 , 89 53.08-21 , 25 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs' wool (worsted yarn) orof combed fine animal hair, not put up for retail sale 49 ex 53.10 53.10-11 , 15 Yarn of sheep's or lambs' wool, of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs' wool or of fine animal hair, put up for retail sale 50 53.11 53.11-01 , 03, 07, 11 , 13, 17, 20, 30, 40, 52, 54, 58 , 72 , 74, 75, 82, 84, 88 , 91 , 93, 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Bulgaria D F I BNL UK IRL DK GR EEC Tonnes 62 42 34 20 51 2 8 5 224 31 . 12 . 82No L 374/262 Official Journal of the European Communities Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 50 (cont'd) South Korea Hungary Uruguay D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 100 61 57 11 146 3 5 11  394 63 159 15 18 20 1 2 9 287 630 59 48 171 200 3 10 6 1 127 50 a) 53.11-11 , 13 , 17 , 72, 74, 75, 91 , 93 , 97 a) Of which worsted 51 55.04 55.04-00 Cotton, carded or combed 52 55.06 55.06-10, 90 Cotton yarn, put up for retail sale 53 55.07 55.07-10, 90 Cotton gauze Bulgaria I Tonnes 90 54 56.04 B 56.04-21 , 23 , 28 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (discontinuous or waste), carded or combed 55 56.04 A 56.04-11 , 13 , 15 , 16, 17, 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (dis ­ continuous or waste), carded or «e.teniaÃ ²Ã ¢Ã ² ¿I ii 15tÃ ­) 1 6SÃ ¯6 §8 Ol QQSfe « combec COIIIDEQ COIIIDÃ Q Romania D F I BNL UK IRL DK GB GR GK Tonnes 3 328 2 032 1 387 890 1 793 51 175 i oo ii ne I&gt;0 31 . 12 82 Official Journal of the European Communities No L 374/263 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 56 56.06 A 56.06-11 , 15 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale 57 56.06 B 56.06-20 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale 58 58.01 58.01-01 , 11 , 13, 17, 30, 80 \ Carpets, carpeting and rugs, knotted (made up or not) Czecho ­ slovakia Hungary Poland Romania GR GR GR D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes O C) C) 114 77 130 51 116 3 9 O 500 59 58.02 ex A B 59.02 ex A 58.02-04, 06, 07, 09, 56, 61 , 65 , 71 , 75 , 81 , 85 , 90 59.02-01 , 09 Other carpets, carpeting, rugs, mats and matting, ana 'Kelem', 'Schu ­ macks' and 'Karamanie' rugs and the like (made up or not) : Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven, knitted or crocheted carpets, carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) ; floor covering, of felt (') See Appendix. No L 374/264 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countrie Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 60 58.03 58.03-00 I Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand : Tapestries, hand-made 61 58.05 AI a) c) II B 58.05-01 , 08 , 30, 40, 51 , 59, 61 , 69, 73 , 77, 79, 90 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods, falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven, gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc Czecho ­ slovakia Hong Kong Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 400 8 21 32 61 2 10 6 540 213 75 190 59 735 4 12 5 1 293 141 62 14 37 84 2 8 5 353 62 58.06 58.07 58.08 58.06-10, 90 58.07-31 , 39, 50, 80 58.08-10, 90 Woven labels, badges and the like, not embroidered, in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids and or ­ namental trimmings in the piece ; tassels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels, pompons and the like Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), plain South Korea F Tonnes 596 31 . 12 . 82 Official Journal of the European Communities No L 374/265 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December ' 1983 62 (cont'd) 58.09 58.10 58.09-11 , 19, 21 , 31 , 35, 39, 91 , 95 , 99 58.10-21 , 29, 41 , 45 , 49, 51 , 55, 59 Tulle and other net fabrics (but not including woven, knitted or crocheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs 63 60.01 B la) 60.06 A 60.01-30 60.06-11 , 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, con ­ taining elastofibres ; knitted or crocheted fabric, elastic or rubberized 64 60.01 B lb) 2 3 60.01-51 , 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or crocheted, not elastic or rub ­ berized, of synthetic textile fibres Poland UK Tonnes 52 65 60.01 A B l b) 4 II C I 60.01-01 , 10, 62, 64, 65 , 68 , 72 , 74, 75 , 78 , 81 , 89, 92 , 94, 96, 97 Knitted or crocheted fabric, not elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool, of cotton or of man-made textile fibres 66 62.01 Travelling rugs and blankets : Bulgaria UK Tonnes 30 A B I II a) b) c) 62.01-10, 20, 81 , 85 , 93 , 95 Travelling rugs and blankets, of wool, of cotton or of man ­ made textile fibres Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 200 O 23 25 156 473 15 101 11 1 004 (') See Appendix. No L 374/266 Official Journal of the European Communities 31 . 12 . 82 GROUP III B Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 10 60.02 South Korea (') 1000 pairsA B 60.02-40 D F I BNL UK IRL DK GR EEC 2 418 3 802 717 4 539 1 924 213 405 47 14 065 Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized : Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic mat ­ erials Gloves, mittens and mitts, knitted or crocheted, not elastic or rubberized, other than those of category 10, of ¢ wool, of cotton or of man-made textile fibres 60.02-50, 60, 70, 80 208Czecho ­ slovakia Hong Kong O 1 000 pairs 1 000 pairs D F I BNL UK IRL DK GR EEC 13 930 1 354 1 527 5 453 42 899 255 1645 45 67 108 Hungary 515 Macao F UK 1 844 5 667 O 2 100Malaysia 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs Pakistan (') F UK 1 010 1 894 Philippines D F I BNL UK IRL DK GR EEC 1 627 956 857 834 1 243 77 171 80 5 845 Thailand (') 1 000 pairs D F I BNL UK IRL DK GR EEC 1 355 432 351 436 1 141 50 150 100 3 850 (l) See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/267 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 67 60.05 A II b) 5 B 60.06 B II III Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubber ­ ized (including elastic knee-caps and elastic stockings) : B. Other : South Korea D F I BNL UK IRL DK GR EEC Tonnes 50 37 34 29 595 8 19 8 780 60.05-93 , 94, 95 , 96, 97, 98 , 99 60.06-92, 96, 98 Clothing accessories Ã ¡nd other articles (except garments), knitted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rubberized, of wool, of cotton, or of man-made textile fibres Czecho ­ slovakia Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 23Ã  (') 33 18 120 150 3 13 6 573 275 O 70 50 300 80 2 25 10 812 67 a) 60.05-97 a) Of which sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip Czecho ­ slovakia Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 115 5 18 95 112 3 13 2 363 252 35 40 269 65 2 20 5 688 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or cro ­ cheted, not elastic or rubberized : B. Of other textile materials : Women's , girls' and infants' knitted or crocheted petticoats and slips, of synthetic textile fibres, other than babies' garments South Korea F 1 000 . pieces 1 405 (') See Appendix. No L 374/268 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countrie. Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 69 (cont'd Czecho ­ slovakia Hungary Hong Kong Poland Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F F BNL 1 000 pieces 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 222 142 15 35 17 3 56 8 498 249 19 14 28 21 2 3 8 344 140 206 323 70 60.04 B III 60.04-31 , 33, 34 Under garments, knitted or crocheted, not elastic or rub ­ berized : B. Of other textile materials : Panty-hose (tights) South Korea (') D F I BNL UK IRL DK GR EEC 1 000 pieces 5 302 2 590 988 1 851 1 542 65 197 126 12 661 71 60.05 A II b) 1 60.05-06, 07, 08 , 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : b) Other : 1 . Babies' garments ; girls' garments up to and including com ­ mercial size 86 Babies' knitted outer garments, of wool, of cotton or of man ­ made textile fibres South Korea Hong Kong Macao D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC F Tonnes Tonnes Tonnes 49 12 6 14 37 1 3 122 83 21 18 29 123 2 11 4 291 100 (l) See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/269 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 71 (cont'd) Philippines Romania UK IRL D F I BNL UK IRL DK GR EEC Tonnes Tonnes 59 6 45 8 6 10 15 1 5 4 94 72 60.05 A II b) 2 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : South Korea F BNL 1 000 pieces 856 224 60.06 B I A. Outer garments and clothing accessories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rub ­ berized (including elastic knee-caps and elastic stockings) : B. Other : Hong Kong C) D F I BNL UK IRL DK GR EEC 1 000 pieces 5 296 530 532 1780 2 553 46 538 12 11 287 61.01 B II 61.02 B II b) 60.05-11 , 13 , 15 60.06-91 Knitted swimwear Men's and boys' outer garments : Macao F 1 000 pieces 367 61.01-22, 23 61.02-16, 18 Women's, girls' and infants' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile . 1 fibres 74 60.05 A II b) 4 gg) 1 1 22 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : South Korea UK IRL 1 000 pieces 143 11 33 44 A. Outer garments and clothing accessories : Hong Kong D F I BNL UK IRL DK GR EEC 1 000 pieces 400 54 42 74 362 4 27 11 974 (') See Appendix. No L 374/270 Official Journal of the European Communities 31 . 12 . 82 Mem ­ CCT heading No NIMEXE code (1983) Description Third countries Units Quantitative limits from 1 January to 31 December 1983 Cate ­ gory ber States II . Other : Hungary74 (cont 'd) 1000 pieces 60.05-71 , 72, 73 , 74 D F I BNL UK IRL DK GR EEC 88 21 17 48 24 1 3 3 205 Women's, girls' and infants' (other than babies') suits and costumes (including coordi-. nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of knitted or crocheted fa ­ bric, not elastic or rub ­ berized, of wool, of cotton or of man-made textile fibres, excluding ski suits Macao 1 000 pieces F UK IRL 580 308 18 Thailand UK 1 000 pieces 292 75 60.05 A II b) 4 ff) Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : 60.05-66, 68 Men's and boys' suits (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and nor ­ mally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man ­ made textile fibres, ex ­ cluding ski suits V 60.03 B II a) Czecho ­ slovakia 1 000 pairs Stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : D F I BNL UK IRL DK GR EEC 105 20 16 14 20 3 180 11 369 60.03-24, 26 Women's stockings of synthetic textile fibres Romania 1 000 pairs D F I BNL UK IRL DK GR EEC 629 128 102 110 163 7 18 3 1 160 31 . 12 . 82 Official Journal of the European Communities No L 374/271 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 80 61.02 A 61.04 A Women's, girls' and infants' outer garments : A. Babies' garments ; girls' gar ­ ments up to and including commercial size 86 Brazil South Korea Hong Kong Tonnes Tonnes Tonnes Women's, girls' and infants' under garments : BNL UK F D F I BNL UK IRL DK GR EEC F UK F UK IRL 96 95 O 311 46 46 90 329 7 29 5 863 O 150 40 160 17 A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres 61.02-01 , 03 61.04-01 , 09 Macao Pakistan Philippines Tonnes Tonnes Tonnes 82 Hong Kong Tonnes60.04 B IV a) c) Under garments, knitted or crocheted, not elastic or rub ­ berized : B. Of other textile materials : D F I BNL UK IRL DK GR EEC 474 80 46 212 214 10 76 5 1 117 60.04-38 , 60 Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres Macao TonnesD F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC 127 34 15 55 22 1 4 2 260 532 96 77 56 114 6 18 5 904 Romania Tonnes 84 61.06 B C D E 61.06-30, 40, 50, 60 Shawls, scarves, mufflers,mantillas, veils and the like :. Other than knitted or crocheted, of wool, of cotton or of man-made textile fibres (') See Appendix. No L 374/272 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countriei Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 85 61.07 B C D 61.07-30, 40, 90 Ties, bow ties and cravats : Other than knitted or cro ­ cheted, of wool, of cotton or of man-made textile fibres 86 61.09 A B C E 61.09-20, 30, 40, 80 Corsets, corset belts , suspen ­ der-belts , brassiÃ ¨res, braces, suspen ­ ders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets, corset-belts , suspender ­ belts, braces, suspenders, gar ­ ters and the like (including such articles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic South Korea D F I BNL UK IRL DK GR EEC 1000 pieces 1 559 609 110 552 385 7 40 14 3 276 87 61.10 61.10-00 Gloves, mittens, mitts, stockings, socks and sockettes, not knitted or crocheted Hong Kong D F I BNL UK IRL DK GR EEC Tonnes 435 224 64 152 498 13 43 5 1 434 88 61.11 61.11-00 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts, muffs, sleeve protectors, pockets) : Other than knitted or crocheted 31 . 12 . 82 Official Journal of the European Communities No L 374/273 GROUP III C Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 90 ex 59.04 Twine, cordage, ropes and cables, plaited or not : Czecho ­ slovakia D F I BNL UK IRL DK GR EEC Tonnes 1 123 85 67 65 50 2 14 18 1 424 59.04-11 , 13 , 15 , 16, 19, 21 Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not 91 62.04 A II B II 62.04-23 , 73 Tarpaulins, sails , awnings, sun ­ blinds, tents and camping goods : Tents South Korea Czecho ­ slovakia Hungary Poland Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC BNL F F Tonnes Tonnes Tonnes Tonnes Tonnes 810 113 91 406 517 9 22 24 1 992 629 110 330 325 60 25 15 36 1530 30 19 145 11 108 2 10 25 350 216 286 357 O 92 51.04 A I B I Woven fabrics of man-made fibres (continuous), including woven fa ­ brics of monofil or strip falling within heading No 51.01 or 51.02 : (') See Appendix. No L 374/274 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countrie Mem ber States Units (Quantitative limits from 1 January to 31 December 1983 92 (cont'd 59.11 ) A IHa) 51.04-03, 52 59.11-15 Rubberized textile fabrics, other than rubberized knitted or crocheted goods : A. Rubberized textile fabrics not comprised in B below : III. Other : Woven fabrics of man ­ made textile fibres and rubberized textile woven fa ­ brics , for tyres 93 62.03 B I b) IIa) b) 2 c) 62.03-30, 40, 97, 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or poly ­ propylene strip 94 59.01 59.01-07, 12, 14, 15 , 16, 18 , 21 , 29 Wadding and articles of wadding ; textile flock and dust and mill neps 95 ex 59.02 59.02-35 , 41 , 47, 51 , 57, 59, 91 , 95 , 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings 96 59.03 59.03-11 , 19, 30 Bonded fibre fabrics, similar bonded yarn fabrics, and articles of such fabrics, whether or not impregnated or coated : Other than clothing and clothing accessories 97 59.05 59.05,-11 , 21 , 29, 91 , 99 Nets and netting made of twine, cordage or rope, and made up fishing nets of yarn, twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine , cordage or rope South Korea D F I BNL UK IRL DK GR EEC Tonnes 79 25 45 43 63 2 27 320 604 98 59.06 59.06-0D Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics and articles made from such fabrics : Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics, articles made from such fabrics and articles of category 97 31 . 12 82 Official Journal of the European Communities No L 374/275 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 99 59.07 59.07-10, 90 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like ; tracing cloth ; pre ­ pared painting canvas ; buckram and similar fabrics for hat foun ­ dations and similar uses 100 59.08 59.08-10, 51 , 61 , 71 , 79 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materi ­ als South Korea Czecho ­ slovakia Hungary UK UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 1 191 17 1 071 506 693 401 1 174 39 32 93 4 009 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables, plaited or not : Other than of synthetic textile fibres 102 59.10 59.10-10, 31 , 39 Linoleums and materials prepared on a textile base in a similar man ­ ner to linoleum, whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not 103 59.11 A I II III b) B 59.11-11 , 14 , 17, 20 Rubberized textile fabrics other than rubberized knitted or crocheted goods : Excluding fabrics for tyres 104 59.12 59.12-00 Textile fabrics otherwise impreg ­ nated or coated ; painted canvas being theatrical scenery, studio back-cloths of the like : Textile fabrics, impregnated or coated, other than those of categories 99 , 100 , 102 and 103 ; painted canvas being thea ­ trical scenery, studio back ­ cloths of the like Romania D F I BNL UK IRL DK GR EEC Tonnes 23 16 92 9 19 1 2 12 174 No L 374/276 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber- States Units Quantitative hmits from 1 January to 31 December 1983 105 59.13 59.13-01 , 11 , 13, 15, 19, 32, 34, 35, 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Czecho ­ slovakia Poland UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 35 84 19 17 45 137 2 8 4 316 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials , for lamps, stoves, lighters, candles and the like ; tubu ­ lar knitted gas-mantle fabric and incandescent gas mantles 107 59.15 59.15-10 , 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other materials 108 59.16 59.16-00 Transmission, conveyor or elevator belts or belting, of textile material , whether or not strengthened with metal or other material 109 62.04 A I B I Tarpaulins, sails , awnings, sun ­ blinds, tents and camping goods : Czecho ­ slovakia GR Tonnes o 62.04-21 , 61 , 69 Woven tarpaulins , sails , awn ­ ings and sunblinds Hong KongO F Tonnes 202 110 62.04 A III B III 62.04-25 , 75 Taipaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses Czecho ­ slovakia Hungary D F I BNL UK IRL DK GRO EEC D F I BNL UK IRL DK SRO EEC Tonnes Tonnes 750 111 486 310 195 10 52 23 1 937 877 467 385 264 525 23 123 60 2 724 (*) See category 110 . O See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/277 Cate ­ gory CCT heading No NIMEXE code (1983) Description rhird countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 110 (cont 'd) Poland D F I BNL UK IRL DK GR EEC Tonnes 647 396 326 162 93 5 53 15 1 697 111 62.04 A rv B IV .Tarpaulins, sails , awnings, sun ­ blinds , tents and camping goods : South Korea D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes 5 3 62.04-29, 79 Camping goods , woven, other than pneumatic mattresses and tents Hungary Tonnes 9 5 16 3 43 6 6 9 2 10 4 37 112 62.05 A B D E Other made up textile articles (including dress patterns) : Czecho ­ slovakia IRL Tonnes 13 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles, woven, excluding those of cate ­ gories 113 and 114 113 62.05 C ' 62.05-20 Other made up textile articles (including dress patterns) : C. Floor cloths , dish cloths, dusters and the like : Floor cloths, dish cloths , dusters and the like, other than knitted or crocheted 114 59.17 A B II C D 59.17-10, 29, 32, 38 , 49, 51 , 59, 71 , 79, 91 , 93 , 95, 99 Textile fabrics and textile articles of a kind commonly used in ma ­ chinery or plant No L 374/278 Official Journal of the European Communities 31 . 12 . 82 GROUP IV Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 115 54.03 Poland Tonnes54.03-10, 31 , 35 , 37, 39, 50, 61 , 69 Flax or ramie yarn, not put up for retail sale D F I BNL UK IRL DK GR EEC 108 6 8 14 6 1 1 6 148 116 54.04 54.04-10, 90 Flax or ramie yarn, put up for retail sale 117 54.05 54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Woven fabrics of flax or of ramie Bulgaria (') Tonnes TonnesCzecho ­ slovakia Hungary Tonnes 24 47 210 90 273 485 251 182 131 77 1699 32 20 165 12 106 10 130 15 490 538 111 180 26 120 4 279 35 1 293 101 393 66 37 84 4 11 4 I UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Poland Tonnes Romania Tonnes 700 (') See Appendix. 31 . 12 . 82 Official Journal of the European Communities No L 374/279 Quantitative Mem ­ limits from Cate ­ CCT heading No NIMEXE code (1983) Description Third countrie ber Units 1 January to gory States 31 December 1983 ) 118 ex 62.02 Bed linen, table linen and kitchen Bulgaria I Tonnes 0 Bib) linen ; curtains and other furnishing UK C) articles : B. Other : Czecho ­ F Tonnes 0 slovakia 62.02-15 Bed linen of flax or ramie, other than knitted or crocheted 119 ex 62.02 Bed linen, table linen, toilet linen Bulgaria I Tonnes O C)B II b) and kitchen linen ; curtains and UK III b) other furnishing articles : B. Other : Czecho ­ D Tonnes 193 slovakia F f) 32 62.02-61 , 75 Table linen, toilet linen and I 107 kitchen linen of flax or ramie, BNL 15 other than knitted or crocheted UK 61 IRL 3 DK 6 GR 5 EEC 422 Poland D Tonnes 330 F 232 I 159 BNL 16 &gt; UK 64 IRL 4 DK 7 GR 4 EEC 816 Romania D Tonnes 204 F 36 I 30 BNL 18 UK 53 IRL 1 DK 10 GR 4 EEC 356 120 62.02 Bed linen, toilet linen and kitchen AI linen ; curtains and other furnishing B IV b) articles : 62.02-01 , 87 Curtains (including net cur ­ tains) and other furnishing articles, of flax or ramie, other ' than knitted or crocheted (') See category 117. (2) See category 119. (J) See Appendix . No L 374/280 Official Journal of the European Communities 31 . 12 . 82 Cate ­ gory CCT heading No NIMEXE code (1983) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1983 121 ex 59.04 Twine, cordage, ropes and cables, plaited or not : Poland D F I BNL UK IRL DK GR EEC Tonnes 9 39 Ã  59.04-60 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 4 5 1 2 3 67 122 62.03 B la) 62.03-20 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : I. Used : a) Of flax or of sisal : Sacks and bags, of a kind used for the packing of goods, used, of flax or sisal, other than knitted or crocheted -  123 ex 58.04 ex 61.06 F 58.04-80 61.06-90 Woven pile fabrics and chenille fa ­ brics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Shawls, scarves, mufflers , mantillas, veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow wpven fabrics ; shawls, scarves, mufflers, man ­ tillas , veils and the like, of flax or ramie, other than knitted or crocheted No L 374/28131 . 12 . 82 Official Journal of the European Communities Appendix to Annex IV Category Third country Provision 1 Peru In addition to the quantitative limit fixed in the Annex, the following additional quantity was agreed for cotton yarn classified as 56 count (British) (94 metric count) for 1983 falling within NIMEXE codes 55.05-21 , 25 , 27, 29, 55, 57, 85 , 87 : (tonnes) D F I BNL UK IRL DK GR EEC 223 33 156 93 35 27 221 12 800 2 Bulgaria The quantitative limit for Benelux includes synthetic fabric falling within category 3 . 2 Colombia The quantitative limits include synthetic fabric falling within category 3 . 2 a) Bulgaria The quantitative limit for Benelux includes synthetic fabric other than unbleached or bleached falling within category 3 a). 3 Malaysia The quantitative limits include cotton fabric falling within category 2. 3 Thailand The quantitative limits include cotton fabric falling within category 2 . 3 a) Malaysia The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a). 3 a) Thailand The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a). 4 Korea A reduction of 5 000 pieces on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud. 4 Egypt The quantitative limit for Germany includes 150 000 pieces for the 'Partners des Fortschritts' Fair in Berlin . 6 Hong Kong Within the quantitative limits there are the following sub-ceilings for long trousers falling within NIMEXE codes 61,01-72, 74, 76 ; 61.02-66, 68 , 72 : (1 000 pieces) D F I BNL UK IRL DK GR EEC 15 214 745 605 2 488 20 465 68 2 270 145 42 000 7 Korea A reduction of 354 000 pieces on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 8 Korea Reductions of 2 990 000 and 164 000 pieces on the quantitative limits shown for Germany and Benelux respectively were agreed to take ac ­ count of recorded cases of import fraud. 20 Bulgaria The quantitative limit includes products falling within category 39. 15 B Philippines The quantitative limit for Germany includes 50 000 pieces for the 'Part ­ ners aes Fortschritts' Fair in Berlin . No L 374/282 Official Journal of the European Communities 31 . 12 . 82 - Category Third country Provision 12 Korea A reduction of 4 385 000 pairs on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 17 Korea A reduction of 18 000 pieces on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 21 Korea An additional flexibility of 1 «5 % transfer between categories for pro ­ ducts falling within category 17 is available . A reduction of 260 000 pairs on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 24 Brazil Within the quantitative limits for Germany and France there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 , 83 : D F 400 000 pieces 25 000 pieces 24 Pakistan The quantitative limit covers products falling within NIMEXE codes 60.04-51 , 53 , 81 , 83 only. 24 Romania Within the quantitative limit for Germany there is a subceiling of 80 000 pieces for women's nightdresses falling within NIMEXE codes 60.04-53, 83 . 24 Singapore Within the quantitative limit there is the following sub-ceiling for women's nightdresses falling within NIMEXE codes 60.04-53, 83 : (1 000 pieces) D F I BNL UK IRL DK GR EEC 100 36 16 28 28 2 5 5 220 24 Thailand The quantitative limits cover products falling within NIMEXE codes 60.04-51 , 53 , 81 , 83 only. 26 Czecho ­ slovakia The quantitative limit for France includes products falling within cate ­ gory 27. 76 Macao The quantitative limit will be fixed shortly. 78 Czecho ­ slovakia The quantitative limit includes products falling within category 81 . 81 Hong Kong The quantitative limits include products falling within category 78 . 38 A Czecho ­ slovakia The quantitative limit includes products falling within category 38 B. 58 Czecho ­ slovakia Hungary Poland Romania Imports into Greece are subject to special provisions . 66 'S Czecho ­ 'lovakia The quantitative limit for Germany does not cover electric blankets . 31 . 12 . 82 Official Journal of the European Communities No L 374/283 Category Third country Provision 70 Korea A reduction of 1 080 000 pairs on the quantitative limit shown for Ger ­ many was agreed to take account of recorded cases of import fraud. 76 Macao NIMEXE code 62.01-10 : the quantitative limit will be fixed shortly. 10 Korea Within the quantitative limit shown for the United Kingdom there is a sub-ceiling of 183 000 pairs for products falling within NIMEXE code 60.02-40 . A reduction of 135 000 pairs on the quantitative limit shown for the United Kingdom was agreed to take account of recorded cases of import fraud. 10 Hong Kong Within the quantitative limit for the United Kingdom there is a sub ­ ceiling of i 7 000 000 pairs for products falling within NIMEXE code 60.02-40 . 10 Macao Within the quantitative limit for the United Kingdom there is a sub ­ ceiling of 500 000 pairs of gloves falling within NIMEXE code 60.02-40. 10 Pakistan The quantitative limits cover products falling within NIMEXE codes 60.02-50, 60, 70, 80 only. 10 Thailand Within the quantitative limit shown for the United Kingdom there is a sub-ceiling of 600 000 pairs for products falling within NIMEXE code 60.02-40 . 67 Czecho- 1 Slovakia &gt; Hungary J The quantitative limit for Germany does not cover elastic stockings falling within NIMEXE code 60.06-92 . 72 Hong Kong With the exception of Benelux, the quantitative limits cover knitted or crocheted bathing costumes only, falling within NIMEXE codes 60.05-11 , 13 , 15 ; 60.06-91 ). For Benelux the quantitative limit also includes woven bathing costumes falling within NIMEXE codes 61.01-22, 23 ; 61.02-16, 18 . Within this quantitative limit there is a sub-ceiling of 262 000 pieces for knitted or crocheted bathing costumes falling within NIMEXE codes 60.05-11 , 13, 15 ; 60.06-91 . 80 Macao The quantitative limit will be fixed shortly. 81 South Korea The quantitative limit includes products falling within category 78 . 91 Romania Within the quantitative limit there is a sub-ceiling of 10 % for cotton tarpaulins . 109 Hong Kong Within the quantitative limit there is a sub-ceiling of 83-4 tonnes for sails other than for windsurfers . 110 Czecho ­ slovakia The quantitative limit for Greece includes products falling within cate ­ gory 109 . 117 Bulgaria The quantitative limits for Italy and the United Kingdom include pro ­ ducts falling within categories 118 and 119. 119 Czecho ­ slovakia The quantitative limit for France includes products falling within cate ­ gory 118 . No L 374/284 Official Journal of the European Communities 31 . 12 . 82 ANNEX V Article 2referred to i PARTI Origin made in the documents produced to the customs office for the purpose of carrying out the formalities for importing the product shall not ipso facto cast doubt upon the statements in the certificate. Article 1 Article 3 1 . The movement certificates and forms EUR. 1 and EUR. 2 and the certificates of origin form A and forms APR presented at the time of importation into the Community in order to obtain a tariff preference shall be accepted in place of the proof of origin stipulated in Article 1 . 2 . The proof of origin referred to in Article 1 shall not be required where goods are accompanied by a certificate conforming to the specimen and complying with the conditions set out in Regulation (EEC) No 3058 /82 or (EEC) No 3059/82 (*) or in the corresponding provisions which are to replace the said Regulations . 3 . Paragraph 2 shall also apply to goods accompanied by a certificate conforming to the specimen and complying with the conditions set out in Annex VII to this Regulation. 4 . Non-commercial imports exempt from pro ­ duction of the documents referred to in paragraph 1 in accordance with the provisions of the preferential arrangements concerned shall not be subject to the provisions of this Annex. 5 . The conditions upon which this Annex shall apply to non-commercial imports other than those covered by paragraph 4 shall be adopted in accordance with the procedure specified in Ajrticle 1 4 of Regulation (EEC) No 802/68 (2). Pending the implementation of these rules, the Member States may continue to apply the national rules in force in this field . 1 . Products listed in Annex I, originating in one of the supplying countries listed in Annex II , may be imported into the Community in accordance with the arrangements established by this Regulation on production of a certificate of origin conforming to the specimen attached to Annex VI. Products listed in Annex I, originating in Hong Kong, shall be accompanied by a certificate of origin conforming to the special specimen marked 'Hong Kong', attached to Annex VI. 2 . The certificates of origin shall be issued by the competent governmental authorities of the supplying country if the products in question can be considered products originating in that country within the meaning of the relevant rules in force in the Community. 3 . However, products listed in Annex I other than those falling within Group I or II may be imported into the Community in accordance with the arrangements established by the Regulation on production of a declaration by the exporter or supplier on the invoice , or, where there is no invoice, on another commercial document relating to the products in question, to the effect that the said products originate in the supplying country where the declaration is made within the meaning of the relevant rules in force within the Community. 4 . Paragraph 3 shall not apply to products orig ­ inating in Egypt, Hong Kong, Thailand or Singapore. 5 . Where different criteria for determining origin are fixed in respect of products falling within a single category and a single tariff heading, the certificate or declaration must include a description of the goods which is sufficiently detailed to allow assessment of the criterion on the basis of which the certificate was issued or the declaration made. PART II Administrative cooperation Article 4 The Commission shall supply the Member States authorities with the names and addresses of the auth ­ Article 2 The discovery of slight discrepancies between the 0) OJ No L 328 , 24. 11 . 1982, pp. 1 and 26. entries made in the certificate of origin and those (2) OJ No L 148 , 26 . 6 . 1968, p. 1 . 31 . 12 . 82 Official Journal of the European Communities No L 374/285 orities in the supplying countries competent to issue certificates of origin and export licences together with specimens of stamps used by these authorities . Article 5 Member State concerned shall inform the Commission of this fact. The Commission shall pass the information on to the other Member States . At the request of a Member State or at the initiative of the Commission, the Committee on Origin shall, as soon as possible and in accordance with the procedure specified in Article 13 of Regulation (EEC) No 802/68 , examine whether it is desirable to require the production of a certificate of origin, in accordance with Article 1 ( 1 ) and (2), in respect of the products and the supplying country concerned. The decision shall be taken in accordance with the procedure specified in Article 14 of Regulation (EEC) No 802/68 . 5 . Random recourse to the procedure specified in this Article shall not constitute an obstacle to the release for home use of the products in question . Article 6 1 . Subsequent verification of certificates of origin or export licences shall be carried out at random, or whenever the competent Community authorities have reasonable doubt as to the authenticity of the cer ­ tificate or licence or as to the accuracy of the infor ­ mation regarding the true origin of the products in question . In such cases the competent authorities in the Community shall return the certificate of origin or the export licence or a copy thereof to the competent governmental authority in the supplying country concerned, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been submitted, such invoice or a copy thereof shall be attached to the certificate or its copy. The auth ­ orities shall also forward any information that has been obtained suggesting that the particulars given on the said certificate are inaccurate . . 2 . The provisions of paragraph 1 above shall also be applicable to subsequent verifications of the declarations of origin referred to in Article 1 (3) of this Annex. 3 . The results of the subsequent verifications carried out in accordance with paragraphs 1 and 2 shall be communicated to the competent authorities of the Community within three months at the latest. The information communicated shall indicate whether the disputed certificate or licence or declaration applies to the goods actually exported and whether the goods are eligible for export to the Community under this Regulation . The competent authorities of the Community may also request copies of all documentation necessary to determine the facts fully and, in particular, the true origin of the goods (l). 4 . Should such verifications reveal abuse or major irregularities in the use of declarations of origin, the 1 . Where the verification procedure referred to in Article 5 or where information available to the competent authorities in the Community indicates that the provisions of this Regulation are being contravened, the said authorities shall request the supplier country or countries concerned to carry out appropriate enquiries or arrange for such enquiries to be carried out concerning operations which are or appear to be in contravention of the provisions of this Regulation . The results of these enquiries shall be communicated to the competent authorities of the Community together with any other pertinent infor ­ mation enabling the true origin of the goods to be determined. 2 . In pursuance of the action taken under the terms of this Annex, the competent authorities of the Community may exchange any information with the competent governmental authorities of supplier countries which is considered of use in preventing the contravention of the provisions of this Regulation . 3 . Where it is established that the provisions of this Regulation have been contravened, the Commission, acting according to the procedure laid down in Article 14 of this Regulation, may agree with the supplier country or countries concerned to take such measures as are necessary to prevent recurrence of such contravention . (*) For the purpose of subsequent verification of certificates of origin, copies of the certificates as well as any export documents referring to them shall be kept for at feast two years by the competent governmental authority in each supplying country. No L 374/286 31 . 12 . 82Official Journal of the European Communities ANNEX VI PARTI Classification subject to the present Regulation, within one month at the latest of their adoption . Such communication shall include : (a) a description of the products concerned ; (b) the relevant category, tariff heading or sub ­ heading and the NIMEXE code ; (c) the reasons which have led to the decision . Article 1 The classification of the textile products referred to in Article 1 ( 1 ) of this Regulation is based on the Annex to Council Regulation (EEC) No 950/68 (*) on the 'Common Customs Tariff', as subsequently amended, and on the Annex to Council Regulation (EEC) No 1445/72 (2), 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States (NIMEXE)', as sub ­ sequently amended. Article 5 Article 2 1 . Where a classification decision adopted in accordance with current Community ' procedures results in a change of classification practice or a change in category of any product subject to the present Regulation, the competent authorities of the Member States shall provide 30 days' notice , from the date of the Community's notification, before the decision is put into effect . 2 . Products shipped before the date of the application of the decision shall remain subject to earlier classification practice , provided that the goods in question are entered for importation within 60 days of that date . 3 . Paragraphs 1 and 2 above apply without prejudice to the preliminary provisions of the Annex 'Nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member State (NIMEXE)' to Council Regu ­ lation (EEC) No 1445 /72, as last amended by Commission Regulation (EEC) No 3407/82 ("). On the initiative of the , Commission or of a Member State, the Common Customs Tariff Nomenclature Committee , which was established by Council Regu ­ lation (EEC) No 97/69 (3), as subsequently amended, and the NIMEXE Committee, established by Council Regulation (EEC) No 1445/72, will examine urgently, in accordance with their respective jurisdiction and in conformity with the provisions of the aforementioned Regulations, all questions concerning the classification of products referred to in Article 1 ( 1 ) of this Regulation within the Common Customs Tariff and the NIMEXE in order to classify them in the appropriate categories . Article 3 Article 6The Commission shall inform supplier countries of any changes in the Common Customs Tariff or NIMEXE on their adoption by the competent auth ­ orities of the Community. Where a classification decision adopted in accordance with the established Community procedures referred to in Article 5 of this Annex involves a category of products subject to a quantitative limit, the Commission shall , without delay, initiate consul ­ tations in accordance with Article 14 of this Regu ­ lation, in order to reach an agreement on the necessary adjustments to the relative quantitative limits provided for in Annex II to this Regulation . Article 4 The Commission shall inform the competent auth ­ orities of supplier countries of any decisions adopted in accordance with the procedures in force in the Community relating to classification of products Article 7 1 . Without prejudice to any other provision on this subject, where the classification indicated in the O OJ No L 172 , 22 . 7 . 1968 , p . 1 . O OJ No L 161 , 17 . 7 . 1972 p. 1 . O OJ No L 14, 21 . 1 . 1969 p. 1 . (4) OJ No L 366, 27 . 12 . 1982, p . 8 . No L 374/28731 . 12 . 82 Official Journal of the European Communities PART II Double-checking system Article 11 1 . The competent government authorities of the supplier countries shall issue an export licence (') in respect of all consignments of textile products subject to the quantitative limits established in Annex IV, up to the level of the said limits and the corresponding shares . ' 2 . The original of the export licence shall be presented by the importer for the purposes of the issue of the import authorization (2) referred to in Article 14 . documentation necessary for importation of the products covered by this Regulation differs from the classification determined by the competent authorities of the Member State into which they are to be imported, the goods in question shall be provisionally subject to the import regime which, in accordance with the provisions of the present Regulation, is applicable to them on the basis of the classification determined by the aforementioned authorities . 2 . Member States shall inform the Commission without delay of the cases referred to in paragraph 1 and the Commission shall notify the competent auth ­ orities of the supplying countries of the details of the case in question . 3 . Member States, at the time of the communi ­ cation referred to in paragraph 2, shall specify if, following the application of the provisions of paragraph 1 , the quantities of the products which are the subject of divergence have been provisionally debited against a quantitative limit laid down for a category of products other than that indicated in the export licence referred to in Article 1 1 of this Annex. 4 . The Commission shall notify the competent authorities of the supplying countries concerned of the provisional debits referred to in paragraph 3, within 30 days of the date of such provisional debit. Article 12 Article 8 1 . The export licence shall conform to the specimen appended to this Annex (*) and may also contain a translation into another language . It shall certify inter alia that the quantity of goods in question has been set off against the quantitative limit and the share established for the category of the product concerned . 2 . However, in the case of Hong Kong, the export licence shall conform to the specimen attached to this Annex and bearing the words 'Hong Kong'. 3 . Each export licence shall cover only one of the categories of products listed in Annex IV to this Regulation . In the cases referred to in Article 7 of this Annex, as well as in those cases of a similar nature raised by the competent authorities of the supplying countries , the Commission, if necessary, and in accordance with the procedure provided for in Article 14 of this Regu ­ lation, shall enter into consultations with the supplier country or countries concerned, in order to reach agreement on the classification definitively applicable to the products causing the divergence . Article 9 Article 13 The Commission, in agreement with the competent authorities of the Member State or States of impor ­ tation and of the supplier country or countries , may, in the cases referred to in Article 8 of this Annex, determine the classification definitively applicable to the products causing the divergence . Exports shall be set off against the quantitative limits and shares established for the year in which the products covered by the export licence have been shipped within the meaning of Article 3 (4) of this Regulation (4). Article 10 When a case of divergence referred to in Article 7 cannot be resolved in accordance with Article 9 of this Annex, the Nomenclature Committee of the Common Customs Tariff and the NIMEXE Committee are required, in accordance with their respective competence and with the provisions of the Regulations setting up the aforesaid Committees, to establish definitively the classification of the goods concerned. (*) In the case of India, Macao, the Philippines, Singapore and South Korea, an export certificate . For the purposes of this Regulation, the word 'licence' shall be taken to include both licences and certificates . (2) In this Annex, the term 'import authorization' shall apply both to import authorization or equivalent document referred to in Article 3 (3) of this Regulation. (') In the case of Singapore, this provision will enter into force on 1 April 1983 . (4) In the case of India, a date of shipment other than that specified in Article 3 (4) of this Regulation may be agreed with the competent authorities . No L 374/288 Official Journal of the European Communities 31 . 12 . 82 Article 14 the validity of and the quantities indicated in the export licences issued by the competent authorities of the supplier countries on the basis of which the import authorizations have been issued. Article 16 Import authorizations or equivalent documents shall be issued without discrimination to any importer in the Community wherever the place of his establishment may be in the Community, without prejudice to compliance with the other conditions required under current rules . 1 . The authorities of the Member State designated on the export licence as the country of destination of the goods concerned shall issue an import licence automatically within a maximum of five working days of the presentation by the importer of the original of the corresponding export licence . This presentation must be effected not later than 31 March of the year following that in which the goods covered by the licence have been shipped . 2 . The import authorizations shall be valid for six months from the date of their issue . 3 . The import authorizations shall be valid only in the Member State which issued them. 4 . The importer's declaration or request to obtain the import authorization shall contain : (a) the names of the importer and exporter; (b) the country of origin of the products or when different the country of export or of purchase ; (c) a description of the products including : Article 1 7  their commercial designation, 1 . If the competent authorities of a Member State find that the total quantities covered by export licences issued by a supplier country for a particular category in any agreement year exceed the share established for that category, the said authorities shall suspend the further issue of import authorization or documents . In this event, these authorities shall immediately inform the authorities of the supplier country concerned and the Commission, and the special consultation procedure set out in Article 14 of this Regulation shall be initiated forthwith by the Commission. 2 . Exports of a supplier country not covered by export licences issued in accordance with the provisions of this Annex shall be refused the issue of import authorization or documents by the competent authorities of a Member State . However, if in exceptional cases the import of such products is allowed into a Member State by the competent authorities, the quantities involved shall not be set off against the appropriate share without the express agreement of the competent authorities of the supplier country concerned .  a description of the products in accordance with the tariff heading or subheading and/or the statistical code of the NIMEXE; (d) the appropriate category and the quantity in the appropriate unit as indicated in Annex IV to this Regulation for the products in question ; (e) the value of the products , as indicated in box 12 of the export licence ; (f) where appropriate, dates of payment and delivery and a copy of the bill of lading and of the purchase contract ; (g) date and number of the export licence ; (h) any internal code used for administrative purposes ; PART III (i) date and signature of importer. Form and production of export certificates and certi ­ ficates of origin and common provisions 5 . Importers shall not be obliged to import the total quantity covered by an import authorization in a single consignment. * Article 18 Article 15 1 . The export licence and the certificate of origin may comprise additional copies duly indicated as such. They shall be made out in English, French or Spanish. If they are completed by hand, entries must be in ink and in printscript . These documents shall measure 210 X 297 mm. The paper used must be white writing paper, sized, not containing mechanical The validity of import authorizations issued by the authorities of the Member States shall be subject to 31 . 12 . 82 Official Journal of the European Communities No L 374/289  two letters identifying Member State of destination as follows : BL = Benelux DE = Federal Republic of Germany DK = Denmark FR = France GB = United Kingdom GR = Greece IE = Ireland IT = Italy, pulp (*) and weighing not less than 25 g/m2 . Each part shall have a printed guilloche pattern back ­ ground making any falsification by mechanical or chemical means apparent to the eye (2). If the documents have several copies only the top copy, which is the original, shall be printed with the guilloche pattern background. This copy shall be clearly marked as 'original' and the other copies as 'copies'. Only the original shall be accepted by the competent authorities in the Member States as beinjg valid for the provisions of export in accordance with the provisions of this Regulation . 2 . Each document shall bear a standardized serial number, whether or not printed, by which it can be identified . 3 . This number shall be composed of the following elements (3)  two letters identifying exporting country as  a one-digit number identifying quota year, corresponding to the last figure in the respective Agreement year, e.g. '3 ' for 1983 ,  a two-digit number identifying the particular issuing office concerned in exporting country,  a five-digit number running consecutively from 00001 to 99999 allocated to the respective Member State of destination. Article 19 The export licence and the certificate of origin may be issued after the shipment of the products to which they relate . In such cases they shall bear the endorsement 'delivre a posteriori' or 'issued retrospectively' or 'expedido con posterioridad'. follows : Bangladesh = BD Brazil = BR Bulgaria = BG Colombia = CO Czechoslovakia = CS Egypt = EG Guatemala = GT Haiti = HT Hong Kong = HK Hungary « HU India « IN Indonesia = ID Macao = MO Malaysia = MY Mexico = MX Pakistan = PK Peru = PE Philippines = PH Poland = PL Romania = RO Singapore = SG South Korea = KR Sri Lanka = LK Thailand = TH Uruguay = UY, Article 20 In the event of theft, loss or destruction of an export licence or a certificate of origin, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession . The duplicate licence or certificate issued in this way shall bear the endorsement 'duplicata' or 'duplicate' or 'duplicado'. The duplicate shall bear the date of the original licence or certificate . (x) This is not obligatory for Bangladesh, Hong Kong, South Korea or Egypt. (J) This is not obligatory for Hong Kong. (J) In the case of Brazil, Colombia, Singapore, Haiti, Guatemala, South Korea and India, this provision will enter into force at a later date . In the case of Hong Kong, this provision is not applicable to the certificate of origin. class="page"> 1 Exporter ( name full address , country ) Exportateur ( nom , adresse complete , pays ) ORIGINAL 2 No 3 Quota year AnnÃ ©e contingentaire 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , lull address , country) Destinataire ( nom , adresse complete , pays ) CERTIFICATE OF ORIGIN (Textile products) CERTIFICAT D' ORIGINE (Produits textiles) 6 Country of origin Pays d' origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d' embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (') QuantitÃ © (') 12 FOB value (2 ) Valeur fob (2 ) (') Sh ow ne t w eig ht (kg)a nd al so qu an tity in th e un it pr es cr ibe d fo r c at eg or y w he re ot he r t ha n ne t w eig ht - In di qu er le po ids ne t e n kil og ra m m es ai ns i q ue la qu an tity da ns l'u ni tÃ © pr Ã ©v ue po u r la ca tÃ © go rie si ce tte un ite n' es t pa s le po ids net. (2 ) In th e cu rr e n cy of th e sa le co nt ra ct - D an s la m on na ie du co nt ra t de vente. 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPÃ TENTE I , the undersigned , certify that the goods described above originated in the country shown in box 6 , in accordance with the provisions in force in the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus sont originaires du pays figurant dans la case 6 , conformÃ ©ment aux dispositions en vigueur dans la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority ( name , full address , country ) AutoritÃ © compÃ ©tente ( nom, adresse complÃ ¨te , pays ) At - A , on - le ( Signature ) ( Stamp - Cachet ) class="page"> EXPORTER ( Full Name A Address ) » m Certificate No. CONSIGNEE ( If required) CERTIFICATE OF HONG KONG ORIGIN Carrier Port of Loading Date of Departure Country of Destination Port of Discharge Final Destination . If on Carriage (on or about ) Factory Number Mark(s ) &amp; Number(s ) ) Number and Type of Packages ADescription of Goods Quantity or Weight ( in words and figures ) Brand Names or Labels ( if any ) 1 hereby certify that the goods described above were made in Hong Kong. I further certify that the goods described above meet the origin rules of the European Economic Community . (*) for Director of Trade, Industry c? Customs ( # ) The certification may be stamped on the certificate . class="page"> ORIGINAL No1 Exporter (name , full address , country) Exportateur (nom , adresse complÃ ¨te , pays) 3 Quota year AnnÃ ©e contingentais 4 Category number NumÃ ©ro de catÃ ©gorie 5 Consignee ( name , full address , country) Destinataire (nom , adresse complÃ ¨te , pays) EXPORT LICENCE (Textile products) LICENCE D'EXPORTATION (Produits textiles) 6 Country of origin Pays d'origine 7 Country of destination Pays de destination 8 Place and date of shipment - Means of transport Lieu et date d'embarquement - Moyen de transport 9 Supplementary details DonnÃ ©es supplÃ ©mentaires 10 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 11 Quantity (1 ) QuantitÃ © (') 12 FOB value (2) Valeur fob (2) C) Sh ow ne t w eig ht (kg)a nd al so qu an tit yi n th e un it pr es cr ib ed fo r c at eg or y w he re ot he rt ha n ne t w eig ht - In di qu er le po id sn et en ki lo gr am m es ai ns i q ue la qu an tit yd an s I' u ni te pr 6v ue po ur la ca tÃ ©g or ie si ce tte un it6 n' es t p as le po id s net. /21 In th e cur ren cy /Hi A f th e _ D a n s I* m o n n a ie /In /i/ (2)Inthe curren cy ofthesale contra ct Danska monnai e du contra t de vente H a w a n ts 13 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA DE L'AUTORITÃ  COMPETENTE I , the undersigned, certify that the goods described above have been charged against the quantitative limit established for the year shown in box 3 in respect of the category shown in box 4 by the provisions regulating trade in textile products with the European Economic Community . Je soussignÃ © certifie que les marchandises dÃ ©signÃ ©es ci-dessus ont Ã ©tÃ © imputÃ ©es sur la limite quantitative fixÃ ©e pour l'annÃ ©e indiquÃ ©e dans la case 3 pour la catÃ ©gorie dÃ ©signÃ ©e dans la case 4 dans le cadre des dispositions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne . 14 Competent authority (name, full address , country) AutoritÃ © compÃ ©tente (nom, adresse complÃ ¨te , pays) At - A on - le (Signature ) (Stamp - Cachet) class="page"> EXPORT LICENCE (TEXTILES) FORM 5 Audit No. Exporter » Name A Address ) HONG KONG GOVERNMENT Import and Export Ordinance (Cap. 60 ) Import and Export (General ) Regulations B R No Tel No . Licence No . and Date of Issue . Receipt No . and Date ol Receipt . Consignee Issue of this licence is approved for Director of 1 rjJe, Industry &amp; Customs MANUFACTURER S DECLARATION I. principal official of (Name and Address of Manufacturer 's Co .) hereby declare that I am the manufacturer of the goods in respect of which this application is made . ¢ ¢ and that 1 agree to supply the quota as stated below . ¢ ¢ Delete if not applicable C O ,/C P C. Number Tel . No Date ' Signature and Chop Carrier Date of Departure Country of Destination FOR CONDITIONS OF ISSUE PLEASE SEE OVERLEAF Mark(s ) and Numbert(s ) No . of packages Full Description of Goods (State Country of Origin of raw materials ) No of Units Value f.o.b HKS c m value in currency of payment Total Amount Total Amount Item No . Category / Sub- Category or Commodity Item Code No . Name of Quota / Export Authorization / Permit Holder Quota Reference ( see * below) Quantity Shipped in Quota Units EXPORTER S DECLARATION I. principal official of (Name and Address of Exporter's Co .) hereby declare that I am the exporter of the packages of goods in respect of which this application is made and that the particulars given herein are true . ¢ Insert here  Type of Quota : Export Authorization Number . Swing Transfer or A Type Transfer Number or Quota Permit Number as appropriate . Date Signature and Chop . No L 374/298 Official Journal of the European Communities 31 . 12 . 82 Conditions of issue of this licence include the following : ( 1 ) This form must be submitted in quadruplicate. (2) The original must be surrendered to the shipping or airline company, and returned by their agent to the Trade, Commerce &amp; Industry Department together with the relevant manifest, within 14 days after the day on which the goods are exported as required by Section 11 of the import and export ordinance, Cap. 60 . (3) The exporter must file an export declaration in respect of items on this licence . (4) This licence is valid for 28 days from the date of issue, unless otherwise stated. Note : Provided there are no complications, the licence will be ready for collection two clear working days (i.e. excluding Sundays and public holidays) after the date upon which the form is received. 31 . 12 . 82 Official Journal of the European Communities No L 374/299 ANNEX VII referred to in Article 4 Cottage industry and folklore products 2 . Exemption shall be granted only in respect of products covered by a certificate conforming to the specimen attached to this Annex and issued by the competent authorities in the supplier country. In the case of Sri Lanka, Indonesia and Malaysia, the following shall be entered in box 11 of the certificate : '(d) traditional handicraft batik fabrics and textile articles made from such batik fabrics (*)', and '(d) tissus artisanaux traditionnels "batik" et articles textiles fabriquÃ ©s Ã partir de tels tissus "batik" O ¢ In the case of India and Pakistan, the title of the certificate is as follows : 'Certificate in regard to handloom fabrics , products of the cottage industry and traditional folklore products, issued in conformity with and under the conditions regulating trade in textile products with, the European Economic Community', 1 . The exemption provided for in Article 4 in respect of cottage industry products shall apply only to the following types of product : (a) fabrics woven on looms operated solely by hand or foot, being fabrics of a kind traditionally made in the cottage industry of each supplier country, (b) garments or other textile articles of a kind traditionally made in the cottage industry of each supplier country, obtained manually from the fabrics referred to above and sewn exclusively by hand without the aid of any machine . In the case of India and Pakistan, the exemption shall apply to cottage industry products made by hand from the products described in paragraph (a), (c) traditional folklore products of each supplier country, made by hand, in a list annexed to the bilateral agreements concerned ; (d) in the case of Indonesia, Malaysia and Sri Lanka, traditional handicraft batik fabrics and textile articles made from such batik fabrics whether sewn by hand or on a hand- or foot-operated sewing machine . Batik fabrics shall be defined as follows :  handicraft batik fabrics are made according to a traditional process whereby colours and shades are applied to white or unbleached fabric. This process is carried out by jkand in three stages : (i) application of wax to the fabric by hand, (ii) dyeing or painting (colour is applied either by the traditional craft method of dyeing, or by hand painting), (iii) removal of wax by boiling the fabric. These three treatments are carried out for each of the colours or shades applied to the fabrics . 'Certificat relatif aux tissus tissÃ ©s sur mÃ ©tier Ã main et aux produits faits avec ces tissus de fabrication arti ­ sanale et aux produits relevant du folklore traditionnel dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec la CommunautÃ © Ã ©conomique europÃ ©enne', and paragraph (b) in box 11 shall read as follows : '(b) hand-made cottage industry products made of the fabrics described under a) (2)', '(b) produits de fabrication artisanale faits Ã la main avec les tissus dÃ ©crits sous a) (2)\ The certificates shall specify the grounds on which exemption is granted. 3 . Should imports of any product covered by this Annex reach proportions liable to cause problems within the Community, consultations with the supplying countries shall be initiated as soon as possible, with a view to resolving the situation by the adoption of a quantitative limit, in accordance with Article 1 1 of this Regulation. class="page"> 21 Exporter ( name, full address , country) Exportateur ( nom , adresse complÃ ¨te , pays) ORIGINAL No CERTIFICATE ¡n regard to HANDLOOMS , TEXTILE HANDICRAFTS and TRA ­ DITIONAL TEXTILE PRODUCTS, OF THE COTTAGE INDUSTRY, issued in conformity with and under the conditions regulating trade in textile products with the European Economic Community 3 Consignee ( name, tull address , country) Destinataire ( nom . adresse complete , pays) CERTIFICAT relatif aux TISSUS TISSES SUR METIERS k MAIN , aux PRO ­ DUITS TEXTILES FAITS A LA MAIN , et aux PRODUITS TEXTILES RELEVANT DU FOLKLORE TRADITIONNEL, DE FABRICATION ARTISANALE , dÃ ©livrÃ © en conformitÃ © avec et sous les conditions rÃ ©gissant les Ã ©changes de produits textiles avec ta CommunautÃ © Ã ©conomique europÃ ©enne 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment - Means of transport Lieu et date d'embarquement  Moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers - Number and kind of packages - DESCRIPTION OF GOODS Marques et numÃ ©ros - Nombre et nature des colis - DÃ SIGNATION DES MARCHANDISES 9 Quantity QuantitÃ © 1 Q FOB value (1 ) Valeur fob i 1 ) 1 1 CERTIFICATION BY THE COMPETENT AUTHORITY - VISA OE L'AUTORITÃ  COMPÃ TENTE I , the undersigned, certify that the consignment described above includes only the following textile products of the cottage industry of the country shown in box 4 : a) fabrics woven on looms operated solely by hand or foot (handlooms) (*.) b) garments or other textile articles obtained manually from the fabrics described under a) and sewn solely by hand without the aid of any machine (handicrafts) ( 2 ! c) traditional folklore handicraft textile products made by hand, as defined in the list agreed between the European Economic Community and the country shown In box 4 Je soussignÃ © certifie que l'envoi dÃ ©crit ci-dessus contient exclusivement les produits textiles suivants relevant de la fabrication artisanale du pays figuran! dans la case 4 : a) tissus tissÃ ©s sur des mÃ ©tiers actionnÃ ©s Ã la main ou au pied (handlooms) ( 2 ) b) vÃ ªtements ou autres articles textiles obtenus manuellement Ã partir de tissus dÃ ©crits sous a) et cousus uniquement Ã la main sans l'aide d'une machine ( handicrafts) (*) c) produits textiles relevant du folklore traditionnel fabriquÃ ©s Ã la main , comme dÃ ©finis dans la liste convenue entre la CommunautÃ © Ã ©conomique europÃ ©enne et le pays indiquÃ © dans la case 4 . (1 ) In th e cu rre nc y of th e sa le co nt ra ct &lt; - Da ns la m on na ie du co nt ra t de vente. O De let e ss ap pr op ria te - Bi ffe r la (les) mentio n(s ) inutile(s). 1 2 Competent authority ( name, full address, country) AutoritÃ © compÃ ©tente ( nom. adresse complÃ ¨te , pays) At  A on  le (Signature) (Stamp - Cachet) class="page"> 31 . 12 . 82 Official Journal of the European Communities No L 374/303 ANNEX VIII referred to in Article 4 (2) and in Annex VII INDIA PAKISTAN ANNEX IX referred to in Articles 6, 8, 11 and Annex X BULGARIA CZECHOSLOVAKIA POLAND ROMANIA HUNGARY No L 374/304 Official Journal of the European Communities 31 . 12 . 82 ANNEXX referred to in Article 6 (5) Article 1 Romania with the lowest prices applied by a third country to the same product in the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Commission. Article 2 Hungary and Bulgaria 1 . Should a Member State find that one of the textile products in Annex I, originating in and coming from Romania, is imported into the Community at an abnormally low price, falling short of the normal competitive amount, so as to cause or threaten to cause serious harm to the Community producers of products which are similar or in direct competition, the Commission may request consultations with Romania. 2 . Should agreement not be reached during the aforementioned consultations within a period of 30 days from the date on which consultations are requested, the Commission may, in accordance with the procedure provided for in Article 15, authorize the Member State concerned temporarily to suspend imports of the product in question. 3 . In quite exceptional and grave circumstances, when imports into the Community of a Romanian textile product at abnormally low prices would be likely to cause damage which it would be difficult to repair, the parties will embark on emergency consul ­ tations which must be held within a maximum period of five working days from the day on which the Commission gives notification of its request for consultation . If within this period of five working days the parties should not reach a mutually acceptable agreement making it possible to deal with the situation, the Commission may, in accordance with the procedure provided for in Article 15, authorize the Member State concerned to suspend the issuing of documents permitting the import of the product in question. 4 . In order to determine whether the price of a textile product is abnormally low, falling short of the normal competitive amount, the price will be compared :  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country,  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the importing country, and 1 . Should a Member State note that one of the textile products in Annex I is imported from Hungary or Bulgaria into the Community at prices falling below the price range usual under conditions of normal competition, and therefore causes or threatens to cause serious harm to the Community producers of the same products , similar products or products in direct competition, the Commission may request consultations with Hungary or Bulgaria. 2 . If during the aforementioned consultations agreement is not reached within a period of 30 days from the date of the Commission request, and if shipments of the product in question continue to be made at prices lower than the price range usual under conditions of normal competition and therefore cause or threaten to cause serious harm to the Community producers referred to in paragraph 1 , the Commission may, while continuing consultations with a view to reaching a mutually acceptable solution, authorize, in accordance with the procedure provided for in Article 15 , the Member State concerned to suspend imports of the shipments in question. 3 . In critical situations, when imports of specific textile products at prices lower than the price range usual under conditions of normal competition threaten to cause damage which it would be difficult to repair, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question. In that case, consultations will be embarked on without delay, and in any case within a period of five days from the date of the Commission's request, with a view to reaching a mutually acceptable solution . 4 . For the purposes of applying the provisions of this Article and determining whether the price of a textile product is 'lower than the price range usual 31 . 12 . 82 Official Journal of the European Communities No L 374/305 under conditions of normal competition', these prices may be compared :  with the prices of similar products at a comparable stage in the marketing process on the market of the importing country,  with the prices which are general for such products sold under normal commercial conditions by other exporting countries on the market of the importing country, and  with the lowest prices applied for such products sold under normal commercial conditions by any other exporting country during the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Commission . Article 3 Poland and Czechoslovakia 1 . Should a Member State consider that one of the textile products listed in Annex I is being imported into the Community from Poland or Czechoslovakia at a price abnormally lower than the normal competitive amount, thus causing or threatening to cause serious harm to the Community producers of products which are similar or in direct competition, the Commission may request consultations with Poland or Czechoslovakia. 2 . In order to determine whether the price of a textile product is abnormally lower than the normal competitive amount, the price may be compared :  with the prices of similar national products at a comparable stage in the marketing process on the market of the importing country,  with the prices which are general for similar products sold under normal conditions by other exporting countries on the market of the importing country, and  with the lowest prices applied by a third country to the same product in the course of normal commercial transactions in the three months preceding the request for consultation, and which have not led to the adoption of any measure by the Community. 3 . Should agreement not be reached during the consultations referred to in paragraph 1 above within a period of 30 days from the date on which consul ­ tations are requested by the Commission and pending a mutually satisfactory outcome of the consultations, the Commission may, in accordance with the procedure provided for in Article 15, authorize the Member State concerned temporarily to suspend imports of the products in question . 4 . In quite exceptional and grave circumstances , when deliveries of products imported from Poland or Czechoslovakia are being effected in the Community at prices abnormally lower than the normal competitive level and would be likely to cause damage which it would be difficult to repair, the Commission may, in accordance with the procedure provided for in Article 15 , authorize the Member State concerned temporarily to suspend imports of the product in question pending a solution to be agreed in the course of consultations . The said consultations will be embarked on without delay, and in any case within a period of five days from the date of the Commission's request. Before suspension, Czechoslovakia is given 10 working days' notice in order to remedy the situation . No L 374/306 Official Journal of the European Communities 31 . 12 . 82 ANNEXXI referred to in Article 8 BRAZIL ANNEXXII referred to in Articles 8, 13 and 14 HONG KONG ANNEXXIIA referred to in Articles 5 and 8 MACAO ANNEXXII B referred to in Articles 5 and 8 SOUTH KOREA 31 . 12 . 82 Official Journal of the European Communities No L 374/307 ANNEX XIII referred to in Article 6 Outward processing traffic Article 1 4 . The Commission shall inform the third country or countries concerned of any measures taken pursuant to the preceding paragraphs . Article 4 Re-imports into the Community of textile products listed in column 1 of the table attached to this Annex and effected in accordance with the Regulations on economic outward processing in force in the Community shall not be subject to the quantitative limits referred to in Article 3 of this Regulation where they are subject to specific quantitative limits in column 3 of the table and have been re-imported into the Member State concerned, after processing in the corresponding third country listed in column 5 for each of the quantitative limits specified . Debiting against a specific quantitative limit as laid down in Article 1 shall be carried out by the competent authorities of the Member States at the time of issue of the prior authorizations provided for by the Regulations on economic outward processing in force in the Community. A specific quantitative limit shall be debited for the year in which the prior authorization is issued . Article 2 Article 5 Re-imports not covered by this Annex may be subject to specific quantitative limits in accordance with the procedure laid down in Article 15 of this Regulation, provided that the products concerned are subject to the quantitative limits laid down in Article 3 of this Regulation. Article 3 The certificate of origin provided for in Article 1 of Annex V to this Regulation shall be issued by the competent governmental authorities in the supplier country concerned, in accordance with the provisions of Annex V, for all products covered by this Annex. Certificates so issued shall bear a reference to the prior authorization referred to in Article 4 as evidence that the processing operation indicated in the prior authorization has been carried out in that supplier country. Failure to comply with this provision shall not entail the ipso facto rejection of the prior authorization, except where there is grave suspicion of fraudulent practice or serious irregularity and subject to the appropriate precautionary measures to be taken before the products are given clearance . 1 . Transfers between categories and advance use or carry-over of portions of specific quantitative limits from one year to another may be carried out in accordance with the procedure laid down in Article 15 of this Regulation . 2 . Portions of any specific quantitative limits not used in one Member State may be reallocated to another Member State in accordance with the procedure laid down in Article 15 of this Regulation. 3 . Member States which record a need for additional imports or which consider that their share is unlikely to be used in full shall inform the Commission thereof. They may ask that the specific quantitative limits be adjusted in accordance with the procedure laid down in Article 15 . Article 6 The competent authorities of the Member States shall provide the Commission with the names and addresses of the Community authorities competent to issue both the prior authorizations referred to in Article 4 and the specimens of stamp impressions used by them. No L 374/308 Official Journal of the European Communities 31 . 12. 82 Table laid down in Article 1 (') (2) 1 2 3 4 . 5 Category MemberState Quantitative limit from 1 January to 31 December Units Third country 1983 1984 1985 1986 6 EEC 100 000 pieces Sri Lanka 7 EEC EEC EEC 250 000 250 000 100 000 pieces pieces pieces Singapore Sri Lanka Thailand 8 EEC EEC 200 000 250 000 pieces pieces Pakistan Sri Lanka 21 EEC EEC EEC 200 000 100 000 100 000 pieces pieces pieces Singapore Sri Lanka Thailand 26 EEC 75 000 pieces Thailand (') Allocation per Member State will be made later on the basis of the procedure laid down in Article 15 . (2) Where no level is indicated for a particular Member State, no special arrangements for re ­ importation into that Member State under economic outward processing arrangements have been established for the products and supplier countries concerned. No L 374/30931 . 12 . 82 Official Journal of the European Communities ANNEXXIV referred to in Article 1 1 Supplier country Group I Group II Group III Bangladesh Brazil 0-5 % 2-5% 5% Colombia Egypt Guatemala Haiti India Indonesia Malaysia Mexico Pakistan Peru Philippines Singapore Sri Lanka ¢ Thailand Uruguay Bulgaria Czechoslovakia 0-2 % 1-2 % 4% Hungary Poland Romania, Hong Kong Macao 0-2% 1 % 3% South Korea